UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22641 Franklin Alternative Strategies Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin K2 Alternative Strategies Fund-Master ABB LTD. Meeting Date:APR 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:ABBN Security ID:H0010V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2.1 Accept Financial Statements and Statutory Reports Management For For 2.2 Approve Remuneration Report (Non-Binding) Management For For 3 Approve Discharge of Board and Senior Management Management For For 4 Approve Allocation of Income and Dividends of CHF 0.70 per Share from Capital Contribution Reserves Management For For 5 Approve CHF 154.5 Million Pool of Conditional Capital to Fund Equity Compensation to Employees Management For For 6 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies Management For For 7.1 Elect Roger Agnelli as Director Management For For 7.2 Elect Matti Alahuhta as Director Management For For 7.3 Elect Louis Hughes as Director Management For For 7.4 Elect Michel de Rosen as Director Management For For 7.5 Elect Michael Treschow as Director Management For For 7.6 Elect Jacob Wallenberg as Director Management For For 7.7 Elect Ying Yeh as Director Management For For 7.8 Elect Hubertus von Grunberg as Director and Board Chairman Management For For 8.1 Appoint Michel de Rosen as Member of the Compensation Committee Management For For 8.2 Appoint Michael Treschow as Member of the Compensation Committee Management For For 8.3 Appoint Ying Yeh as Member of the Compensation Committee Management For For 9 Designate Hans Zehnder as Independent Proxy Management For For 10 Ratify Ernst and Young AG as Auditors Management For For 11 Transact Other Business (Voting) Management For For ABBVIE INC Meeting Date:MAY 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Alpern Management For For 1.2 Elect Edward M. Liddy Management For For 1.3 Elect Frederick H. Waddell Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For ACADIA REALTY TRUST Meeting Date:MAY 14, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:AKR Security ID:004239109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kenneth F. Bernstein Management For For 1b Elect Director Douglas Crocker II Management For For 1c Elect Director Lorrence T. Kellar Management For For 1d Elect Director Wendy Luscombe Management For For 1e Elect Director William T. Spitz Management For For 1f Elect Director Lee S. Wielansky Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ACCELERON PHARMA INC Meeting Date:JUN 20, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:XLRN Security ID:00434H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jean M. George Management For Withhold 1.2 Elect George Golumbeski Management For For 1.3 Elect Edwin M. Kania, Jr. Management For For 2 Ratification of Auditor Management For For ACCURIDE CORPORATION Meeting Date:APR 24, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:ACW Security ID:00439T206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robin J. Adams Management For For 1.2 Elect Director Keith E. Busse Management For For 1.3 Elect Director Richard F. Dauch Management For For 1.4 Elect Director Robert E. Davis Management For For 1.5 Elect Director Lewis M. Kling Management For For 1.6 Elect Director John W. Risner Management For For 1.7 Elect Director James R. Rulseh Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ACTAVIS PLC Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paul M. Bisaro Management For For 1b Elect Director James H. Bloem Management For For 1c Elect Director Christopher W. Bodine Management For For 1d Elect Director Tamar D. Howson Management For For 1e Elect Director John A. King Management For For 1f Elect Director Catherine M. Klema Management For For 1g Elect Director Jiri Michal Management For For 1h Elect Director Sigurdur Olafsson Management For For 1i Elect Director Patrick J. O'Sullivan Management For For 1j Elect Director Ronald R. Taylor Management For For 1k Elect Director Andrew L. Turner Management For For 1l Elect Director Fred G. Weiss Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Sustainability Shareholder Against Against ACTAVIS PLC Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:ACT Security ID:G0083B108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For ACTAVIS, INC. Meeting Date:SEP 10, 2013 Record Date:JUL 30, 2013 Meeting Type:SPECIAL Ticker:ACT Security ID:00507K103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Creation of Distributable Reserves Management For For 3 Advisory Vote on Golden Parachutes Management For For 4 Adjourn Meeting Management For For ACTIVISION BLIZZARD INC Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ATVI Security ID:00507V109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert J. Corti Management For For 2 Elect Brian G. Kelly Management For For 3 Elect Robert A. Kotick Management For For 4 Elect Barry Meyer Management For For 5 Elect Robert J. Morgado Management For For 6 Elect Peter Nolan Management For For 7 Elect Richard Sarnoff Management For For 8 Elect Elaine P. Wynn Management For For 9 2014 Incentive Plan Management For For 10 Amendment of Provisions Related to Company's Relationship with Vivendi, S.A. Management For For 11 Reduction of Supermajority Vote Requirements for Amending Certain Articles Management For For 12 Amendment of Provisions Related to the Abilities of the Board and Shareholders to Amend Bylaws Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Ratification of Auditor Management For For ADOBE SYSTEMS INC. Meeting Date:APR 10, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Amy L. Banse Management For For 2 Elect Kelly J. Barlow Management For For 3 Elect Edward W. Barnholt Management For For 4 Elect Robert K. Burgess Management For For 5 Elect Frank A. Calderoni Management For For 6 Elect Michael R. Cannon Management For For 7 Elect James E. Daley Management For For 8 Elect Laura B. Desmond Management For For 9 Elect Charles M. Geschke Management For For 10 Elect Shantanu Narayen Management For For 11 Elect Daniel Rosensweig Management For For 12 Elect Robert Sedgewick Management For For 13 Elect John E. Warnock Management For For 14 Amendment to the 2003 Equity Incentive Plan Management For For 15 Ratification of Auditor Management For For 16 Advisory Vote on Executive Compensation Management For For ADOBE SYSTEMS INCORPORATED Meeting Date:APR 10, 2014 Record Date:FEB 14, 2014 Meeting Type:ANNUAL Ticker:ADBE Security ID:00724F101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Amy L. Banse Management For For 1b Elect Director Kelly J. Barlow Management For For 1c Elect Director Edward W. Barnholt Management For For 1d Elect Director Robert K. Burgess Management For For 1e Elect Director Frank A. Calderoni Management For For 1f Elect Director Michael R. Cannon Management For For 1g Elect Director James E. Daley Management For For 1h Elect Director Laura B. Desmond Management For For 1i Elect Director Charles M. Geschke Management For For 1j Elect Director Shantanu Narayen Management For For 1k Elect Director Daniel L. Rosensweig Management For For 1l Elect Director Robert Sedgewick Management For For 1m Elect Director John E. Warnock Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AETNA INC. Meeting Date:MAY 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:AET Security ID:US00817Y1082 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: FERNANDO AGUIRRE Management For For 1B. ELECTION OF DIRECTOR: MARK T. BERTOLINI Management For For 1C. ELECTION OF DIRECTOR: FRANK M. CLARK Management For For 1D. ELECTION OF DIRECTOR: BETSY Z. COHEN Management For For 1E. ELECTION OF DIRECTOR: MOLLY J. COYE, M.D. Management For For 1F. ELECTION OF DIRECTOR: ROGER N. FARAH Management For For 1G. ELECTION OF DIRECTOR: BARBARA HACKMAN FRANKLIN Management For For 1H. ELECTION OF DIRECTOR: JEFFREY E. GARTEN Management For For 1I. ELECTION OF DIRECTOR: ELLEN M. HANCOCK Management For For 1J. ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1K. ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For 1L. ELECTION OF DIRECTOR: JOSEPH P. NEWHOUSE Management For For 2. APPROVAL OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. TO APPROVE AMENDMENTS TO AETNA'S ARTICLES OF INCORPORATION AND BY-LAWS TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS Management For For 4. TO APPROVE AN AMENDMENT TO AETNA'S ARTICLES OF INCORPORATION TO PROVIDE HOLDERS OF AT LEAST 25% OF THE VOTING POWER OF ALL OUTSTANDING SHARES THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS Management For For 5. APPROVAL OF THE PROPOSED AMENDMENT TO THE AMENDED AETNA INC. 2 Management For For 6. APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ON A NON-BINDING ADVISORY BASIS Management For For 7A. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR Shareholder Against Against 7B. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS - BOARD OVERSIGHT Shareholder Against Against 7C. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTION DISCLOSURE Shareholder Against Against AGIOS PHARMACEUTICALS INC Meeting Date:MAY 30, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:AGIO Security ID:00847X104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Lewis C. Cantley Management For For 1.2 Elect Perry Karsen Management For For 1.3 Elect Paul J. Clancy Management For For 2 Ratification of Auditor Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 23, 2014 Record Date:NOV 29, 2013 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Chadwick C. Deaton Management For For 1b Elect Director Edward L. Monser Management For For 1c Elect Director Matthew H. Paull Management For For 1d Elect Director Lawrence S. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For AKAMAI TECHNOLOGIES INC Meeting Date:MAY 14, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:AKAM Security ID:00971T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Monte Ford Management For For 2 Elect Frederic V. Salerno Management For For 3 Elect Steven Scopellite Management For For 4 Elect Bernardus Verwaayen Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Ratification of Auditor Management For For 7 Shareholder Proposal Regarding Declassification of the Board Shareholder For For AKZO NOBEL NV Meeting Date:APR 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:AKZA Security ID:N01803100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3a Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Management None None 3b Adopt Financial Statements Management For For 3c Receive Explanation on Company's Reserves and Dividend Policy Management None None 3d Approve Allocation of Income and Dividends of EUR 1.45 per Share Management For For 4a Approve Discharge of Management Board Management For For 4b Approve Discharge of Supervisory Board Management For For 5a Elect B.E. Grote to Supervisory Board Management For For 5b Reelect A. Burgmans to Supervisory Board Management For For 5c Reelect L.R. Hughes to Supervisory Board Management For For 5d Approve Remuneration of Supervisory Board Management For For 6 Ratify PricewaterhouseCoopers as Auditors Management For For 7a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 7b Authorize Board to Exclude Preemptive Rights from Issuance under Item 7b Management For For 8 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9 Other Business (Non-Voting) and Closing Management None None ALEXANDRIA REAL ESTATE EQUITIES, INC. Meeting Date:MAY 29, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:ARE Security ID:015271109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel S. Marcus Management For For 1.2 Elect Director Richard B. Jennings Management For For 1.3 Elect Director John L. Atkins, III Management For For 1.4 Elect Director Maria C. Freire Management For For 1.5 Elect Director Steven R. Hash Management For For 1.6 Elect Director Richard H. Klein Management For For 1.7 Elect Director James H. Richardson Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ALEXION PHARMACEUTICALS INC. Meeting Date:MAY 05, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ALXN Security ID:15351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Leonard Bell Management For For 2 Elect Max Link Management For For 3 Elect William R. Keller Management For For 4 Elect John T. Mollen Management For For 5 Elect R. Douglas Norby Management For For 6 Elect Alvin S. Parven Management For Against 7 Elect Andreas Rummelt Management For For 8 Elect Ann M. Veneman Management For For 9 Advisory Vote on Executive Compensation Management For For 10 Ratification of Auditor Management For For 11 Shareholder Proposal Regarding Poison Pills Shareholder Against For ALEXION PHARMACEUTICALS INC. Meeting Date:MAY 05, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:ALXN Security ID:15351109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Leonard Bell Management For For 2 Elect Max Link Management For For 3 Elect William R. Keller Management For For 4 Elect John T. Mollen Management For For 5 Elect R. Douglas Norby Management For For 6 Elect Alvin S. Parven Management For For 7 Elect Andreas Rummelt Management For For 8 Elect Ann M. Veneman Management For For 9 Advisory Vote on Executive Compensation Management For For 10 Ratification of Auditor Management For For 11 Shareholder Proposal Regarding Poison Pills Shareholder Against For ALLERGAN INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:18490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David E.I. Pyott Management For For 2 Elect Michael R. Gallagher Management For Against 3 Elect Deborah Dunsire Management For For 4 Elect Trevor M. Jones Management For For 5 Elect Louis J. Lavigne, Jr. Management For For 6 Elect Peter J. McDonnell Management For For 7 Elect Timothy D. Proctor Management For For 8 Elect Russell T. Ray Management For For 9 Elect Henri A. Termeer Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Amendment to Certificate of Incorporation Allowing Action by Written Consent Management For For 13 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against ALLERGAN INC. Meeting Date:MAY 06, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AGN Security ID:18490102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect David E.I. Pyott Management For For 2 Elect Michael R. Gallagher Management For For 3 Elect Deborah Dunsire Management For For 4 Elect Trevor M. Jones Management For For 5 Elect Louis J. Lavigne, Jr. Management For For 6 Elect Peter J. McDonnell Management For For 7 Elect Timothy D. Proctor Management For For 8 Elect Russell T. Ray Management For For 9 Elect Henri A. Termeer Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Amendment to Certificate of Incorporation Allowing Action by Written Consent Management For For 13 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against ALLIANCE DATA SYSTEM Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ADS Security ID:18581108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Bruce K. Anderson Management For For 2 Elect Roger H. Ballou Management For For 3 Elect Lawrence M. Benveniste Management For For 4 Elect D. Keith Cobb Management For For 5 Elect E. Linn Draper, Jr. Management For For 6 Elect Kenneth R. Jensen Management For For 7 Advisory Vote on Executive Compensation Management For For 8 Ratification of Auditor Management For For ALLISON TRANSMISSION HOLDINGS, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:ALSN Security ID:01973R101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian A. Bernasek Management For For 1.2 Elect Director Kosty Gilis Management For For 1.3 Elect Director Francis Raborn Management For For 2 Ratify Auditors Management For For ALLSCRIPTS HEALTHCARE SOLUTIONS INC Meeting Date:MAY 22, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MDRX Security ID:01988P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Stuart L. Bascomb Management For For 2 Elect Paul M. Black Management For For 3 Elect Dennis H. Chookaszian Management For For 4 Elect Robert J. Cindrich Management For For 5 Elect Michael A. Klayko Management For For 6 Elect Anita V. Pramoda Management For For 7 Elect David D. Stevens Management For For 8 Elect Ralph H. Thurman Management For For 9 Ratification of Auditor Management For For 10 Amendment to the Incentive Plan Management For For 11 Amendment to the Employee Stock Purchase Plan Management For For 12 Advisory Vote on Executive Compensation Management For For ALLSCRIPTS HEALTHCARE SOLUTIONS, INC Meeting Date:MAY 22, 2014 Record Date: Meeting Type:ANNUAL Ticker:MDRX Security ID:US01988P1084 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: STUART L. BASCOMB Management For For 1.2 ELECTION OF DIRECTOR: PAUL M. BLACK Management For For 1.3 ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Management For For 1.4 ELECTION OF DIRECTOR: ROBERT J. CINDRICH Management For For 1.5 ELECTION OF DIRECTOR: MICHAEL A. KLAYKO Management For For 1.6 ELECTION OF DIRECTOR: ANITA V. PRAMODA Management For For 1.7 ELECTION OF DIRECTOR: DAVID D. STEVENS Management For For 1.8 ELECTION OF DIRECTOR: RALPH H. THURMAN Management For For 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. INCENTIVE PLAN. Management For For 4 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For 5 TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For ALTERA CORP. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ALTR Security ID:21441100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect John P. Daane Management For For 2 Elect T. Michael Nevens Management For For 3 Elect A. Blaine Bowman Management For For 4 Elect Elisha W. Finney Management For For 5 Elect Kevin McGarity Management For For 6 Elect Krish A. Prabhu Management For For 7 Elect Shane V. Robison Management For For 8 Elect John Shoemaker Management For For 9 Elect Thomas H. Waechter Management For For 10 Amendment to the the 2005 Equity Incentive Plan Management For For 11 Amendment to the 1987 Employee Stock Purchase Plan Management For For 12 Advisory Vote on Executive Compensation Management For For 13 Ratification of Auditor Management For For 14 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against ALTISOURCE ASSET MANAGEMENT CORPORATION Meeting Date:JUN 11, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:AAMC Security ID:02153X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Erbey Management For For 1.2 Elect Director Ashish Pandey Management For For 1.3 Elect Director Paul T. Bossidy Management For For 1.4 Elect Director Dale Kurland Management For For 1.5 Elect Director Nathaniel Redleaf Management For For 1.6 Elect Director Robert C. Schweitzer Management For For 2 Ratify Auditor Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years Three Years ALTISOURCE PORTFOLIO SOLUTIONS S.A. Meeting Date:FEB 28, 2014 Record Date: Meeting Type:SPECIAL Ticker:ASPS Security ID:LU0445408270 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. PROPOSAL TO APPROVE A SHARE REPURCHASE PROGRAM WHEREBY ALTISOURCE PORTFOLIO SOLUTIONS S.A. MAY REPURCHASE OUTSTANDING SHARES OF ITS COMMON STOCK WITHIN CERTAIN LIMITS. Management For For ALTISOURCE PORTFOLIO SOLUTIONS S.A. Meeting Date:MAY 21, 2014 Record Date: Meeting Type:ANNUAL Ticker:ASPS Security ID:LU0445408270 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: WILLIAM C. ERBEY Management For For 1.2 ELECTION OF DIRECTOR: WILLIAM B. SHEPRO Management For For 1.3 ELECTION OF DIRECTOR: W. MICHAEL LINN Management For For 1.4 ELECTION OF DIRECTOR: ROLAND MULLER-INEICHEN Management For For 1.5 ELECTION OF DIRECTOR: TIMO VATTO Management For For 2. PROPOSAL TO APPROVE THE APPOINTMENT BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP TO BE OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2 AUDIT S.A R.L. TO BE OUR CER Management For For 3. PROPOSAL TO APPROVE ANNUAL ACCOUNTS PREPARED IN ACCORDANCE WITH LUXEMBOURG GAAP FOR YEAR ENDED DECEMBER 31, 2013 (THE LUXEMBOURG ANNUAL ACCOUNTS) AND CONSOLIDATED FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH US GAAP INCLUDING A FOOTNOTE RECONCILIATION Management For For 4. PROPOSAL TO RECEIVE AND APPROVE THE DIRECTORS' REPORTS FOR THE LUXEMBOURG STATUTORY ACCOUNTS Management For For 5. PROPOSAL TO ALLOCATE THE RESULTS IN THE LUXEMBOURG ANNUAL ACCOUNTS Management For For 6. PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF ALTISOURCE'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT Management For For 7. PROPOSAL TO APPROVE THE COMPENSATION FOR THE CHAIRPERSON OF OUR COMPLIANCE COMMITTEE Management For For 8. PROPOSAL TO DISCHARGE EACH OF THE CURRENT AND PAST DIRECTORS OF ALTISOURCE PORTFOLIO SOLUTIONS S.A. FOR THE PERFORMANCE OF THEIR MANDATE DURING THE YEAR ENDED DECEMBER 31, 2013 Management For For ALTISOURCE RESIDENTIAL CORPORATION Meeting Date:MAY 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:RESI Security ID:US02153W1009 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: WILLIAM C. ERBEY Management For For 1.2 ELECTION OF DIRECTOR: MICHAEL A. ERUZIONE Management For For 1.3 ELECTION OF DIRECTOR: ROBERT J. FITZPATRICK Management For For 1.4 ELECTION OF DIRECTOR: JAMES H. MULLEN, JR. Management For For 1.5 ELECTION OF DIRECTOR: DAVID B. REINER Management For For 2 PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For ALTISOURCE RESIDENTIAL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:RESI Security ID:02153W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William C. Erbey Management For For 1.2 Elect Director Michael A. Eruzione Management For For 1.3 Elect Director Robert J. Fitzpatrick Management For For 1.4 Elect Director James H. Mullen, Jr. Management For For 1.5 Elect Director David B. Reiner Management For For 2 Ratify Auditors Management For For ALTRIA GROUP, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:MO Security ID:02209S103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerald L. Baliles Management For For 1.2 Elect Director Martin J. Barrington Management For For 1.3 Elect Director John T. Casteen, III Management For Against 1.4 Elect Director Dinyar S. Devitre Management For For 1.5 Elect Director Thomas F. Farrell, II Management For For 1.6 Elect Director Thomas W. Jones Management For For 1.7 Elect Director Debra J. Kelly-Ennis Management For For 1.8 Elect Director W. Leo Kiely, III Management For For 1.9 Elect Director Kathryn B. McQuade Management For For 1.10 Elect Director George Munoz Management For For 1.11 Elect Director Nabil Y. Sakkab Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Inform Poor and Less Educated on Health Consequences of Tobacco Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against AMAZON.COM INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:23135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Jeffrey P. Bezos Management For For 1 Elect Jeffrey P. Bezos Management For For 2 Elect Tom A. Alberg Management For For 2 Elect Tom A. Alberg Management For For 3 Elect John Seely Brown Management For For 3 Elect John Seely Brown Management For For 4 Elect William B. Gordon Management For For 4 Elect William B. Gordon Management For For 5 Elect Jamie S. Gorelick Management For For 5 Elect Jamie S. Gorelick Management For For 6 Elect Alain Moni? Management For For 6 Elect Alain Moni? Management For For 7 Elect Jonathan Rubinstein Management For For 7 Elect Jonathan Rubinstein Management For For 8 Elect Thomas O. Ryder Management For For 8 Elect Thomas O. Ryder Management For For 9 Elect Patricia Q. Stonesifer Management For For 9 Elect Patricia Q. Stonesifer Management For For 10 Ratification of Auditor Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For 11 Advisory Vote on Executive Compensation Management For For 12 Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against 12 Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against AMAZON.COM, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:AMZN Security ID:023135106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jeffrey P. Bezos Management For For 1b Elect Director Tom A. Alberg Management For For 1c Elect Director John Seely Brown Management For For 1d Elect Director William B. Gordon Management For For 1e Elect Director Jamie S. Gorelick Management For For 1f Elect Director Alain Monie Management For For 1g Elect Director Jonathan J. Rubinstein Management For For 1h Elect Director Thomas O. Ryder Management For For 1i Elect Director Patricia Q. Stonesifer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Political Contributions Shareholder Against For AMBAC FINANCIAL GROUP, INC. Meeting Date:DEC 18, 2013 Record Date:OCT 24, 2013 Meeting Type:ANNUAL Ticker:AMBC Security ID:023139884 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diana N. Adams Management For For 1.2 Elect Director Eugene M. Bullis Management For For 1.3 Elect Director Victor Mandel Management For For 1.4 Elect Director Jeffrey S. Stein Management For For 1.5 Elect Director Nader Tavakoli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For AMBAC FINANCIAL GROUP, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:AMBC Security ID:023139884 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Diana N. Adams Management For For 1.2 Elect Director Eugene M. Bullis Management For For 1.3 Elect Director Victor Mandel Management For For 1.4 Elect Director Jeffrey S. Stein Management For For 1.5 Elect Director Nader Tavakoli Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMC ENTERTAINMENT HOLDINGS, INC. Meeting Date:APR 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:AMC Security ID:US00165C1045 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 MR. ANTHONY J. SAICH Management For For 1.2 MR. JIAN WANG Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4. SAY WHEN ON PAY - AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management For For AMERICAN AIRLINES GROUP INC. Meeting Date:JUN 04, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:AAL Security ID:02376R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James F. Albaugh Management For For 1b Elect Director Jeffrey D. Benjamin Management For For 1c Elect Director John T. Cahill Management For For 1d Elect Director Michael J. Embler Management For For 1e Elect Director Matthew J. Hart Management For For 1f Elect Director Alberto Ibarguen Management For For 1g Elect Director Richard C. Kraemer Management For For 1h Elect Director Denise M. O'Leary Management For For 1i Elect Director W. Douglas Parker Management For For 1j Elect Director Ray M. Robinson Management For For 1k Elect Director Richard P. Schifter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMERICAN AIRLINES GROUP, INC. Meeting Date:JUN 04, 2014 Record Date: Meeting Type:ANNUAL Ticker:AAL Security ID:US02376R1023 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: JAMES F. ALBAUGH Management For For 1B. ELECTION OF DIRECTOR: JEFFREY D. BENJAMIN Management For For 1C. ELECTION OF DIRECTOR: JOHN T. CAHILL Management For For 1D. ELECTION OF DIRECTOR: MICHAEL J. EMBLER Management For For 1E. ELECTION OF DIRECTOR: MATTHEW J. HART Management For For 1F. ELECTION OF DIRECTOR: ALBERTO IBARGUEN Management For For 1G. ELECTION OF DIRECTOR: RICHARD C. KRAEMER Management For For 1H. ELECTION OF DIRECTOR: DENISE M. O'LEARY Management For For 1I. ELECTION OF DIRECTOR: W. DOUGLAS PARKER Management For For 1J. ELECTION OF DIRECTOR: RAY M. ROBINSON Management For For 1K. ELECTION OF DIRECTOR: RICHARD P. SCHIFTER Management For For 2. A PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. A PROPOSAL TO CONSIDER AND APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF AMERICAN AIRLINES GROUP INC.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For AMERICAN EXPRESS CO. Meeting Date:MAY 12, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:AXP Security ID:25816109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Charlene Barshefsky Management For For 2 Elect Ursula M. Burns Management For For 3 Elect Kenneth I. Chenault Management For For 4 Elect Peter Chernin Management For For 5 Elect Anne Lauvergeon Management For For 6 Elect Theodore J. Leonsis Management For For 7 Elect Richard C. Levin Management For For 8 Elect Richard A. McGinn Management For For 9 Elect Samuel J. Palmisano Management For For 10 Elect Steven S. Reinemund Management For For 11 Elect Daniel L. Vasella Management For For 12 Elect Robert D. Walter Management For For 13 Elect Ronald A. Williams Management For For 14 Ratification of Auditor Management For For 15 Advisory Vote on Executive Compensation Management For For 16 Shareholder Proposal Regarding Employment Diversity Report Shareholder Against Against 17 Shareholder Proposal Regarding Privacy and Data Security Shareholder Against Against 18 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 19 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against AMERICAN INTERNATIONAL GROUP, INC. Meeting Date:MAY 12, 2014 Record Date: Meeting Type:ANNUAL Ticker:AIG Security ID:US0268747849 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: ROBERT H. BENMOSCHE Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: PETER R. FISHER Management For For 1D. ELECTION OF DIRECTOR: JOHN H. FITZPATRICK Management For For 1E. ELECTION OF DIRECTOR: WILLIAM G. JURGENSEN Management For For 1F. ELECTION OF DIRECTOR: CHRISTOPHER S. LYNCH Management For For 1G. ELECTION OF DIRECTOR: ARTHUR C. MARTINEZ Management For For 1H. ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1I. ELECTION OF DIRECTOR: HENRY S. MILLER Management For For 1J. ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1K. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. RITTENMEYER Management For For 1M. ELECTION OF DIRECTOR: DOUGLAS M. STEENLAND Management For For 1N. ELECTION OF DIRECTOR: THERESA M. STONE Management For For 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. TO ACT UPON A PROPOSAL TO AMEND AND RESTATE AIG'S RESTATED CERTIFICATE OF INCORPORATION TO CONTINUE TO RESTRICT CERTAIN TRANSFERS OF AIG COMMON STOCK IN ORDER TO PROTECT AIG'S TAX ATTRIBUTES. Management For For 4. TO ACT UPON A PROPOSAL TO RATIFY THE AMENDMENT TO EXTEND THE EXPIRATION OF THE AMERICAN INTERNATIONAL GROUP, INC. TAX ASSET PROTECTION PLAN. Management For For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For AMERICAN REALTY CAPITAL PROPERTIES, INC. Meeting Date:MAY 29, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:ARCP Security ID:02917T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Nicholas S. Schorsch Management For Withhold 1.2 Elect Director Edward M. Weil, Jr. Management For Withhold 1.3 Elect Director William M. Kahane Management For Withhold 1.4 Elect Director Leslie D. Michelson Management For Withhold 1.5 Elect Director Edward G. Rendell Management For Withhold 1.6 Elect Director Scott J. Bowman Management For Withhold 1.7 Elect Director William G. Stanley Management For For 1.8 Elect Director Thomas A. Andruskevich Management For For 1.9 Elect Director Scott P. Sealy, Sr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AMERICAN SHIPPING COMPANY ASA Meeting Date:APR 23, 2014 Record Date: Meeting Type:ANNUAL Ticker:AMSC Security ID:R0395J102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Approve Notice of Meeting and Agenda Management For For 2 Designate Inspector(s) of Minutes of Meeting Management For For 3 Presentation of Business Activities Management None None 4 Accept Financial Statements and Statutory Reports Management For For 5 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 6 DiscussCompany's Corporate Governance Statement Management None None 7 Approve Remuneration of Directors in the Amount of NOK 450,000 for Chairman, and NOK 350,000 for Other Directors Management For For 8 Approve Remuneration of Auditors Management For For 9 Reelect Peter Ditlef Knudsen and Lars Solbakken as Directors Management For For 10 Amend Articles Re: Nomination Committee Management For For 11 Elect Kjetil Kristiansen (Chairperson) and Cathrine Rodseter as Members of Nominating Committee Management For For 12 Approve Instructions for Nominating Committee Management For For 13 Authorize the Board to Pay Dividends Management For For 14 Approve Equity Plan Financing Management For Against 15 Approve Creation of NOK 60.6 Million Pool of Capital without Preemptive Rights Management For Against AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against AMERICAN TOWER CORPORATION Meeting Date:MAY 20, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:AMT Security ID:03027X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Raymond P. Dolan Management For For 1b Elect Director Ronald M. Dykes Management For For 1c Elect Director Carolyn F. Katz Management For For 1d Elect Director Gustavo Lara Cantu Management For For 1e Elect Director JoAnn A. Reed Management For For 1f Elect Director Pamela D.A. Reeve Management For For 1g Elect Director David E. Sharbutt Management For For 1h Elect Director James D. Taiclet, Jr. Management For For 1i Elect Director Samme L. Thompson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AMR CORPORATION Meeting Date:JUL 29, 2013 Record Date:MAY 01, 2013 Meeting Type:WRITTEN CONSENT Ticker:AAMRQ Security ID:001765BC9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization Plan Management None For 2 Mark FOR if you answer: Yes, I am an American Citizen. Mark AGAINST if you answer: No, I am NOT an American Citizen Management None For ANACOR PHARMACEUTICALS INC Meeting Date:MAY 29, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:ANAC Security ID:32420101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Anders D. Hove Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 30, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Exchange all Outstanding Warrants under Executive and Senior Manager Incentive Scheme into Stock Options Management For For A2a Receive Special Board Report Re: Authorized Capital Management None None A2b Renew Authorization to Increase Share Capital Up To 3 Percent of Issued Capital Management For For B1a Authorize Repurchase and Reissuance of Up to 20 Percent of Issued Share Capital Management For For B1b Amend Articles to Reflect Changes in Capital Re: Repurchase Authorization under Item B1a Management For For C1 Receive Directors' Reports (Non-Voting) Management None None C2 Receive Auditors' Reports (Non-Voting) Management None None C3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None C4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 2.05 per Share Management For For C5 Approve Discharge of Directors Management For For C6 Approve Discharge of Auditors Management For For C7a Reelect Kees Storm as Independent Director Management For For C7b Reelect Mark Winkelman as Independent Director Management For For C7c Reelect Alexandre Van Damme as Director Management For For C7d Reelect Gregoire de Spoelberch as Director Management For For C7e Reelect Carlos Alberto de Veiga Sicupera as Director Management For For C7f Reelect Marcel Herrmann Telles as Director Management For For C7g Elect Paulo Lemann as Director Management For For C7h Elect Alexandre Behring as Director Management For For C7i Elect Elio Leoni Sceti as Independent Director Management For For C7j Elect Maria Asuncion Aramburuzabala Larregui as Director Management For For C7k Elect Valentin Diez Morodo as Director Management For For C8a Approve Remuneration Report Management For For C8b Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For For D1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 30, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:03524A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Exchange all Outstanding Warrants under Executive and Senior Manager Incentive Scheme into Stock Options Management For For A2a Receive Special Board Report Re: Authorized Capital Management None None A2b Renew Authorization to Increase Share Capital Up To 3 Percent of Issued Capital Management For For B1a Authorize Repurchase and Reissuance of Up to 20 Percent of Issued Share Capital Management For Against B1b Amend Articles to Reflect Changes in Capital Re: Repurchase Authorization under Item B1a Management For Against C1 Receive Directors' Reports (Non-Voting) Management None None C2 Receive Auditors' Reports (Non-Voting) Management None None C3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None C4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 2.05 per Share Management For For C5 Approve Discharge of Directors Management For For C6 Approve Discharge of Auditors Management For For C7a Reelect Kees Storm as Independent Director Management For Against C7b Reelect Mark Winkelman as Independent Director Management For For C7c Reelect Alexandre Van Damme as Director Management For Against C7d Reelect Gregoire de Spoelberch as Director Management For Against C7e Reelect Carlos Alberto de Veiga Sicupera as Director Management For Against C7f Reelect Marcel Herrmann Telles as Director Management For Against C7g Elect Paulo Lemann as Director Management For Against C7h Elect Alexandre Behring as Director Management For Against C7i Elect Elio Leoni Sceti as Independent Director Management For For C7j Elect Maria Asuncion Aramburuzabala Larregui as Director Management For Against C7k Elect Valentin Diez Morodo as Director Management For Against C8a Approve Remuneration Report Management For Against C8b Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For Against D1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For AOZORA BANK, LTD. Meeting Date:JUN 26, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8304 Security ID:J0172K107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fukuda, Makoto Management For For 1.2 Elect Director Baba, Shinsuke Management For For 1.3 Elect Director Tanabe, Masaki Management For For 1.4 Elect Director Takeda, Shunsuke Management For For 1.5 Elect Director Mizuta, Hiroyuki Management For For 1.6 Elect Director Murakami, Ippei Management For For 1.7 Elect Director Ito, Tomonori Management For For 1.8 Elect Director Saito, Takeo Management For For 2 Appoint Statutory Auditor Fujihira, Shinichi Management For For 3 Appoint Alternate Statutory Auditor Nagase, Tomiaki Management For For 4 Approve Retirement Bonus Payment for Directors Management For For 5 Approve Special Payments for Full-Time Directors in Connection with Abolition of Retirement Bonus System Management For For 6 Approve Special Payments for Outside Directors and Statutory Auditors in Connection with Abolition of Retirement Bonus System Management For For 7 Approve Deep Discount Stock Option Plan Management For For ARATANA THERAPEUTICS INC Meeting Date:JUN 19, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:PETX Security ID:03874P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Laura A. Brege Management For For 1.2 Elect Robert R. Gerber Management For For 1.3 Elect Wendy L. Yarno Management For For 2 Ratification of Auditor Management For For ARMSTRONG WORLD INDUSTRIES, INC. Meeting Date:JUN 20, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:AWI Security ID:04247X102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stan A. Askren Management For For 1.2 Elect Director Matthew J. Espe Management For For 1.3 Elect Director James J. Gaffney Management For For 1.4 Elect Director Tao Huang Management For For 1.5 Elect Director Michael F. Johnston Management For For 1.6 Elect Director Jeffrey Liaw Management For For 1.7 Elect Director Larry S. McWilliams Management For For 1.8 Elect Director James C. Melville Management For For 1.9 Elect Director James J. O'Connor Management For For 1.10 Elect Director John J. Roberts Management For For 1.11 Elect Director Richard E. Wenz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASHFORD HOSPITALITY PRIME INC. Meeting Date:MAY 13, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:AHP Security ID:044102101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Monty J. Bennett Management For For 1.2 Elect Director Stefani D. Carter Management For For 1.3 Elect Director Douglas A. Kessler Management For For 1.4 Elect Director Curtis B. McWilliams Management For For 1.5 Elect Director W. Michael Murphy Management For For 1.6 Elect Director Matthew D. Rinaldi Management For For 1.7 Elect Director Andrew L. Strong Management For For 2 Ratify Auditors Management For For 3 Amend Articles to Remove Antitakeover Provisions Shareholder Against For ASTRAZENECA PLC Meeting Date:APR 24, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:AZN Security ID:46353108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Allocation of Profits/Dividends Management For For 3 Appointment of Auditor Management For For 4 Authority to Set Auditor's Fees Management For For 5 Elect Leif Johansson Management For For 6 Elect Pascal Soriot Management For For 7 Elect Marc Dunoyer Management For For 8 Elect Genevi?ve B. Berger Management For For 9 Elect D. Bruce Burlington Management For For 10 Elect Ann Cairns Management For For 11 Elect Graham Chipchase Management For For 12 Elect Jean-Philippe Courtois Management For Against 13 Elect Rudy H.P. Markham Management For For 14 Elect Nancy Rothwell Management For For 15 Elect Shriti Vadera Management For For 16 Elect John S. Varley Management For For 17 Elect Marcus Wallenberg Management For For 18 Remuneration Report (Advisory) Management For For 19 Remuneration Policy (Binding) Management For For 20 Authorisation of Political Donations Management For For 21 Authority to Issue Shares w/ Preemptive Rights Management For For 22 Authority to Issue Shares w/o Preemptive Rights Management For Against 23 Authority to Repurchase Shares Management For For 24 Authority to Set General Meeting Notice Period at 14 Days Management For Against 25 Performance Share Plan Management For For AT&T INC. Meeting Date:APR 25, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:T Security ID:00206R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randall L. Stephenson Management For For 1.2 Elect Director Reuben V. Anderson Management For For 1.3 Elect Director Jaime Chico Pardo Management For For 1.4 Elect Director Scott T. Ford Management For For 1.5 Elect Director James P. Kelly Management For For 1.6 Elect Director Jon C. Madonna Management For For 1.7 Elect Director Michael B. McCallister Management For For 1.8 Elect Director John B. McCoy Management For For 1.9 Elect Director Beth E. Mooney Management For For 1.10 Elect Director Joyce M. Roche Management For For 1.11 Elect Director Matthew K. Rose Management For For 1.12 Elect Director Cynthia B. Taylor Management For For 1.13 Elect Director Laura D'Andrea Tyson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Severance Agreements/Change-in-Control Agreements Management For For 5 Report on Indirect Political Contributions Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Lower Ownership Threshold for Action by Written Consent Shareholder Against For ATHABASCA OIL CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ATH Security ID:04682R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors at Six Management For For 2.1 Elect Director Tom Buchanan Management For For 2.2 Elect Director Gary Dundas Management For For 2.3 Elect Director Ronald J. Eckhardt Management For For 2.4 Elect Director Marshall McRae Management For For 2.5 Elect Director Peter Sametz Management For For 2.6 Elect Director Sveinung Svarte Management For For 3 Amend Stock Option Plan Management For Against 4 Approve Performance Award Plan Management For Against 5 Adopt By-Law No. 1 Management For Against 6 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AUTODESK, INC. Meeting Date:JUN 10, 2014 Record Date: Meeting Type:ANNUAL Ticker:ADSK Security ID:US0527691069 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: CARL BASS Management For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Management For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Management For For 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Management For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management For For 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Management For For 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Management For For 1H. ELECTION OF DIRECTOR: BETSY RAFAEL Management For For 1I. ELECTION OF DIRECTOR: STACY J. SMITH Management For For 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3 APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVE THE AUTODESK, INC. EXECUTIVE INCENTIVE PLAN, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For AVAGO TECHNOLOGIES LIMITED Meeting Date:APR 09, 2014 Record Date:FEB 11, 2014 Meeting Type:ANNUAL Ticker:AVGO Security ID:Y0486S104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Hock E. Tan Management For For 1b Elect Director John T. Dickson Management For For 1c Elect Director James V. Diller Management For For 1d Elect Director Lewis C. Eggebrecht Management For For 1e Elect Director Bruno Guilmart Management For For 1f Elect Director Kenneth Y. Hao Management For For 1g Elect Director Justine F. Lien Management For For 1h Elect Director Donald Macleod Management For For 1i Elect Director Peter J. Marks Management For For 2 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Approve Cash Compensation to Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Issuance of Shares with or without Preemptive Rights Management For For 6 Approve Repurchase of up to 10 Percent of Issued Capital Management For For 7 Approve Omnibus Stock Plan Management For For 8 Approve or Amend Severance Agreements/Change-in-Control Agreements with Hock E. Tan Management For For AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 21, 2014 Record Date: Meeting Type:ANNUAL Ticker:AVB Security ID:US0534841012 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: GLYN F. AEPPEL Management For For 1.2 ELECTION OF DIRECTOR: ALAN B. BUCKELEW Management For For 1.3 ELECTION OF DIRECTOR: BRUCE A. CHOATE Management For For 1.4 ELECTION OF DIRECTOR: JOHN J. HEALY, JR. Management For For 1.5 ELECTION OF DIRECTOR: TIMOTHY J. NAUGHTON Management For For 1.6 ELECTION OF DIRECTOR: LANCE R. PRIMIS Management For For 1.7 ELECTION OF DIRECTOR: PETER S. RUMMELL Management For For 1.8 ELECTION OF DIRECTOR: H. JAY SARLES Management For For 1.9 ELECTION OF DIRECTOR: W. EDWARD WALTER Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO ADOPT A RESOLUTION APPROVING, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES Management For For 4. TO APPROVE PERFORMANCE GOALS UNDER THE AVALONBAY COMMUNITIES, INC. 2 PLAN. Management For For 5. TO ADOPT A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, THAT THE BOARD OF DIRECTORS ADOPT A POLICY ADDRESSING THE SEPARATION OF THE ROLES OF CEO AND CHAIRMAN. Shareholder Against Against AVALONBAY COMMUNITIES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:AVB Security ID:053484101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Glyn F. Aeppel Management For For 1.2 Elect Director Alan B. Buckelew Management For For 1.3 Elect Director Bruce A. Choate Management For For 1.4 Elect Director John J. Healy, Jr. Management For For 1.5 Elect Director Timothy J. Naughton Management For For 1.6 Elect Director Lance R. Primis Management For For 1.7 Elect Director Peter S. Rummell Management For For 1.8 Elect Director H. Jay Sarles Management For For 1.9 Elect Director W. Edward Walter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against BALL CORP. Meeting Date:APR 30, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:BLL Security ID:58498106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John A. Hayes Management For For 1.2 Elect George M. Smart Management For For 1.3 Elect Theodore M. Solso Management For For 1.4 Elect Stuart A. Taylor II Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against Against BANCA POPOLARE DI MILANO SCARL Meeting Date:APR 11, 2014 Record Date: Meeting Type:ANNUAL/SPECIAL Ticker:PMI Security ID:T15120107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For Did Not Vote 2 Approve Remuneration Report Management For Did Not Vote 3 Elect Supervisory Board Member Management For Did Not Vote 4 Approve Remuneration of Auditors Management For Did Not Vote 1 Amend Company Bylaws Management For Did Not Vote BANCO POPOLARE SCARL Meeting Date:FEB 28, 2014 Record Date: Meeting Type:SPECIAL Ticker:BP Security ID:T1872V103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Creation of EUR 1.5 Billion Pool of Capital with Preemptive Rights Management For Did Not Vote 2 Approve Share Consolidation Management For Did Not Vote BANCO POPOLARE SCARL Meeting Date:MAR 28, 2014 Record Date: Meeting Type:ANNUAL/SPECIAL Ticker:BP Security ID:T1872V285 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Slate Submitted by Management and 4,773 Shareholders Management For Did Not Vote 1.2 Slate Submitted by Associazione Banca Viva Shareholder None Did Not Vote 2.1 Slate Submitted by 4,774 Shareholders Shareholder None Did Not Vote 2.2 Slate Submitted by Fondazione Cariverona and Fondazione Cassa di Risparmio di Carpi Shareholder None Did Not Vote 3 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For Did Not Vote 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Did Not Vote 5 Approve Remuneration Report Management For Did Not Vote 6 Approve Remuneration of Directors Management For Did Not Vote 7 Approve Internal Auditors' Remuneration Management For Did Not Vote 1 Approve Merger with Credito Bergamasco SpA Management For Did Not Vote 2 Approve Accounting Transfers Management For Did Not Vote BANKRATE INC Meeting Date:JUN 18, 2014 Record Date:APR 23, 2014 Meeting Type:ANNUAL Ticker:RATE Security ID:06647F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Peter C. Morse Management For For 2 Elect Christian Stahl Management For For 3 Elect Mitch Truwit Management For For 4 Ratification of Auditor Management For For BAYER AG Meeting Date:APR 29, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:BAYN Security ID:072730302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Recive Annual Financial Statements and Statutory Reports for Fiscal 2013 and Approve Allocation of Income and Dividends of EUR 2.10 per Share Management For For 2 Approve Discharge of Management Board for Fiscal 2013 Management For For 3 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 4a Elect Simone Bagel-Trah to the Supervisory Board Management For For 4b Elect Ernst-Ludwig Winnacker to the Supervisory Board Management For For 5 Approve Creation of EUR 530 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 6 Approve Creation of EUR 211.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 7 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 6 Billion; Approve Creation of EUR 211.7 Million Pool of Capital to Guarantee Conversion Rights Management For For 8a Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 8b Authorize Use of Financial Derivatives when Repurchasing Shares Management For For 9a Approve Affiliation Agreement with Subsidiary Bayer Business Services GmbH Management For For 9b Approve Affiliation Agreement with Subsidiary Bayer Technology Services GmbH Management For For 9c Approve Affiliation Agreement with Subsidiary Bayer US IP GmbH Management For For 9d Approve Affiliation Agreement with Subsidiary Bayer Bitterfeld GmbH Management For For 9e Approve Affiliation Agreement with Subsidiary Bayer Innovation GmbH Management For For 9f Approve Affiliation Agreement with Subsidiary Bayer Real Estate GmbH Management For For 9g Approve Affiliation Agreement with Subsidiary Erste K-W-A Beteiligungsgesellschaft mbH Management For For 9h Approve Affiliation Agreement with Subsidiary Zweite K-W-A Beteiligungsgesellschaft mbH Management For For 10 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2014 Management For For BBA AVIATION PLC Meeting Date:MAY 07, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:BBA Security ID:G08932165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Sir Nigel Rudd as Director Management For For 4 Elect Wayne Edmunds as Director Management For For 5 Re-elect Mark Hoad as Director Management For For 6 Re-elect Susan Kilsby as Director Management For For 7 Re-elect Nick Land as Director Management For For 8 Re-elect Simon Pryce as Director Management For For 9 Re-elect Peter Ratcliffe as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Approve Remuneration Report Management For For 13 Approve Remuneration Policy Management For For 14 Approve Savings Related Share Option Scheme Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase of Ordinary Shares Management For For 18 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BEAM INC. Meeting Date:MAR 25, 2014 Record Date:FEB 18, 2014 Meeting Type:SPECIAL Ticker:BEAM Security ID:073730103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For BEIERSDORF AG Meeting Date:APR 17, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:BEI Security ID:D08792109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Ratify Ernst & Young as Auditors for Fiscal 2014 Management For For 6a Elect Michael Herz to the Supervisory Board Management For For 6b Elect Thomas Holzgreve to the Supervisory Board Management For For 6c Elect Christine Martel to the Supervisory Board Management For For 6d Elect Isabelle Parize to the Supervisory Board Management For For 6e Elect Reinhard Poellath to the Supervisory Board Management For For 6f Elect Poul Weihrauch to the Supervisory Board Management For For 6g Elect Beatrice Dreyfus as Alternate Supervisory Board Member Management For For 7 Approve Affiliation Agreements with Subsidiaries Management For For BERRY PETROLEUM COMPANY Meeting Date:DEC 16, 2013 Record Date:NOV 14, 2013 Meeting Type:SPECIAL Ticker:BRY Security ID:085789105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3 Adjourn Meeting Management For For BIOGEN IDEC INC Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Caroline Dorsa Management For For 2 Elect Stelios Papadopoulos Management For For 3 Elect George A. Scangos Management For For 4 Elect Lynn Schenk Management For For 5 Elect Alexander J. Denner Management For For 6 Elect Nancy L. Leaming Management For For 7 Elect Richard C. Mulligan Management For For 8 Elect Robert W. Pangia Management For For 9 Elect Brian S. Posner Management For For 10 Elect Eric K. Rowinsky Management For For 11 Elect Stephen A. Sherwin Management For For 12 Ratification of Auditor Management For For 13 Advisory Vote on Executive Compensation Management For For BIOGEN IDEC INC Meeting Date:JUN 12, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:BIIB Security ID:09062X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Caroline Dorsa Management For For 2 Elect Stelios Papadopoulos Management For For 3 Elect George A. Scangos Management For For 4 Elect Lynn Schenk Management For For 5 Elect Alexander J. Denner Management For For 6 Elect Nancy L. Leaming Management For For 7 Elect Richard C. Mulligan Management For For 8 Elect Robert W. Pangia Management For For 9 Elect Brian S. Posner Management For For 10 Elect Eric K. Rowinsky Management For For 11 Elect Stephen A. Sherwin Management For For 12 Ratification of Auditor Management For For 13 Advisory Vote on Executive Compensation Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jean-Jacques Bienaim? Management For For 1.1 Elect Dennis J. Slamon Management For For 1.2 Elect Michael Grey Management For For 1.3 Elect Elaine J. Heron Management For For 1.4 Elect Pierre Lapalme Management For For 1.5 Elect V. Bryan Lawlis Management For For 1.6 Elect Richard A. Meier Management For For 1.7 Elect Alan J. Lewis Management For Withhold 1.8 Elect William D. Young Management For For 1.9 Elect Kenneth M. Bate Management For Withhold 2 Amendment to the 2006 Employee Stock Purchase Plan Management For For 3 Advisory Vote on Executive Compensation Management For Against 4 Ratification of Auditor Management For For BIOMARIN PHARMACEUTICAL INC. Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:BMRN Security ID:09061G101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jean-Jacques Bienaim? Management For For 1.2 Elect Michael Grey Management For For 1.3 Elect Elaine J. Heron Management For For 1.4 Elect Pierre Lapalme Management For For 1.5 Elect V. Bryan Lawlis Management For For 1.6 Elect Richard A. Meier Management For For 1.7 Elect Alan J. Lewis Management For For 1.8 Elect William D. Young Management For For 1.9 Elect Kenneth M. Bate Management For For 1.10 Elect Dennis J. Slamon Management For For 2 Amendment to the 2006 Employee Stock Purchase Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For BRISTOL-MYERS SQUIBB CO. Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect Lewis B. Campbell Management For For 3 Elect James M. Cornelius Management For For 4 Elect Laurie H. Glimcher Management For For 5 Elect Michael Grobstein Management For For 6 Elect Alan J. Lacy Management For For 7 Elect Thomas J. Lynch Management For For 8 Elect Dinesh Paliwal Management For For 9 Elect Vicki L. Sato Management For For 10 Elect Gerald L. Storch Management For For 11 Elect Togo D. West, Jr. Management For For 12 Ratification of Auditor Management For For 13 Advisory Vote on Executive Compensation Management For Against 14 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against For BRISTOL-MYERS SQUIBB CO. Meeting Date:MAY 06, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:BMY Security ID:110122108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lamberto Andreotti Management For For BRITISH AMERICAN TOBACCO PLC Meeting Date:APR 30, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:BATS Security ID:110448107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Final Dividend Management For For 5 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 6 Authorise Board to Fix Remuneration of Auditors Management For For 7 Re-elect Richard Burrows as Director Management For Withhold 8 Re-elect Karen de Segundo as Director Management For For 9 Re-elect Nicandro Durante as Director Management For For 10 Re-elect Ann Godbehere as Director Management For For 11 Re-elect Christine Morin-Postel as Director Management For For 12 Re-elect Gerry Murphy as Director Management For For 13 Re-elect Kieran Poynter as Director Management For For 14 Re-elect Ben Stevens as Director Management For For 15 Re-elect Richard Tubb as Director Management For For 16 Elect Savio Kwan as Director Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Approve EU Political Donations and Expenditure Management For For 21 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against BRIXMOR PROPERTY GROUP INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:BRX Security ID:11120U105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael A. Carroll Management For Withhold 1.2 Elect Director John G. Schreiber Management For Withhold 1.3 Elect Director A.J. Agarwal Management For Withhold 1.4 Elect Director Michael Berman Management For For 1.5 Elect Director Anthony W. Deering Management For For 1.6 Elect Director Jonathan D. Gray Management For Withhold 1.7 Elect Director Nadeem Meghji Management For Withhold 1.8 Elect Director William D. Rahm Management For For 1.9 Elect Director William J. Stein Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BROADCOM CORP. Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:BRCM Security ID:111320107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Finocchio, Jr. Management For For 1.2 Elect Nancy H. Handel Management For For 1.3 Elect Eddy W. Hartenstein Management For For 1.4 Elect Maria Klawe Management For For 1.5 Elect John E. Major Management For For 1.6 Elect Scott A. McGregor Management For For 1.7 Elect William T. Morrow Management For For 1.8 Elect Henry Samueli Management For For 1.9 Elect Robert E. Switz Management For For 2 Advisory Vote on Executive Compensation Management For Against 3 Ratification of Auditor Management For For BURGER KING WORLDWIDE, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:BKW Security ID:121220107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alexandre Behring Management For For 1.2 Elect Director Martin E. Franklin Management For For 1.3 Elect Director Paul J. Fribourg Management For For 1.4 Elect Director Bernardo Hees Management For For 1.5 Elect Director Alan C. Parker Management For For 1.6 Elect Director Carlos Alberto R. Sicupira Management For For 1.7 Elect Director Roberto Moses Thompson Motta Management For For 1.8 Elect Director Alexandre Van Damme Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CABELA'S INCORPORATED Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:CAB Security ID:126804301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore M. Armstrong Management For For 1.2 Elect Director James W. Cabela Management For For 1.3 Elect Director John H. Edmondson Management For For 1.4 Elect Director John Gottschalk Management For For 1.5 Elect Director Dennis Highby Management For For 1.6 Elect Director Reuben Mark Management For For 1.7 Elect Director Michael R. McCarthy Management For For 1.8 Elect Director Thomas L. Millner Management For For 1.9 Elect Director Donna M. Milrod Management For For 1.10 Elect Director Beth M. Pritchard Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CADENCE DESIGN SYSTEMS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:CDNS Security ID:127387108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Susan L. Bostrom Management For For 2 Elect James D. Plummer Management For For 3 Elect Alberto Sangiovanni-Vincentelli Management For For 4 Elect George M. Scalise Management For For 5 Elect John B. Shoven Management For For 6 Elect Roger S. Siboni Management For For 7 Elect Young K. Sohn Management For For 8 Elect Lip-Bu Tan Management For For 9 Omnibus Incentive Plan Management For For 10 Advisory Vote on Executive Compensation Management For For 11 Ratification of Auditor Management For For CAESARS ENTERTAINMENT CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:CZR Security ID:127686103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kelvin Davis Management For For 1.2 Elect Director Eric Press Management For For 1.3 Elect Director David Sambur Management For For 2 Ratify Auditors Management For For CANON INC. Meeting Date:MAR 28, 2014 Record Date:DEC 30, 2013 Meeting Type:ANNUAL Ticker:7751 Security ID:138006309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 65 Management For For 2 Amend Articles to Indemnify Directors Management For For 3.1 Elect Director Mitarai, Fujio Management For Against 3.2 Elect Director Tanaka, Toshizo Management For Against 3.3 Elect Director Ikoma, Toshiaki Management For For 3.4 Elect Director Adachi, Yoroku Management For For 3.5 Elect Director Mitsuhashi, Yasuo Management For For 3.6 Elect Director Matsumoto, Shigeyuki Management For For 3.7 Elect Director Homma, Toshio Management For For 3.8 Elect Director Ozawa, Hideki Management For For 3.9 Elect Director Maeda, Masaya Management For For 3.10 Elect Director Tani, Yasuhiro Management For For 3.11 Elect Director Nagasawa, Kenichi Management For For 3.12 Elect Director Otsuka, Naoji Management For For 3.13 Elect Director Yamada, Masanori Management For For 3.14 Elect Director Wakiya, Aitake Management For For 3.15 Elect Director Ono, Kazuto Management For For 3.16 Elect Director Kimura, Akiyoshi Management For For 3.17 Elect Director Osanai, Eiji Management For For 3.18 Elect Director Saida, Kunitaro Management For For 3.19 Elect Director Kato, Haruhiko Management For For 4.1 Appoint Statutory Auditor Araki, Makoto Management For For 4.2 Appoint Statutory Auditor Yoshida, Osami Management For For 4.3 Appoint Statutory Auditor Kitamura, Kuniyoshi Management For For 5 Approve Annual Bonus Payment to Directors Management For For CARDTRONICS INC Meeting Date:MAY 21, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:CATM Security ID:14161H108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jorge M. Diaz Management For For 1.2 Elect G. Patrick Phillips Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For 4 Adoption of Majority Vote for Election of Directors Management For For 5 Amendment to the 2007 Stock Incentive Plan Management For For 6 Amendment to the 2007 Stock Incentive Plan Management For For CBRE GROUP, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:CBG Security ID:12504L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Blum Management For For 1.2 Elect Director Brandon B. Boze Management For For 1.3 Elect Director Curtis F. Feeny Management For For 1.4 Elect Director Bradford M. Freeman Management For For 1.5 Elect Director Michael Kantor Management For For 1.6 Elect Director Frederic V. Malek Management For For 1.7 Elect Director Robert E. Sulentic Management For For 1.8 Elect Director Laura D. Tyson Management For For 1.9 Elect Director Gary L. Wilson Management For For 1.10 Elect Director Ray Wirta Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CECON ASA Meeting Date:FEB 20, 2014 Record Date: Meeting Type:BONDHOLDER Ticker:CECON Security ID:R1535GAA5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Summons Management For For 2 Approve Agenda Management For For 3 Elect Minutes Keepers Management For For 4 Approve Amendments to Bond Agreement Management For For CECON ASA Meeting Date:FEB 20, 2014 Record Date: Meeting Type:BONDHOLDER Ticker:CECON Security ID:R1532PAA8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Summons Management For For 2 Approve Agenda Management For For 3 Elect Minutes Keepers Management For For 4 Approve Amendments to Bond Agreement Management For For CELGENE CORP. Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Hugin Management For For 1.2 Elect Richard W. Barker Management For For 1.3 Elect Michael D. Casey Management For For 1.4 Elect Carrie S. Cox Management For For 1.5 Elect Rodman L. Drake Management For For 1.6 Elect Michael A. Friedman Management For For 1.7 Elect Gilla Kaplan Management For For 1.8 Elect James J. Loughlin Management For For 1.9 Elect Ernest Mario Management For For 2 Ratification of Auditor Management For For 3 Increase of Authorized Common Stock Management For For 4 Amendment to the 2008 Stock Incentive Plan Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against CELGENE CORP. Meeting Date:JUN 18, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:CELG Security ID:151020104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Hugin Management For For 1.2 Elect Richard W. Barker Management For For 1.3 Elect Michael D. Casey Management For For 1.4 Elect Carrie S. Cox Management For For 1.5 Elect Rodman L. Drake Management For For 1.6 Elect Michael A. Friedman Management For For 1.7 Elect Gilla Kaplan Management For For 1.8 Elect James J. Loughlin Management For For 1.9 Elect Ernest Mario Management For For 2 Ratification of Auditor Management For For 3 Increase of Authorized Common Stock Management For For 4 Amendment to the 2008 Stock Incentive Plan Management For Against 5 Advisory Vote on Executive Compensation Management For For 6 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against CELGENE CORPORATION Meeting Date:JUN 18, 2014 Record Date: Meeting Type:ANNUAL Ticker:CELG Security ID:US1510201049 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: ROBERT J. HUGIN Management For For 1.2 ELECTION OF DIRECTOR: R.W. BARKER, D. PHIL. Management For For 1.3 ELECTION OF DIRECTOR: MICHAEL D. CASEY Management For For 1.4 ELECTION OF DIRECTOR: CARRIE S. COX Management For For 1.5 ELECTION OF DIRECTOR: RODMAN L. DRAKE Management For For 1.6 ELECTION OF DIRECTOR: M.A. FRIEDMAN, M.D. Management For For 1.7 ELECTION OF DIRECTOR: GILLA KAPLAN, PH.D. Management For For 1.8 ELECTION OF DIRECTOR: JAMES J. LOUGHLIN Management For For 1.9 ELECTION OF DIRECTOR: ERNEST MARIO, PH.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK AND TO EFFECT A STOCK SPLIT. Management For For 4. APPROVAL OF AN AMENDMENT OF THE COMPANY'S 2 Management For For 5. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 6. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against Against CELLDEX THERAPEUTICS INC. Meeting Date:MAY 28, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:CLDX Security ID:15117B103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Larry Ellberger Management For For 1.2 Elect Anthony Marucci Management For For 1.3 Elect Herbert Conrad Management For For 1.4 Elect George O. Elston Management For For 1.5 Elect Harry H. Penner, Jr. Management For For 1.6 Elect Timothy M. Shannon Management For For 1.7 Elect Karen L. Shoos Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For CENGAGE LEARNING ACQUISITIONS, INC. Meeting Date:FEB 14, 2014 Record Date:NOV 25, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:15135RAA4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None Against CENGAGE LEARNING ACQUISITIONS, INC. Meeting Date:FEB 14, 2014 Record Date:NOV 25, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:15135RAD8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None Against CENGAGE LEARNING ACQUISITIONS, INC. Meeting Date:MAR 10, 2014 Record Date:FEB 07, 2014 Meeting Type:WRITTEN CONSENT Ticker: Security ID:15135RAA4 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None Abstain CENGAGE LEARNING ACQUISITIONS, INC. Meeting Date:MAR 10, 2014 Record Date:FEB 07, 2014 Meeting Type:WRITTEN CONSENT Ticker: Security ID:15135RAD8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None Abstain CENTENE CORP. Meeting Date:APR 22, 2014 Record Date:FEB 21, 2014 Meeting Type:ANNUAL Ticker:CNC Security ID:15135B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael F. Neidorff Management For For 1.2 Elect Richard A. Gephardt Management For For 1.3 Elect John R. Roberts Management For For 2 Repeal of Classified Board Management For For 3 Increase of Authorized Common Stock Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Amendment to the 2012 Stock Incentive Plan Management For For 6 Ratification of Auditor Management For For CHEMTURA CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:CHMT Security ID:163893209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey D. Benjamin Management For For 1.2 Elect Director Timothy J. Bernlohr Management For For 1.3 Elect Director Anna C. Catalano Management For For 1.4 Elect Director James W. Crownover Management For For 1.5 Elect Director Robert A. Dover Management For For 1.6 Elect Director Jonathan F. Foster Management For For 1.7 Elect Director Craig A. Rogerson Management For For 1.8 Elect Director John K. Wulff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For CHICAGO BRIDGE & IRON COMPANY N.V. Meeting Date:APR 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:CBI Security ID:US1672501095 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2016: JAMES H. MILLER. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE WESTLEY S. STOCKTON) Management For For 2A. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2017: JAMES R. BOLCH.(PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LUCIANO REYES) Management For For 2B. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2017: LARRY D. MCVAY. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE STEPHEN H. DIMLICH, JR.) Management For For 2C. ELECTION OF THE MEMBER OF THE SUPERVISORY BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2017: MARSHA C. WILLIAMS. (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE TRAVIS L. STRICKER) Management For For 3. ELECTION OF THE MEMBER OF THE MANAGEMENT BOARD TO SERVE UNTIL THE ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2018: CHICAGO BRIDGE & IRON COMPANY B.V (PLEASE NOTE THAT AN "ABSTAIN" VOTE WILL COUNT AS A FOR VOTE FOR THE ALTERNATE NOMINEE LEALAND FINANCE CO Management For For 4. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 5. TO AUTHORIZE THE PREPARATION OF OUR DUTCH STATUTORY ANNUAL ACCOUNTS AND THE ANNUAL REPORT OF OUR MANAGEMENT BOARD IN THE ENGLISH LANGUAGE, TO DISCUSS OUR ANNUAL REPORT OF THE MANAGEMENT BOARD FOR THE YEAR ENDED DECEMBER 31, 2 DUTCH STA Management For For 6. TO APPROVE THE FINAL DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2013, IN AN AMOUNT OF $.20 PER SHARE, WHICH HAS PREVIOUSLY BEEN PAID OUT TO SHAREHOLDERS IN THE FORM OF INTERIM DIVIDENDS Management For For 7. TO DISCHARGE THE SOLE MEMBER OF OUR MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 Management For For 8. TO DISCHARGE THE MEMBERS OF OUR SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE YEAR ENDED DECEMBER 31, 2013 Management For For 9. TO APPOINT ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, WHO WILL AUDIT OUR ACCOUNTS FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For 10. TO APPROVE THE CHICAGO BRIDGE & IRON 2008 LONG-TERM INCENTIVE PLAN Management For For 11. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR MANAGEMENT BOARD, ACTING WITH THE APPROVAL OF THE SUPERVISORY BOARD, TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL UNTIL OCTOBER 30, 2, THROUGH PRIVATELY NEGOTIATED TRANSACTIONS Management For For 12. TO APPROVE THE EXTENSION OF THE AUTHORITY OF OUR SUPERVISORY BOARD TO ISSUE SHARES AND/OR GRANT RIGHTS TO ACQUIRE OUR SHARES (INCLUDING OPTIONS TO SUBSCRIBE FOR SHARES), NEVER TO EXCEED THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES, AND TO LIMIT OR EXCLUDE Management For For 13. TO APPROVE THE COMPENSATION OF THE MEMBERS OF THE SUPERVISORY BOARD Management For For CHIMERIX INC Meeting Date:JUN 20, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:CMRX Security ID:16934W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect M. Michelle Berrey Management For For 1.2 Elect Rodman L. Drake Management For For 1.3 Elect Lisa Ricciardi Management For For 2 Amendment to the 2013 Equity Incentive Plan Management For Against 3 Ratification of Auditor Management For For CIGNA CORP. Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:CI Security ID:125509109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Eric J. Foss Management For For 2 Elect Roman Martinez IV Management For For 3 Elect William D. Zollars Management For For 4 Ratification of Auditor Management For For 5 Advisory Vote on Executive Compensation Management For For CITRIX SYSTEMS, INC. Meeting Date:MAY 22, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:CTXS Security ID:177376100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert D. Daleo Management For For 1 Elect Robert D. Daleo Management For For 2 Elect Murray J. Demo Management For For 2 Elect Murray J. Demo Management For For 3 Elect Asiff S. Hirji Management For For 3 Elect Asiff S. Hirji Management For For 4 2014 Equity Incentive Plan Management For For 4 2014 Equity Incentive Plan Management For For 5 Ratification of Auditor Management For For 5 Ratification of Auditor Management For For 6 Advisory Vote on Executive Compensation Management For For 6 Advisory Vote on Executive Compensation Management For For COCA-COLA EAST JAPAN CO LTD Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:2580 Security ID:J0814J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2 Amend Articles To Change Location of Head Office Management For For 3.1 Elect Director Calin Dragan Management For For 3.2 Elect Director Michael Coombs Management For For 3.3 Elect Director Dan Nistor Management For For 3.4 Elect Director Akachi, Fumio Management For For 3.5 Elect Director Kawamoto, Naruhiko Management For For 3.6 Elect Director Ito, Masaki Management For For 3.7 Elect Director Irial Finan Management For For 3.8 Elect Director Daniel Sayre Management For For 3.9 Elect Director Inagaki, Haruhiko Management For For 3.10 Elect Director Takanashi, Keiji Management For For 3.11 Elect Director Yoshioka, Hiroshi Management For For 4 Approve Adjustment to Aggregate Compensation Ceiling for Directors and Deep Discount Stock Option Plan Management For For COGNIZANT TECHNOLOGY SOLUTIONS CORP. Meeting Date:JUN 03, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:CTSH Security ID:192446102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael Patsalos-Fox Management For For 2 Elect Robert E. Weissman Management For For 3 Amendment to the 2009 Incentive Compensation Plan Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Ratification of Auditor Management For For COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 09, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nikesh Arora Management For For 1b Elect Director John T. Cahill Management For For 1c Elect Director Ian Cook Management For For 1d Elect Director Helene D. Gayle Management For For 1e Elect Director Ellen M. Hancock Management For For 1f Elect Director Joseph Jimenez Management For For 1g Elect Director Richard J. Kogan Management For For 1h Elect Director Delano E. Lewis Management For For 1i Elect Director J. Pedro Reinhard Management For For 1j Elect Director Stephen I. Sadove Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention Shareholder Against For COMCAST CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CMCSA Security ID:20030N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth J. Bacon Management For For 1.2 Elect Director Sheldon M. Bonovitz Management For For 1.3 Elect Director Edward D. Breen Management For For 1.4 Elect Director Joseph J. Collins Management For For 1.5 Elect Director J. Michael Cook Management For For 1.6 Elect Director Gerald L. Hassell Management For For 1.7 Elect Director Jeffrey A. Honickman Management For For 1.8 Elect Director Eduardo G. Mestre Management For For 1.9 Elect Director Brian L. Roberts Management For For 1.10 Elect Director Ralph J. Roberts Management For For 1.11 Elect Director Johnathan A. Rodgers Management For For 1.12 Elect Director Judith Rodin Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Pro-rata Vesting of Equity Plans Shareholder Against Against COMMERZBANK AG Meeting Date:MAY 08, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:CBK Security ID:D172W1279 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividend Omission Management For For 3 Approve Discharge of Management Board for Fiscal 2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2013 Management For For 5 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2014 Management For For 6 Ratify PricewaterhouseCoopers AG as Auditors for the First Quarter of Fiscal 2015 Management For For 7.1 Elect Stefan Lippe to the Supervisory Board Management For For 7.2 Elect Nicholas Teller to the Supervisory Board Management For For 7.3 Elect Solms Wittig as Alternate Supervisory Board Member Management For For 8 Amend Affiliation Agreements with Subsidiaries Management For For 9 Amend Affiliation Agreements with Subsidiary Atlas Vermoegensverwaltungs GmbH Management For For COMMUNITY HEALTH SYSTEMS, INC. Meeting Date:MAY 20, 2014 Record Date: Meeting Type:ANNUAL Ticker:CYH Security ID:US2036681086 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: W. LARRY CASH Management For For 1.2 ELECTION OF DIRECTOR: JOHN A. CLERICO Management For For 1.3 ELECTION OF DIRECTOR: JAMES S. ELY III Management For For 1.4 ELECTION OF DIRECTOR: JOHN A. FRY Management For For 1.5 ELECTION OF DIRECTOR: WILLIAM NORRIS JENNINGS Management For For 1.6 ELECTION OF DIRECTOR: JULIA B. NORTH Management For For 1.7 ELECTION OF DIRECTOR: WAYNE T. SMITH Management For For 1.8 ELECTION OF DIRECTOR: H. MITCHELL WATSON, JR. Management For For 2. PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2 INCENTIVE PLAN AS AMENDED AND RESTATED FEBRUARY 26, 2014. Management For For 4. PROPOSAL TO APPROVE THE COMMUNITY HEALTH SYSTEMS, INC. 2& AWARD PLAN, AS AMENDED & RESTATED MARCH 19, 2014. Management For For 5. PROPOSAL TO APPROVE AN AMENDMENT OF THE AMENDED AND RESTATED BY-LAWS OF COMMUNITY HEALTH SYSTEMS, INC. Management For For 6. PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For COMPASS GROUP Meeting Date:JUN 11, 2014 Record Date:JUN 09, 2014 Meeting Type:ORDINARY Ticker: Security ID:G23296182 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adoption of New Articles (Return of Cash and Share Consolidation) Management For For 2 Return of Cash and Share Consolidation Management For For 3 Authority to Issue Shares w/ Preemptive Rights Management For For 4 Authority to Issue Shares w/o Preemptive Rights Management For For 5 Authority to Repurchase Shares Management For For COMVERSE INC Meeting Date:JUN 25, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:CNSI Security ID:20585P105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Susan D. Bowick Management For For 2 Elect James Budge Management For For 3 Elect Matthew A. Drapkin Management For For 4 Elect Doron Inbar Management For For 5 Elect Neil Montefiore Management For For 6 Elect Henry R. Nothhaft Management For For 7 Elect Philippe Tartavull Management For For 8 Elect Mark C. Terrell Management For For 9 Ratification of Auditor Management For For CONATUS PHARMACEUTICALS INC Meeting Date:JUN 19, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:CNAT Security ID:20600T108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Preston S. Klassen Management For For 1.2 Elect Shahzad Malik Management For For 2 Ratification of Auditor Management For For CONSTELLIUM N.V. Meeting Date:JUN 11, 2014 Record Date: Meeting Type:ANNUAL Ticker:CSTM Security ID:NL0010489522 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. 2 THE ENGLISH LANGUAGE (AGENDA ITEM 2 (I)) Management For For 2. ACCELERATION OF VESTING UNDER THE MANAGEMENT EQUITY PLAN (AGENDA ITEM 4 (II)) Management For For 3. REMUNERATION OF NON-EXECUTIVE MEMBERS (AGENDA ITEM 4 (III)) Management For For 4. SHARE INCREASE UNDER THE 2(AGENDA ITEM 4 (IV)) Management For For 5. ADOPTION OF THE 2013 ANNUAL ACCOUNTS (AGENDA ITEM 5) Management For For 6. RELEASE FROM LIABILITY EXECUTIVE BOARD MEMBER (AGENDA ITEM 7) Management For For 7. RELEASE FROM LIABILITY NON-EXECUTIVE BOARD MEMBERS (AGENDA ITEM 8) Management For For 8. AUTHORIZATION TO THE BOARD TO ALLOW THE COMPANY TO ACQUIRE ITS OWN SHARES (AGENDA ITEM 9) Management For For 9A. ELECTION OF DIRECTOR: PHILIPPE GUILLEMOT (AGENDA ITEM 10 (I)) Management For For 9B. ELECTION OF DIRECTOR: WERNER P. PASCHKE (AGENDA ITEM 10 (II)) Management For For 9C. ELECTION OF DIRECTOR: MICHIEL BRANDJES (AGENDA ITEM 10 (III)) Management For For 9D. ELECTION OF DIRECTOR: LORI A. WALKER (AGENDA ITEM 10 (IV)) Management For For 9E. ELECTION OF DIRECTOR: PETER F. HARTMAN (AGENDA ITEM 10 (V)) Management For For 9F. ELECTION OF DIRECTOR: JOHN ORMEROD (AGENDA ITEM 10 (VI)) Management For For 10. APPOINTMENT OF PRICEWATERHOUSECOOPERS (AGENDA ITEM 11) Management For For 11. CANCELLATION OF PREFERENCE SHARES (AGENDA ITEM 12) Management For For 12. DELETION OF PREFERENCE SHARES FROM THE ARTICLES OF ASSOCIATION (AGENDA ITEM 13 (I)) Management For For 13. ADDITION OF CASTING VOTE FOR CHAIRMAN OF THE BOARD IN THE ARTICLES OF ASSOCIATION (AGENDA ITEM 13 (II)) Management For For 14. AUTHORIZATION TO THE BOARD TO MAKE DISTRIBUTIONS FROM ANY COMPANY RESERVE (AGENDA ITEM 13 (III)) Management For For CORRECTIONS CORPORATION OF AMERICA Meeting Date:MAY 15, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:CXW Security ID:22025Y407 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Ferguson Management For For 1b Elect Director Damon T. Hininger Management For For 1c Elect Director Donna M. Alvarado Management For For 1d Elect Director John D. Correnti Management For For 1e Elect Director Robert J. Dennis Management For For 1f Elect Director C. Michael Jacobi Management For For 1g Elect Director Anne L. Mariucci Management For For 1h Elect Director Thurgood Marshall, Jr. Management For For 1i Elect Director Charles L. Overby Management For For 1j Elect Director John R. Prann, Jr. Management For For 1k Elect Director Joseph V. Russell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COSTAMARE INC. Meeting Date:OCT 31, 2013 Record Date:SEP 19, 2013 Meeting Type:ANNUAL Ticker:CMRE Security ID:Y1771G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Konstantinos Konstantakopoulos as Director Management For For 1b Elect Charlotte Stratos Director Management For For 2 Ratify Ernst & Young (Hellas) Certified Auditors Accountants S.A. as Auditors Management For For COSTAR GROUP, INC. Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:CSGP Security ID:22160N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael R. Klein Management For For 2 Elect Andrew C. Florance Management For For 3 Elect David Bonderman Management For For 4 Elect Michael J. Glosserman Management For For 5 Elect Warren H. Haber Management For For 6 Elect John W. Hill Management For For 7 Elect Christopher J. Nassetta Management For For 8 Elect David J. Steinberg Management For For 9 Ratification of Auditor Management For For 10 Advisory Vote on Executive Compensation Management For For CREDIT SAISON CO. LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8253 Security ID:J7007M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Rinno, Hiroshi Management For For 2.2 Elect Director Maekawa, Teruyuki Management For For 2.3 Elect Director Takahashi, Naoki Management For For 2.4 Elect Director Kaneko, Haruhisa Management For For 2.5 Elect Director Yamamoto, Hiroshi Management For For 2.6 Elect Director Yamashita, Masahiro Management For For 2.7 Elect Director Kakusho, Junji Management For For 2.8 Elect Director Hirase, Kazuhiro Management For For 2.9 Elect Director Shimizu, Sadamu Management For For 2.10 Elect Director Matsuda, Akihiro Management For For 2.11 Elect Director Aoyama, Teruhisa Management For For 2.12 Elect Director Yamamoto, Yoshihisa Management For For 2.13 Elect Director Okamoto, Tatsunari Management For For 2.14 Elect Director Mizuno, Katsumi Management For For 2.15 Elect Director Takeda, Masako Management For For 2.16 Elect Director Ueno, Yasuhisa Management For For CROWN CASTLE INTERNATIONAL CORP. Meeting Date:MAY 30, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:CCI Security ID:228227104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director P. Robert Bartolo Management For For 1b Elect Director Dale N. Hatfield Management For For 1c Elect Director Lee W. Hogan Management For For 1d Elect Director Robert F. McKenzie Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CROWN HOLDINGS, INC. Meeting Date:APR 24, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:CCK Security ID:228368106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jenne K. Britell Management For For 1.1 Elect Jim L. Turner Management For For 1.11 Elect William S. Urkiel Management For For 1.2 Elect John W. Conway Management For For 1.3 Elect Arnold W. Donald Management For For 1.4 Elect William G. Little Management For For 1.5 Elect Hans J. L?liger Management For For 1.6 Elect James H. Miller Management For For 1.7 Elect Josef M. M? Management For For 1.8 Elect Thomas A. Ralph Management For For 1.9 Elect Caesar F. Sweitzer Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against 5 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits Shareholder Against Against CST BRANDS, INC. Meeting Date:JUN 04, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:CST Security ID:12646R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger G. Burton Management For For 1.2 Elect Director Stephen A. Smith Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year CUMMINS INC. Meeting Date:MAY 13, 2014 Record Date: Meeting Type:ANNUAL Ticker:CMI Security ID:US2310211063 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1) ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2) ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3) ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4) ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5) ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 6) ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 7) ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 8) ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For 9) ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For 10) PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2014. Management For For 11) SHAREHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING. Shareholder Against Against CVS CAREMARK CORPORATION Meeting Date:MAY 08, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. David Brown, II Management For For 1.2 Elect Director Nancy-Ann M. DeParle Management For For 1.3 Elect Director David W. Dorman Management For For 1.4 Elect Director Anne M. Finucane Management For For 1.5 Elect Director Larry J. Merlo Management For For 1.6 Elect Director Jean-Pierre Millon Management For For 1.7 Elect Director Richard J. Swift Management For For 1.8 Elect Director William C. Weldon Management For For 1.9 Elect Director Tony L. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CYTOKINETICS INC Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:CYTK Security ID:23282W605 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect L. Patrick Gage Management For For 1.2 Elect Wendell Wierenga Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For DANSKE BANK A/S Meeting Date:MAR 18, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:DANSKE Security ID:K22272114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of DKK 2.00 Per Share Management For For 4a Reelect Ole Andersen as Director Management For For 4b Reelect Urban Backstrom as Director Management For For 4c Reelect Lars Forberg as Director Management For For 4d Reelect Jorn Jensen as Director Management For For 4e Reelect Carol Sergeant as Director Management For For 4f Reelect Jim Snabe as Director Management For For 4g Reelect Tront Westlie as Director Management For For 4h Elect Rolv Ryssdal as New Director Management For For 5 Ratify KPMG as Auditors Management For For 6a Approve Publication of Annual Report in English Management For For 6b Amend Articles Re: Approve Norwegian and Swedish as Spoken Languages at General Meeting Management For For 6c Amend Articles Re: Registration by Name in Article 4.4 Management For For 6d Amend Articles Re: Board's Entitlement of Ballot to be Held Management For For 6e Amend Articles Re: Proxy Requirement in Article 12 Management For For 6f Adopt Danske Invest A/S as Secondary Name Management For For 7 Authorize Share Repurchase Program Management For For 8 Approve Remuneration of Directors in the Amount of DKK 1.42 Million for Chairman, DKK 708,750 for Vice Chairman, and 472,500 for Other Directors; Approve Remuneration for Committee Work Management For For 9 Amend Company's Remuneration Policy Management For For 10a Require Inclusion of Certain Financial information to Meeting Notice Shareholder Against Against 10b Require Annual Reports to be Available in Danish Shareholder Against Against 10c Simplify Access to Documents Available on Company's Website Shareholder Against Against 10d Require Refreshments to be Available During Annual General Meeting Shareholder Against Against 11 Establish Institution to Work on Integration of Copenhagen and Landskrona Shareholder Against Against 12a Require Bank to Always State the Most Recent Quoted Price on a Regulated Market Shareholder Against Against 12b Require Bank to Never Set Trading Price of Its Share Shareholder Against Against 12c Limit Bank's Ability to Charge General Fees in Certain Cases Shareholder Against Against 12d Require Customer Transactions to be Executed at Lowest Price Shareholder Against Against 12e Amend Articles Re: Include Norwegian and Swedish as Corporate Language Shareholder Against Against 12f Amend Articles Re: Allow Norwegian and Swedish to be Spoken at Annual General Meeting Shareholder Against Against 12g Require Immediate Cash Payment of Hybrid Core Capital Raised in May 2009 Shareholder Against Against 12h Amend Articles Re: Prohibit Board of Directors from Rejecting or Placing Shareholder Proposals Under Other Items Shareholder Against Against 12i Amend Articles Re: Prohibit Board from Rejecting Request for Voting by Ballot Shareholder Against Against 13a Require Danske Bank to Refrain from using Tax Havens Shareholder Against Against 13b Request Danske Bank to take Position in Principle on Bank Secrecy Shareholder Against Against 14 Remove Ole Andersen from the Board of Directors Shareholder Against Against DANSKE BANK A/S Meeting Date:MAR 18, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:DANSKE Security ID:K22272114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Report of Board Management None None 2 Accept Financial Statements and Statutory Reports Management For Did Not Vote 3 Approve Allocation of Income and Dividends of DKK 2.00 Per Share Management For Did Not Vote 4a Reelect Ole Andersen as Director Management For Did Not Vote 4b Reelect Urban Backstrom as Director Management For Did Not Vote 4c Reelect Lars Forberg as Director Management For Did Not Vote 4d Reelect Jorn Jensen as Director Management For Did Not Vote 4e Reelect Carol Sergeant as Director Management For Did Not Vote 4f Reelect Jim Snabe as Director Management For Did Not Vote 4g Reelect Tront Westlie as Director Management For Did Not Vote 4h Elect Rolv Ryssdal as New Director Management For Did Not Vote 5 Ratify KPMG as Auditors Management For Did Not Vote 6a Approve Publication of Annual Report in English Management For Did Not Vote 6b Amend Articles Re: Approve Norwegian and Swedish as Spoken Languages at General Meeting Management For Did Not Vote 6c Amend Articles Re: Registration by Name in Article 4.4 Management For Did Not Vote 6d Amend Articles Re: Board's Entitlement of Ballot to be Held Management For Did Not Vote 6e Amend Articles Re: Proxy Requirement in Article 12 Management For Did Not Vote 6f Adopt Danske Invest A/S as Secondary Name Management For Did Not Vote 7 Authorize Share Repurchase Program Management For Did Not Vote 8 Approve Remuneration of Directors in the Amount of DKK 1.42 Million for Chairman, DKK 708,750 for Vice Chairman, and 472,500 for Other Directors; Approve Remuneration for Committee Work Management For Did Not Vote 9 Amend Company's Remuneration Policy Management For Did Not Vote 10a Require Inclusion of Certain Financial information to Meeting Notice Shareholder Against Did Not Vote 10b Require Annual Reports to be Available in Danish Shareholder Against Did Not Vote 10c Simplify Access to Documents Available on Company's Website Shareholder Against Did Not Vote 10d Require Refreshments to be Available During Annual General Meeting Shareholder Against Did Not Vote 11 Establish Institution to Work on Integration of Copenhagen and Landskrona Shareholder Against Did Not Vote 12a Require Bank to Always State the Most Recent Quoted Price on a Regulated Market Shareholder Against Did Not Vote 12b Require Bank to Never Set Trading Price of Its Share Shareholder Against Did Not Vote 12c Limit Bank's Ability to Charge General Fees in Certain Cases Shareholder Against Did Not Vote 12d Require Customer Transactions to be Executed at Lowest Price Shareholder Against Did Not Vote 12e Amend Articles Re: Include Norwegian and Swedish as Corporate Language Shareholder Against Did Not Vote 12f Amend Articles Re: Allow Norwegian and Swedish to be Spoken at Annual General Meeting Shareholder Against Did Not Vote 12g Require Immediate Cash Payment of Hybrid Core Capital Raised in May 2009 Shareholder Against Did Not Vote 12h Amend Articles Re: Prohibit Board of Directors from Rejecting or Placing Shareholder Proposals Under Other Items Shareholder Against Did Not Vote 12i Amend Articles Re: Prohibit Board from Rejecting Request for Voting by Ballot Shareholder Against Did Not Vote 13a Require Danske Bank to Refrain from using Tax Havens Shareholder Against Did Not Vote 13b Request Danske Bank to take Position in Principle on Bank Secrecy Shareholder Against Did Not Vote 14 Remove Ole Andersen from the Board of Directors Shareholder Against Did Not Vote DAVITA HEALTHCARE PARTNERS, INC. Meeting Date:JUN 17, 2014 Record Date: Meeting Type:ANNUAL Ticker:DVA Security ID:US23918K1088 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: PAMELA M. ARWAY Management For For 1B. ELECTION OF DIRECTOR: CHARLES G. BERG Management For For 1C. ELECTION OF DIRECTOR: CAROL ANTHONY DAVIDSON Management For For 1D. ELECTION OF DIRECTOR: PAUL J. DIAZ Management For For 1E. ELECTION OF DIRECTOR: PETER T. GRAUER Management For For 1F. ELECTION OF DIRECTOR: ROBERT J. MARGOLIS Management For For 1G. ELECTION OF DIRECTOR: JOHN M. NEHRA Management For For 1H. ELECTION OF DIRECTOR: WILLIAM L. ROPER Management For For 1I. ELECTION OF DIRECTOR: KENT J. THIRY Management For For 1J. ELECTION OF DIRECTOR: ROGER J. VALINE Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. TO ADOPT AND APPROVE AN AMENDMENT AND RESTATEMENT OF OUR 2 Management For For 5. TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING REGARDING THE BOARD CHAIRMANSHIP. Shareholder Against Against DEERE & COMPANY Meeting Date:FEB 26, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:DE Security ID:244199105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Samuel R. Allen Management For For 1b Elect Director Crandall C. Bowles Management For For 1c Elect Director Vance D. Coffman Management For For 1d Elect Director Charles O. Holliday, Jr. Management For For 1e Elect Director Dipak C. Jain Management For For 1f Elect Director Clayton M. Jones Management For For 1g Elect Director Joachim Milberg Management For For 1h Elect Director Richard B. Myers Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Thomas H. Patrick Management For For 1k Elect Director Sherry M. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DELTA AIR LINES, INC. Meeting Date:JUN 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:DAL Security ID:US2473617023 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Management For For 1H. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1I. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1J. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1K. ELECTION OF DIRECTOR: GEORGE N. MATTSON Management For For 1L. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1M. ELECTION OF DIRECTOR: KENNETH C. ROGERS Management For For 1N. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE AN INCREASE IN THE MAXIMUM NUMBER OF DIRECTORS. Management For For 5. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. Shareholder Against Against DELTA AIR LINES, INC. Meeting Date:JUN 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:DAL Security ID:US2473617023 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1G. ELECTION OF DIRECTOR: WILLIAM H. EASTER III Management For For 1H. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1I. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1J. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1K. ELECTION OF DIRECTOR: GEORGE N. MATTSON Management For For 1L. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1M. ELECTION OF DIRECTOR: KENNETH C. ROGERS Management For For 1N. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE AN INCREASE IN THE MAXIMUM NUMBER OF DIRECTORS. Management For For 5. A STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS ADOPT A STOCK RETENTION POLICY FOR SENIOR EXECUTIVES. Shareholder Against Against DEMANDWARE INC Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:DWRE Security ID:24802Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Charles F. Kane Management For For 1.2 Elect Stephan Schambach Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For DERMA SCIENCES INC. Meeting Date:MAY 20, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:DSCI Security ID:249827502 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Edward J. Quilty Management For For 1.2 Elect Srini Conjeevaram Management For For 1.3 Elect Stephen T. Wills Management For For 1.4 Elect C. Richard Stafford Management For For 1.5 Elect Robert G. Moussa Management For For 1.6 Elect Bruce F. Wesson Management For For 1.7 Elect Brett D. Hewlett Management For For 1.8 Elect Amy Paul Management For For 2 Increase of Authorized Common Stock Management For For 3 Amendment to the 2012 Equity Incentive Plan Management For Against 4 Advisory Vote on Executive Compensation Management For Against 5 Ratification of Auditor Management For For 6 Transaction of Other Business Management For Against DEUTSCHE LUFTHANSA AG, KOELN Meeting Date:APR 29, 2014 Record Date: Meeting Type:ANNUAL Ticker: Security ID:DE0008232125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2. Approve allocation of income and dividends of EUR 0.45 per share Management For For 3. Approval of Executive Board's acts for the 2013 financial year Management For For 4. Approval of Supervisory Board s acts for the 2013 financial year Management For For 5. Approve creation of EUR 29 pool of conditional capital to guarantee option conversion rights Management For For 6. Approve spin-off and acquisition agreement with Miles & More International GmbH Management For For 7. Approve affiliation agreements with Miles & More International GmbH Management For For 8. Ratify PricewaterhouseCoopers AG as auditors for fiscal 2014 Management For For 9. Elect Monika Ribar to the supervisory board Management For For DHT HOLDINGS, INC. Meeting Date:JUN 11, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker:DHT Security ID:Y2065G121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Einar Michael Steimler as Director Management For For 1.2 Elect Robert N. Cowen as Director Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Deloitte AS as Auditors Management For For DIRECTV Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:DTV Security ID:25490A309 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Neil R. Austrian Management For For 2 Elect Ralph F. Boyd, Jr. Management For For 3 Elect Abelardo E. Bru Management For For 4 Elect David B. Dillon Management For For 5 Elect Samuel A. DiPiazza, Jr. Management For For 6 Elect Dixon R. Doll Management For For 7 Elect Charles R. Lee Management For For 8 Elect Peter A. Lund Management For For 9 Elect Nancy S. Newcomb Management For For 10 Elect Lorrie M. Norrington Management For For 11 Elect Anthony J. Vinciquerra Management For For 12 Elect Michael D. White Management For For 13 Ratification of Auditor Management For For 14 Advisory Vote on Executive Compensation Management For For 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against 16 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against DOLLAR GENERAL CORPORATION Meeting Date:MAY 29, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:DG Security ID:256677105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Warren F. Bryant Management For For 1b Elect Director Michael M. Calbert Management For For 1c Elect Director Sandra B. Cochran Management For For 1d Elect Director Richard W. Dreiling Management For For 1e Elect Director Patricia D. Fili-Krushel Management For For 1f Elect Director William C. Rhodes, III Management For For 1g Elect Director David B. Rickard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DOMINO'S PIZZA, INC. Meeting Date:APR 29, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:DPZ Security ID:25754A201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew B. Balson Management For For 1.2 Elect Director Vernon 'Bud' O. Hamilton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For DORIAN LPG LTD. Meeting Date:APR 02, 2014 Record Date:MAR 18, 2014 Meeting Type:SPECIAL Ticker:DORIAN Security ID:Y2106R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reverse Stock Split Management For For DORIAN LPG LTD. Meeting Date:JUN 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker: Security ID:Y2106R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Nigel D. Widdowson as Director Management For For 1.2 Elect Thomas J. Coleman as Director Management For For 1.3 Elect Eric Fabrikant as Director Management For For 2 Ratify Deloitte Hadjipavlou Sofianos and Cambanis S.A. as Auditors Management For For 3 Transact Other Business (Non-Voting) Management None None EAST JAPAN RAILWAY CO. Meeting Date:JUN 24, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9020 Security ID:J1257M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 60 Management For For 2.1 Elect Director Seino, Satoshi Management For For 2.2 Elect Director Ogata, Masaki Management For For 2.3 Elect Director Tomita, Tetsuro Management For For 2.4 Elect Director Fukasawa, Yuuji Management For For 2.5 Elect Director Yagishita, Naomichi Management For For 2.6 Elect Director Morimoto, Yuuji Management For For 2.7 Elect Director Haraguchi, Tsukasa Management For For 2.8 Elect Director Kawanobe, Osamu Management For For 2.9 Elect Director Ichinose, Toshiro Management For For 2.10 Elect Director Sawamoto, Takashi Management For For 2.11 Elect Director Nakai, Masahiko Management For For 2.12 Elect Director Umehara, Yasuyoshi Management For For 2.13 Elect Director Takahashi, Makoto Management For For 2.14 Elect Director Fukuda, Yasushi Management For For 2.15 Elect Director Nishiyama, Takao Management For For 2.16 Elect Director Eto, Takashi Management For For 2.17 Elect Director Sasaki, Takeshi Management For For 2.18 Elect Director Hamaguchi, Tomokazu Management For For 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 4 Amend Articles to Allow Shareholder Meeting Resolutions on Business Plans Related to Tohoku Earthquake Reconstruction Shareholder Against For 5 Create Damaged Railroad Reconstruction Committee Shareholder Against For 6 Amend Articles to Allow Proposals on Compliance Matters at Shareholder Meetings Shareholder Against For 7 Create Compliance Committee Shareholder Against For 8 Amend Articles to Require Disclosure of Top Five Individual Director Compensation in Proxy Materials Shareholder Against For 9 Amend Articles to Require At Least Three Outsiders on Board of Directors Shareholder Against For 10.1 Remove Chairman Satoshi Seino from the Board of Directors Shareholder Against For 10.2 Remove Vice Chairman Masaki Ogata from the Board of Directors Shareholder Against For 10.3 Remove Representative Director and President Tetsuro Tomita from the Board of Directors Shareholder Against For 10.4 Remove Representative Director and Vice President Yuuji Fukasawa from the Board of Directors Shareholder Against For 10.5 Remove Executive Director Yuuji Morimoto from the Board of Directors Shareholder Against For 11 Reduce Director and Statutory Auditor Compensation by 20 Percent Shareholder Against For 12 Approve Alternate Income Allocation to Establish Reserves for Disaster Recovery Fund for the Tohoku Earthquake and for Consolidation of Local Rail Lines Shareholder Against For EASTMAN CHEMICAL COMPANY Meeting Date:MAY 01, 2014 Record Date: Meeting Type:ANNUAL Ticker:EMN Security ID:US2774321002 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: HUMBERTO P. ALFONSO Management For For 1B. ELECTION OF DIRECTOR: GARY E. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: BRETT D. BEGEMANN Management For For 1D. ELECTION OF DIRECTOR: MICHAEL P. CONNORS Management For For 1E. ELECTION OF DIRECTOR: MARK J. COSTA Management For For 1F. ELECTION OF DIRECTOR: STEPHEN R. DEMERITT Management For For 1G. ELECTION OF DIRECTOR: ROBERT M. HERNANDEZ Management For For 1H. ELECTION OF DIRECTOR: JULIE F. HOLDER Management For For 1I. ELECTION OF DIRECTOR: RENEE J. HORNBAKER Management For For 1J. ELECTION OF DIRECTOR: LEWIS M. KLING Management For For 1K. ELECTION OF DIRECTOR: DAVID W. RAISBECK Management For For 1L. ELECTION OF DIRECTOR: JAMES P. ROGERS Management For For 2. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN PROXY STATEMENT Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS Management For For EBAY INC. Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:EBAY Security ID:278642103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Fred D. Anderson Management For For 1.2 Elect Edward W. Barnholt Management For For 1.3 Elect Scott D. Cook Management For For 1.4 Elect John J. Donahoe Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Amendment to 2008 Equity Incentive Plan Management For For 4 Ratification of Auditor Management For For 5 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 6 Shareholder Proposal Regarding PayPal Spin-Off Shareholder Against Abstain ECOLAB INC. Meeting Date:MAY 08, 2014 Record Date: Meeting Type:ANNUAL Ticker:ECL Security ID:US2788651006 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: CARL M. CASALE Management For For 1E. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1F. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1G. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1L. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1M. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 1N. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2014. Management For For 3. RE-APPROVE THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN, AS AMENDED. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder Against Against ECOLAB INC. Meeting Date:MAY 08, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Election Of Director Douglas M. Baker, Jr. Management For For 1.2 Election Of Director Barbara J. Beck Management For For 1.3 Election Of Director Leslie S. Biller Management For For 1.4 Election Of Director Carl M. Casale Management For For 1.5 Election Of Director Stephen I. Chazen Management For For 1.6 Election Of Director Jerry A. Grundhofer Management For For 1.7 Election Of Director Arthur J. Higgins Management For For 1.8 Election Of Director Joel W. Johnson Management For For 1.9 Election Of Director Michael Larson Management For For 1.10 Election Of Director Jerry W. Levin Management For For 1.11 Election Of Director Robert L. Lumpkins Management For For 1.12 Election Of Director Victoria J. Reich Management For For 1.13 Election Of Director Suzanne M. Vautrinot Management For For 1.14 Election Of Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Require Independent Board Chairman Shareholder Against Against EDENRED Meeting Date:MAY 13, 2014 Record Date:MAY 07, 2014 Meeting Type:MIX Ticker: Security ID:F3192L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Non-Voting Meeting Note Management None 4 Accounts and Reports; Approval of Non-Tax Deductible Expenses Management For For 5 Consolidated Accounts and Reports Management For For 6 Allocation of Profits/Dividends Management For For 7 Scrip Dividend Management For For 8 Remuneration of Jacques Stern, CEO and Chairman Management For For 9 Ratification of the Co-option of Jean-Romain Lhomme Management For For 10 Elect Jean-Romain Lhomme Management For For 11 Elect Gabriele Galateri di Genola Management For For 12 Elect Ma?lle Gavet Management For For 13 Elect Jacques Stern Management For For 14 Severance Agreement of Jacques Stern, CEO and chairman Management For For 15 Unemployment Insurance of Jacques Stern, CEO and Chairman Management For For 16 Death/Disability and Health Insurance Benefits of Jacques Stern, CEO and Chairman Management For For 17 Supplementary Retirement Benefits of Jacques Stern, CEO and Chairman Management For For 18 Authority to Repurchase Shares Management For For 19 Authority to Cancel Shares and Reduce Share Capital Management For For 20 Authority to Issue Shares w/ Preemptive Rights Management For For 21 Authority to Issue Shares w/o Preemptive Rights Management For For 22 Authority to Issue Shares w/o Preemptive Rights Through Private Placement Management For For 23 Greenshoe Management For For 24 Increase in Authorized Capital in consideration for contributions in kind Management For For 25 Increase in Authorized Capital through capitalizations Management For For 26 Employee Stock Purchase Plan Management For For 27 Authorization of Legal Formalities Management For For EDISON MISSION ENERGY Meeting Date:JAN 29, 2014 Record Date:DEC 16, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:281023AN1 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None For EDISON MISSION ENERGY Meeting Date:JAN 29, 2014 Record Date:DEC 16, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:281023AR2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None For EDISON MISSION ENERGY Meeting Date:JAN 29, 2014 Record Date:DEC 16, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:281023AU5 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None For EDISON MISSION ENERGY Meeting Date:JAN 29, 2014 Record Date:DEC 16, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:281023AX9 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None For EDISON MISSION ENERGY Meeting Date:JAN 29, 2014 Record Date:DEC 16, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:281023BA8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 To Accept The Plan Management None For 2 Opt Out Release Management None For ELAN CORPORATION PLC Meeting Date:NOV 18, 2013 Record Date:OCT 11, 2013 Meeting Type:SPECIAL Ticker:DRX Security ID:284131208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Approve Cancellation of Elan Shares Pursuant to the Scheme Management For For 3 Approve Issuance of Shares to New Perrigo Pursuant to the Scheme Management For For 4 Amend Memorandum and Articles of Association Management For For 5 Approve Creation of Distributable Reserves of New Perrigo Pursuant to the Scheme Management For For 6 Adjourn Meeting Management For For ELAN CORPORATION PLC Meeting Date:NOV 18, 2013 Record Date:OCT 11, 2013 Meeting Type:COURT Ticker:DRX Security ID:284131A01 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For ELBIT IMAGING LTD. Meeting Date:MAR 13, 2014 Record Date:MAR 04, 2014 Meeting Type:SPECIAL Ticker:EMIT Security ID:M37605108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Alon Bachar as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.2 Elect Eliezer Avraham Brender as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.3 Elect Ron Hadassi as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.4 Elect Shlomo Kelsi as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.5 Elect Yoav Kfir as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.6 Elect Boaz Lifschitz as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.7 Elect Nadav Livni as Director Until the End of the Next Annual General Meeting Management For Did Not Vote 1.8 Elect Shlomo Nass as Director Until the End of the Next Annual General Meeting Management For Did Not Vote ELECTRIC POWER DEVELOPMENT CO. (J-POWER) Meeting Date:JUN 26, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9513 Security ID:J12915104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 35 Management For For 2.1 Elect Director Maeda, Yasuo Management For For 2.2 Elect Director Kitamura, Masayoshi Management For For 2.3 Elect Director Sakanashi, Yoshihiko Management For For 2.4 Elect Director Hino, Minoru Management For For 2.5 Elect Director Watanabe, Toshifumi Management For For 2.6 Elect Director Mizunuma, Seigo Management For For 2.7 Elect Director Takemata, Kuniharu Management For For 2.8 Elect Director Nagashima, Junji Management For For 2.9 Elect Director Murayama, Hitoshi Management For For 2.10 Elect Director Uchiyama, Masato Management For For 2.11 Elect Director Fukuda, Naori Management For For 2.12 Elect Director Kajitani, Go Management For For 2.13 Elect Director Fujii, Mariko Management For For 3 Appoint Statutory Auditor Fujioka, Hiroshi Management For For ELI LILLY AND COMPANY Meeting Date:MAY 05, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:LLY Security ID:532457108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Eskew Management For For 1b Elect Director Karen N. Horn Management For Against 1c Elect Director William G. Kaelin, Jr. Management For For 1d Elect Director John C. Lechleiter Management For For 1e Elect Director Marschall S. Runge Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EMC CORPORATION Meeting Date:APR 30, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:EMC Security ID:268648102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael W. Brown Management For For 1b Elect Director Randolph L. Cowen Management For For 1c Elect Director Gail Deegan Management For For 1d Elect Director James S. DiStasio Management For For 1e Elect Director John R. Egan Management For For 1f Elect Director William D. Green Management For For 1g Elect Director Edmund F. Kelly Management For For 1h Elect Director Jami Miscik Management For For 1i Elect Director Paul Sagan Management For For 1j Elect Director David N. Strohm Management For For 1k Elect Director Joseph M. Tucci Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against ENCANA CORPORATION Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ECA Security ID:292505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter A. Dea Management For For 1.2 Elect Director Claire S. Farley Management For For 1.3 Elect Director Fred J. Fowler Management For For 1.4 Elect Director Suzanne P. Nimocks Management For For 1.5 Elect Director Jane L. Peverett Management For For 1.6 Elect Director Brian G. Shaw Management For For 1.7 Elect Director Douglas J. Suttles Management For For 1.8 Elect Director Bruce G. Waterman Management For For 1.9 Elect Director Clayton H. Woitas Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote on Executive Compensation Approach Management For For 4 Approve Advance Notice Policy Management For For ENERGY XXI (BERMUDA) LIMITED Meeting Date:MAY 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:EXXI Security ID:BMG100821401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. APPROVAL OF THE ISSUANCE OF SHARES OF EXXI COMMON STOCK TO EPL STOCKHOLDERS IN CONNECTION WITH THE MERGER. Management For For 2. ELECTION OF CLASS II DIRECTOR: SCOTT A. GRIFFITHS Management For For ENERNOC, INC. Meeting Date:MAY 29, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:ENOC Security ID:292764107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Baum Management For For 1.2 Elect Director Arthur Coviello Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For EPAM SYSTEMS INC Meeting Date:JUN 13, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:EPAM Security ID:29414B104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ronald P. Vargo Management For For 1.1 Elect Ronald P. Vargo Management For For 2 Ratification of Auditor Management For For 2 Ratification of Auditor Management For For EQUIFAX, INC. Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:EFX Security ID:294429105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect James E. Copeland, Jr. Management For For 1 Elect James E. Copeland, Jr. Management For For 2 Elect Robert D. Daleo Management For For 2 Elect Robert D. Daleo Management For For 3 Elect Walter W. Driver, Jr. Management For For 3 Elect Walter W. Driver, Jr. Management For For 4 Elect Mark L. Feidler Management For For 4 Elect Mark L. Feidler Management For For 5 Elect L. Phillip Humann Management For For 5 Elect L. Phillip Humann Management For For 6 Elect Robert D. Marcus Management For For 6 Elect Robert D. Marcus Management For For 7 Elect Siri S. Marshall Management For For 7 Elect Siri S. Marshall Management For For 8 Elect John A. McKinley Management For For 8 Elect John A. McKinley Management For For 9 Elect Richard F. Smith Management For For 9 Elect Richard F. Smith Management For For 10 Elect Mark B. Templeton Management For For 10 Elect Mark B. Templeton Management For For 11 Ratification of Auditor Management For For 11 Ratification of Auditor Management For For 12 Advisory Vote on Executive Compensation Management For For 12 Advisory Vote on Executive Compensation Management For For EQUITY LIFESTYLE PROPERTIES, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:ELS Security ID:29472R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philip Calian Management For For 1.2 Elect Director David Contis Management For For 1.3 Elect Director Thomas Dobrowski Management For For 1.4 Elect Director Thomas Heneghan Management For For 1.5 Elect Director Marguerite Nader Management For For 1.6 Elect Director Sheli Rosenberg Management For For 1.7 Elect Director Howard Walker Management For For 1.8 Elect Director Gary Waterman Management For For 1.9 Elect Director William Young Management For For 1.10 Elect Director Samuel Zell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Stock Award Plan Grants Management For For 5 Approve Omnibus Stock Plan Management For For 6 Report on Political Contributions and Lobbying Communications Shareholder Against For EUROCASTLE INVESTMENT LIMITED Meeting Date:MAY 28, 2014 Record Date:MAY 26, 2014 Meeting Type:ANNUAL Ticker:ECT Security ID:G3222A122 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Reelect Peter Smith as a Director Management For For 2 Elect Jason Sherwill as Director Management For For 3 Approve BDO LLP as Auditors and Authorise Board to Fix Their Remuneration Management For For 4 Adopt New Articles of Incorporation Management For For EVERTEC INC Meeting Date:MAY 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:EVTC Security ID:30040P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Frank D'Angelo Management For For 2 Elect Peter Harrington Management For For 3 Elect Jorge Junquera Management For For 4 Elect Teresita Loubriel Management For For 5 Elect Nestor O. Rivera Management For For 6 Elect Alan H. Schumacher Management For For 7 Ratification of Auditor Management For For EXCEL TRUST, INC. Meeting Date:MAY 13, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:EXL Security ID:30068C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary B. Sabin Management For For 1.2 Elect Director Spencer G. Plumb Management For For 1.3 Elect Director Mark T. Burton Management For For 1.4 Elect Director Bruce G. Blakley Management For For 1.5 Elect Director Burland B. East, III Management For For 1.6 Elect Director Robert E. Parsons, Jr. Management For For 1.7 Elect Director Warren R. Staley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For EXLSERVICE HLDGS INC Meeting Date:JUN 20, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker:EXLS Security ID:302081104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect David B. Kelso Management For For 1.2 Elect Clyde W. Ostler Management For For 1.3 Elect Som Mittal Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Approval of the material terms of the 2006 Omnibus Award Plan for Section 162(m) Management For For EXPEDIA INC. Meeting Date:JUN 17, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:EXPE Security ID:30212P303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect A. George Battle Management For For 1.1 Elect Jos? Antonio Taz?n Garcia Management For For 1.2 Elect Pamela L. Coe Management For For 1.3 Elect Barry Diller Management For For 1.4 Elect Jonathan L. Dolgen Management For For 1.5 Elect Craig A. Jacobson Management For For 1.6 Elect Victor A. Kaufman Management For For 1.7 Elect Peter M. Kern Management For For 1.8 Elect Dara Khosrowshahi Management For For 1.9 Elect John C. Malone Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Shareholder Proposal Regarding Political Contributions and Expenditures Report Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 28, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Boskin Management For For 1.2 Elect Director Peter Brabeck-Letmathe Management For For 1.3 Elect Director Ursula M. Burns Management For For 1.4 Elect Director Larry R. Faulkner Management For For 1.5 Elect Director Jay S. Fishman Management For For 1.6 Elect Director Henrietta H. Fore Management For For 1.7 Elect Director Kenneth C. Frazier Management For For 1.8 Elect Director William W. George Management For For 1.9 Elect Director Samuel J. Palmisano Management For For 1.10 Elect Director Steven S Reinemund Management For For 1.11 Elect Director Rex W. Tillerson Management For For 1.12 Elect Director William C. Weldon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FEDEX CORPORATION Meeting Date:SEP 23, 2013 Record Date:JUL 29, 2013 Meeting Type:ANNUAL Ticker:FDX Security ID:31428X106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director John A. Edwardson Management For For 1.3 Elect Director Shirley Ann Jackson Management For For 1.4 Elect Director Steven R. Loranger Management For For 1.5 Elect Director Gary W. Loveman Management For For 1.6 Elect Director R. Brad Martin Management For For 1.7 Elect Director Joshua Cooper Ramo Management For For 1.8 Elect Director Susan C. Schwab Management For For 1.9 Elect Director Frederick W. Smith Management For For 1.10 Elect Director David P. Steiner Management For For 1.11 Elect Director Paul S. Walsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For 6 Adopt Proxy Access Right Shareholder Against Against 7 Limit Accelerated Vesting of Awards Shareholder Against For 8 Adopt Policy Prohibiting Hedging and Pledging Transactions Shareholder Against For 9 Report on Political Contributions Shareholder Against For 10 Adopt Policy to Ensure Consistency between Company Values and Political Contributions Shareholder Against Against 11 Provide Vote Counting to Exclude Abstentions Shareholder Against Against FLUIDIGM CORPORATION Meeting Date:MAY 21, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FLDM Security ID:34385P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Patrick S. Jones Management For For 1.2 Elect Evan Jones Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For FOREST LABORATORIES, INC. Meeting Date:JUN 17, 2014 Record Date:MAY 02, 2014 Meeting Type:SPECIAL Ticker:FRX Security ID:345838106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against FORRESTER RESEARCH INC. Meeting Date:MAY 13, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:FORR Security ID:346563109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect George F. Colony Management For For 1.2 Elect Michael H. Welles Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For FOSTER WHEELER AG Meeting Date:MAY 07, 2014 Record Date:MAR 11, 2014 Meeting Type:ANNUAL Ticker:FWLT Security ID:H27178104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clayton C. Daley, Jr. Management For For 1.2 Elect Director Steven J. Demetriou Management For For 1.3 Elect Director Edward G. Galante Management For For 1.4 Elect Director John M. Malcolm Management For For 1.5 Elect Director J. Kent Masters Management For For 1.6 Elect Director Stephanie S. Newby Management For For 1.7 Elect Director Henri Philippe Reichstul Management For For 1.8 Elect Director Maureen B. Tart-Bezer Management For For 2 Elect Steven J. Demetriou as Board Chairman Management For For 3.1 Elect Clayton C. Daley, Jr. to Compensation and Executive Development Committee Management For For 3.2 Elect Edward G. Galante to Compensation and Executive Development Committee Management For For 3.3 Elect Henri Philippe Reichstul to Compensation and Executive Development Committee Management For For 3.4 Elect Maureen B. Tart-Bezer to Compensation and Executive Development Committee Management For For 4 Ratify PricewaterhouseCoopers AG, Zurich, Switzerland as Auditors Management For For 5 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Designate Sandro Tobler as Independent Proxy Management For For 8 Accept Financial Statements and Statutory Reports Management For For 9 Approve Dividends of CHF .40 per Share Management For For 10 Approve Discharge of Board and Senior Management Management For For 11 By Marking the Box to the Right, I Instruct the Independent Proxy to Vote FOR or AGAINST the Voting Recommendations of the Board of Directors in Case of New or Amended Proposals, or to ABSTAIN from such New or Amended Proposals or New Agenda Items Management For Against FRANK'S INTERNATIONAL N.V. Meeting Date:MAY 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:FI Security ID:NL0010556684 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: DONALD KEITH MOSING Management For For 1.2 ELECTION OF DIRECTOR: KIRKLAND D. MOSING Management For For 1.3 ELECTION OF DIRECTOR: STEVEN B. MOSING Management For For 1.4 ELECTION OF DIRECTOR: SHELDON R. ERIKSON Management For For 1.5 ELECTION OF DIRECTOR: MICHAEL C. KEARNEY Management For For 1.6 ELECTION OF DIRECTOR: GARY P. LUQUETTE Management For For 2. TO ADOPT THE COMPANY'S ANNUAL ACCOUNTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 PREPARATION OF THE COMPANY'S DUTCH STATUTORY ANNUAL ACCOUNTS AND ANNUAL REPORT IN THE ENGLISH LANGUAGE. Management For For 3. TO DISCHARGE THE SOLE MEMBER OF THE COMPANY'S MANAGEMENT BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF ITS DUTIES DURING THE FISCAL YEAR ENDED DECEMBER 31, 2013. Management For For 4. TO DISCHARGE THE MEMBERS OF THE COMPANY'S SUPERVISORY BOARD FROM LIABILITY IN RESPECT OF THE EXERCISE OF THEIR DUTIES DURING THE FISCAL YEAR ENDED DECEMBER 31, 2013. Management For For 5. TO APPOINT PRICEWATERHOUSECOOPERS ACCOUNTANTS N.V. AS OUR AUDITOR WHO WILL AUDIT THE STATUTORY ANNUAL ACCOUNTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 6. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INTERNATIONAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 7. TO APPROVE THE REMUNERATION POLICY FOR THE MANAGEMENT BOARD AS PROPOSED BY THE SUPERVISORY BOARD. Management For For 8. TO APPROVE THE REMUNERATION OF THE MEMBERS OF THE SUPERVISORY BOARD. Management For For 9. TO APPROVE AND RATIFY THE INTERIM DIVIDENDS ON THE COMMON SHARES DECLARED IN RESPECT OF THE FOURTH QUARTER OF 2 Management For For 10A TO APPROVE AND RESOLVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: ARTICLE 4 Management For For 10B TO APPROVE AND RESOLVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: ARTICLE 32 Management For For 10C TO APPROVE AND RESOLVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: ARTICLE 35 Management For For 10D TO APPROVE AND RESOLVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: ARTICLE 40 AND 41 Management For For 10E TO APPROVE AND RESOLVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION: ARTICLE 44 Management For For FREESCALE SEMICONDUCTOR LTD Meeting Date:MAY 08, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:FSL Security ID:G3727Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Krishnan Balasubramanian Management For For 1.1 Elect Gregory L. Summe Management For For 1.11 Elect Claudius E. Watts IV Management For For 1.2 Elect Chinh E. Chu Management For For 1.3 Elect Daniel J. Heneghan Management For For 1.4 Elect Thomas H. Lister Management For For 1.5 Elect Gregg A. Lowe Management For For 1.6 Elect Joanne M. Maguire Management For For 1.7 Elect John W. Marren Management For For 1.8 Elect James A. Quella Management For For 1.9 Elect Peter Smitham Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to 2011 Omnibus Incentive Plan Management For For 5 Amendment to the Employee Share Purchase Plan Management For For FUJI MEDIA HOLDINGS, INC. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:4676 Security ID:J15477102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 18 Management For For 2.1 Elect Director Hieda, Hisashi Management For For 2.2 Elect Director Toyoda, Ko Management For For 2.3 Elect Director Ota, Hideaki Management For For 2.4 Elect Director Kano, Shuuji Management For For 2.5 Elect Director Wagai, Takashi Management For For 2.6 Elect Director Kanemitsu, Osamu Management For For 2.7 Elect Director Kameyama, Chihiro Management For For 2.8 Elect Director Endo, Ryuunosuke Management For For 2.9 Elect Director Ota, Toru Management For For 2.10 Elect Director Matsuoka, Isao Management For For 2.11 Elect Director Miki, Akihiro Management For For 2.12 Elect Director Ishiguro, Taizan Management For For 2.13 Elect Director Yokota, Masafumi Management For For 2.14 Elect Director Terasaki, Kazuo Management For For 2.15 Elect Director Kiyohara, Takehiko Management For For 2.16 Elect Director Inaki, Koji Management For For 3 Appoint Statutory Auditor Minami, Nobuya Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Amend Articles to Set Appropriate Price when Taking Subsidiaries Private Shareholder Against For 6 Amend Articles to Emphasize Discussion with Labor Unions Shareholder Against For 7 Amend Articles to Treat Foreign Countries Equally and Fairly in Performing the Broadcasting Business Shareholder Against For 8 Amend Articles to Discuss with and Gain Agreement from Employees in the Newspaper Business when Making Decisions on Sale of Newspaper Business Shareholder Against For 9 Amend Articles to Prohibit Directors or Employees from Using Defamatory Terms Such as "Vulture" to Characterize Foreign Shareholders Shareholder Against For 10 Amend Articles to Set Mandatory Retirement Age for Directors and Statutory Auditors at 75 Shareholder Against For 11 Amend Articles to Refrain from Negative Campaigns against Individuals in Official Positions Shareholder Against For 12 Amend Articles to Increase Shareholder Special Benefit Plan Shareholder Against For 13 Amend Articles to Require Company to Hold AGM on a Day Other Than Peak Meeting Date Shareholder Against For 14.1 Appoint Shareholder Director Nominee Hamada, Masaharu Shareholder Against For 14.2 Appoint Shareholder Director Nominee Yamaguchi, Mitsutaka Shareholder Against For FURIEX PHARMACEUTICALS, INC Meeting Date:MAY 22, 2014 Record Date: Meeting Type:ANNUAL Ticker:FURX Security ID:US36106P1012 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: JUNE S. ALMENOFF MD PHD Management For For 1.2 ELECTION OF DIRECTOR: PETER B. CORR, PH.D. Management For For 1.3 ELECTION OF DIRECTOR: STEPHEN R. DAVIS Management For For 1.4 ELECTION OF DIRECTOR: WENDY L. DIXON, PH.D. Management For For 1.5 ELECTION OF DIRECTOR: F.N. ESHELMAN, PHARM.D. Management For For 1.6 ELECTION OF DIRECTOR: STEPHEN W. KALDOR, PHD Management For For 2. THE RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For GARTNER, INC. Meeting Date:MAY 29, 2014 Record Date:APR 03, 2014 Meeting Type:ANNUAL Ticker:IT Security ID:366651107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael J. Bingle Management For For 2 Elect Richard J. Bressler Management For For 3 Elect Raul E. Cesan Management For For 4 Elect Karen E. Dykstra Management For For 5 Elect Anne Sutherland Fuchs Management For For 6 Elect William O. Grabe Management For For 7 Elect Eugene A. Hall Management For For 8 Elect Stephen G. Pagliuca Management For For 9 Elect James C. Smith Management For For 10 Advisory Vote on Executive Compensation Management For For 11 2014 Long-Term Incentive Plan Management For For 12 Ratification of Auditor Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director John J. Brennan Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Ann M. Fudge Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Rochelle B. Lazarus Management For For 12 Elect Director James J. Mulva Management For For 13 Elect Director James E. Rohr Management For For 14 Elect Director Mary L. Schapiro Management For For 15 Elect Director Robert J. Swieringa Management For For 16 Elect Director James S. Tisch Management For For 17 Elect Director Douglas A. Warner, III Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Ratify Auditors Management For For 20 Provide for Cumulative Voting Shareholder Against For 21 Stock Retention/Holding Period Shareholder Against For 22 Require More Director Nominations Than Open Seats Shareholder Against For 23 Provide Right to Act by Written Consent Shareholder Against For 24 Cessation of All Stock Options and Bonuses Shareholder Against For 25 Seek Sale of Company Shareholder Against For GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For Against 1d Elect Director Stephen J. Girsky Management For Against 1e Elect Director E. Neville Isdell Management For Against 1f Elect Director Kathryn V. Marinello Management For Against 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For Against 1i Elect Director Patricia F. Russo Management For Against 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year Three Years 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against Against 8 Require Independent Board Chairman Shareholder Against Against GENERAL MOTORS COMPANY Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GM Security ID:37045V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Joseph J. Ashton Management For For 1b Elect Director Mary T. Barra Management For For 1c Elect Director Erroll B. Davis, Jr. Management For For 1d Elect Director Stephen J. Girsky Management For For 1e Elect Director E. Neville Isdell Management For For 1f Elect Director Kathryn V. Marinello Management For For 1g Elect Director Michael G. Mullen Management For For 1h Elect Director James J. Mulva Management For For 1i Elect Director Patricia F. Russo Management For For 1j Elect Director Thomas M. Schoewe Management For For 1k Elect Director Theodore M. Solso Management For For 1l Elect Director Carol M. Stephenson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For 6 Approve Omnibus Stock Plan Management For For 7 Provide for Cumulative Voting Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For GENMARK DIAGNOSTICS INC Meeting Date:MAY 29, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:GNMK Security ID:372309104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daryl J. Faulkner Management For For 1.2 Elect James Fox Management For For 2 Amendment to the 2010 Equity Incentive Plan Management For Against 3 Ratification of Auditor Management For For 4 Advisory Vote on Executive Compensation Management For For GENPACT LTD Meeting Date:MAY 07, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:G Security ID:G3922B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect N.V. Tyagarajan Management For For 1.1 Elect Hanspeter Spek Management For For 1.11 Elect Mark Verdi Management For For 1.2 Elect Robert G. Scott Management For For 1.3 Elect Amit Chandra Management For For 1.4 Elect Laura Conigliaro Management For For 1.5 Elect David Humphrey Management For For 1.6 Elect Jagdish Khattar Management For For 1.7 Elect James C. Madden Management For For 1.8 Elect Alex Mandl Management For For 1.9 Elect Mark Nunnelly Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For Against GILEAD SCIENCES, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect John F. Cogan Management For For 2 Elect Etienne F. Davignon Management For For 3 Elect Carla A. Hills Management For For 4 Elect Kevin E. Lofton Management For For 5 Elect John W. Madigan Management For For 6 Elect John C. Martin Management For For 7 Elect Nicholas G. Moore Management For For 8 Elect Richard J. Whitley Management For For 9 Elect Gayle E. Wilson Management For For 10 Elect Per Wold-Olsen Management For For 11 Ratification of Auditor Management For For 12 Adoption of Exclusive Forum Provision Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 16 Shareholder Proposal Regarding Linking Executive Pay to Patient Access Shareholder Against Against GLAXOSMITHKLINE PLC Meeting Date:MAY 07, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GSK Security ID:37733W105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Remuneration Policy Management For For 4 Re-elect Sir Christopher Gent as Director Management For Against 5 Re-elect Sir Andrew Witty as Director Management For For 6 Re-elect Sir Roy Anderson as Director Management For For 7 Re-elect Dr Stephanie Burns as Director Management For For 8 Re-elect Stacey Cartwright as Director Management For For 9 Re-elect Simon Dingemans as Director Management For Against 10 Re-elect Lynn Elsenhans as Director Management For For 11 Re-elect Judy Lewent as Director Management For For 12 Re-elect Sir Deryck Maughan as Director Management For For 13 Re-elect Dr Daniel Podolsky as Director Management For For 14 Re-elect Dr Moncef Slaoui as Director Management For For 15 Re-elect Tom de Swaan as Director Management For For 16 Re-elect Jing Ulrich as Director Management For For 17 Re-elect Hans Wijers as Director Management For For 18 Reappoint PricewaterhouseCoopers LLP as Auditors Management For For 19 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management For For 20 Authorise EU Political Donations and Expenditure Management For For 21 Authorise Issue of Equity with Pre-emptive Rights Management For For 22 Authorise Issue of Equity without Pre-emptive Rights Management For For 23 Authorise Market Purchase of Ordinary Shares Management For For 24 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management For For 25 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against GLOBALSTAR, INC. Meeting Date:MAY 21, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:GSAT Security ID:378973408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. R. Kneuer Management For For 1.2 Elect Director James F. Lynch Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GOOGLE INC Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Larry Page Management For For 1.1 Elect Shirley M. Tilghman Management For For 1.2 Elect Sergey Brin Management For Withhold 1.3 Elect Eric E. Schmidt Management For For 1.4 Elect L. John Doerr Management For For 1.5 Elect Diane B. Greene Management For For 1.6 Elect John L. Hennessy Management For For 1.7 Elect Ann Mather Management For For 1.8 Elect Paul S. Otellini Management For For 1.9 Elect K. Ram Shriram Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Shareholder Proposal Regarding Recapitalization Shareholder Against For 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against 6 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For 7 Shareholder Proposal Regarding Tax Policy Principles Shareholder Against Against 8 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:GOOG Security ID:US38259P5089 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: LARRY PAGE Management For For 1.2 ELECTION OF DIRECTOR: SERGEY BRIN Management For For 1.3 ELECTION OF DIRECTOR: ERIC E. SCHMIDT Management For For 1.4 ELECTION OF DIRECTOR: L. JOHN DOERR Management For For 1.5 ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1.6 ELECTION OF DIRECTOR: JOHN L. HENNESSY Management For For 1.7 ELECTION OF DIRECTOR: ANN MATHER Management For For 1.8 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1.9 ELECTION OF DIRECTOR: K. RAM SHRIRAM Management For For 1.10 ELECTION OF DIRECTOR: SHIRLEY M. TILGHMAN Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2013 COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management For For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against Against 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against Against 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against Against 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against Against GOOGLE INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:GOOG Security ID:38259P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry Page Management For For 1.2 Elect Director Sergey Brin Management For For 1.3 Elect Director Eric E. Schmidt Management For For 1.4 Elect Director L. John Doerr Management For For 1.5 Elect Director Diane B. Greene Management For For 1.6 Elect Director John L. Hennessy Management For For 1.7 Elect Director Ann Mather Management For For 1.8 Elect Director Paul S. Otellini Management For For 1.9 Elect Director K. Ram Shriram Management For For 1.10 Elect Director Shirley M. Tilghman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Adopt Policy and Report on Impact of Tax Strategy Shareholder Against For 8 Require Independent Board Chairman Shareholder Against For GRAND CANYON EDUCATION, INC. Meeting Date:MAY 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:LOPE Security ID:US38526M1062 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: BRENT D. RICHARDSON Management For For 1.2 ELECTION OF DIRECTOR: BRIAN E. MUELLER Management For For 1.3 ELECTION OF DIRECTOR: DAVID J. JOHNSON Management For For 1.4 ELECTION OF DIRECTOR: JACK A. HENRY Management For For 1.5 ELECTION OF DIRECTOR: BRADLEY A. CASPER Management For For 1.6 ELECTION OF DIRECTOR: KEVIN F. WARREN Management For For 1.7 ELECTION OF DIRECTOR: SARA R. DIAL Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For GRAND CITY PROPERTIES SA Meeting Date:JUN 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:GYC Security ID:L4459Y100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Board's Report Management None None 2 Receive Auditor's Report Management None None 3 Approve Financial Statements Management For For 4 Approve Consolidated Financial Statements Management For For 5 Confirm Allocation of Income Re: Period from Dec. 16, 2011- Dec. 31, 2012 Management For For 6 Approve Allocation of Income Re: FY 2013 Management For For 7 Approve Co-optation of Refael Zamir to the Board of Directors Management For For 8 Approve Discharge of Directors Management For For 9 Reelect Simone Runge-Brandner, Daniel Malkin and Refael Zamiras Directors Management For For 10 Renew Appointment of KPMG as Auditor Management For For 11 Authorize Issuance of 1 Million Shares through Incorporation of Profits or Reserves into Capital Re: Share Option Agreement Management For For GRAPHIC PACKAGING HOLDING CO Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:GPK Security ID:388689101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect G. Andrea Botta Management For For 1.2 Elect Jeffrey H. Coors Management For For 1.3 Elect David W. Scheible Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 2014 Omnibus Stock and Incentive compensation plan Management For For GROUPE EUROTUNNEL SA Meeting Date:APR 29, 2014 Record Date:APR 23, 2014 Meeting Type:MIX Ticker: Security ID:F477AL114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Non-Voting Meeting Note Management None 4 Accounts and Reports Management For For 5 Allocation of Profits/Dividends Management For For 6 Consolidated Accounts and Reports Management For For 7 Related Party Transactions Management For For 8 Authority to Repurchase Shares Management For For 9 Elect Jacques Gounon Management For For 10 Elect Philippe Camu Management For For 11 Elect Patricia Hewitt Management For For 12 Elect Robert Rochefort Management For For 13 Elect Philippe Vasseur Management For For 14 Elect Tim Yeo Management For For 15 Remuneration of Jacques Gounon, Managing Director Management For For 16 Authority to Issue Restricted Shares Management For For 17 Authority to Issue Performance Shares Management For For 18 Authority to Issue Restricted Preference Shares Management For For 19 Authority to Increase Capital Under Employee Savings Plan Management For For 20 Authority to Cancel Shares and Reduce Capital Management For For 21 Authority to Change Corporate Form Management For For 22 Amendments Regarding Company Name Management For For 23 Amendments Regarding Company Form Management For For 24 Authorization of Legal Formalities Management For For GRUPO TELEVISA S.A.B. Meeting Date:APR 29, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TLEVISACPO Security ID:40049J206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect or Ratify Directors Representing Series L Shareholders Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Elect or Ratify Directors Representing Series D Shareholders Management For For 2 Authorize Board to Ratify and Execute Approved Resolutions Management For For 1 Approve Financial Statements and Statutory Reports as Required by Article 28 of Mexican Securities Law, Approve Financial Statements; Approve Discharge of Directors, CEO and Board Committees Management For For 2 Present Report on Compliance with Fiscal Obligations Management For For 3 Approve Allocation of Income Management For For 4 Set Aggregate Nominal Amount for Share Repurchase and Receive Report on Board's Decision on Share Repurchase, Sale of Treasury Shares, and Share Plan Management For For 5 Elect or Ratify Members of Board, Secretary and Other Officers Management For For 6 Elect or Ratify Members of Executive Committee Management For For 7 Elect or Ratify Chairman of Audit Committee and Corporate Practices Committee Management For For 8 Approve Remuneration of Board Members, Executive, Audit and Corporate Practices Committees, and Secretary Management For For 9 Authorize Board to Ratify and Execute Approved Resolutions Management For For GT ADVANCED TECHNOLOGIES INC Meeting Date:JUN 04, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:GTAT Security ID:36191U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John Michal Conaway Management For For 1.2 Elect Kathleen A. Cote Management For For 1.3 Elect Ernest L. Godshalk Management For For 1.4 Elect Thomas Gutierrez Management For For 1.5 Elect Matthew E. Massengill Management For For 1.6 Elect Robert E. Switz Management For For 1.7 Elect Noel G. Watson Management For For 1.8 Elect Thomas Wroe, Jr. Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 26, 2014 Record Date: Meeting Type:ANNUAL Ticker:HOG Security ID:US4128221086 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: BARRY K. ALLEN Management For For 1.2 ELECTION OF DIRECTOR: R. JOHN ANDERSON Management For For 1.3 ELECTION OF DIRECTOR: RICHARD I. BEATTIE Management For For 1.4 ELECTION OF DIRECTOR: MICHAEL J. CAVE Management For For 1.5 ELECTION OF DIRECTOR: GEORGE H. CONRADES Management For For 1.6 ELECTION OF DIRECTOR: DONALD A. JAMES Management For For 1.7 ELECTION OF DIRECTOR: SARA L. LEVINSON Management For For 1.8 ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 1.9 ELECTION OF DIRECTOR: GEORGE L. MILES, JR. Management For For 1.10 ELECTION OF DIRECTOR: JAMES A. NORLING Management For For 1.11 ELECTION OF DIRECTOR: KEITH E. WANDELL Management For For 1.12 ELECTION OF DIRECTOR: JOCHEN ZEITZ Management For For 2. APPROVAL OF THE HARLEY-DAVIDSON, INC. 2 Management For For 3. APPROVAL, BY ADVISORY VOTE, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, TO BE THE AUDITORS. Management For For 5. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Shareholder Against Against HCA HOLDINGS, INC. Meeting Date:APR 23, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:HCA Security ID:40412C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard M. Bracken Management For For 1.1 Elect Michael W. Michelson Management For For 1.11 Elect Stephen G. Pagliuca Management For For 1.12 Elect Wayne J. Riley Management For For 1.13 Elect John W. Rowe Management For For 1.2 Elect R. Milton Johnson Management For For 1.3 Elect Robert J. Dennis Management For For 1.4 Elect Nancy-Ann DeParle Management For For 1.5 Elect Thomas F. Frist III Management For For 1.6 Elect William R. Frist Management For For 1.7 Elect Ann H. Lamont Management For For 1.8 Elect Jay O. Light Management For For 1.9 Elect Geoffrey G. Meyers Management For For 2 Ratification of Auditor Management For For 3 Employee Stock Purchase Plan Management For For 4 Advisory Vote on Executive Compensation Management For For HCA HOLDINGS, INC. Meeting Date:APR 23, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:HCA Security ID:40412C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard M. Bracken Management For For 1.2 Elect R. Milton Johnson Management For For 1.3 Elect Robert J. Dennis Management For For 1.4 Elect Nancy-Ann DeParle Management For For 1.5 Elect Thomas F. Frist III Management For For 1.6 Elect William R. Frist Management For For 1.7 Elect Ann H. Lamont Management For For 1.8 Elect Jay O. Light Management For For 1.9 Elect Geoffrey G. Meyers Management For For 1.10 Elect Michael W. Michelson Management For For 1.11 Elect Stephen G. Pagliuca Management For For 1.12 Elect Wayne J. Riley Management For For 1.13 Elect John W. Rowe Management For For 2 Ratification of Auditor Management For For 3 Employee Stock Purchase Plan Management For For 4 Advisory Vote on Executive Compensation Management For For HD SUPPLY HOLDINGS, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:HDS Security ID:40416M105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian A. Bernasek Management For For 1.2 Elect Director Stephen M. Zide Management For For 1.3 Elect Director John W. Alden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years Three Years HEALTH MANAGEMENT ASSOCIATES, INC. Meeting Date:JAN 08, 2014 Record Date:NOV 22, 2013 Meeting Type:SPECIAL Ticker:HMA Security ID:421933102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For HEARTLAND PAYMENT SYSTEMS INC Meeting Date:MAY 06, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:HPY Security ID:42235N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert O. Carr Management For For 1.1 Elect Robert O. Carr Management For For 1.2 Elect Maureen Breakiron-Evans Management For For 1.2 Elect Maureen Breakiron-Evans Management For For 1.3 Elect Mitchell L. Hollin Management For For 1.3 Elect Mitchell L. Hollin Management For For 1.4 Elect Robert H. Niehaus Management For For 1.4 Elect Robert H. Niehaus Management For For 1.5 Elect Marc J. Ostro Management For For 1.5 Elect Marc J. Ostro Management For For 1.6 Elect Jonathan J. Palmer Management For For 1.6 Elect Jonathan J. Palmer Management For For 1.7 Elect Richard W. Vague Management For For 1.7 Elect Richard W. Vague Management For For 2 Ratification of Auditor Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 3 Advisory Vote on Executive Compensation Management For For HELMERICH & PAYNE, INC. Meeting Date:MAR 05, 2014 Record Date: Meeting Type:ANNUAL Ticker:HP Security ID:US4234521015 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: HANS HELMERICH Management For For 1B. ELECTION OF DIRECTOR: JOHN W. LINDSAY Management For For 1C. ELECTION OF DIRECTOR: PAULA MARSHALL Management For For 1D. ELECTION OF DIRECTOR: RANDY A. FOUTCH Management For For 1E. ELECTION OF DIRECTOR: JOHN D. ZEGLIS Management For For 1F. ELECTION OF DIRECTOR: WILLIAM L. Management For For 1G. ELECTION OF DIRECTOR: THOMAS A. Management For For 2. RATIFICATION OF ERNST & YOUNG LLP AS Management For For 3. ADVISORY VOTE ON EXECUTIVE Management For For HERMES INTERNATIONAL Meeting Date:JUN 03, 2014 Record Date:MAY 28, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:RMS Security ID:F48051100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 5 Approve Auditors' Special Report on Related-Party Transactions Management For Against 6 Reelect Eric de Seynes as Supervisory Board Member Management For Against 7 Reelect Renaud Mommeja as Supervisory Board Member Management For Against 8 Elect Monique Cohen as Supervisory Board Member Management For For 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 500,000 Management For For 10 Approve Severance Payment Agreement with Axel Dumas Management For Against 11 Advisory Vote on Compensation of Axel Dumas, Chairman of the Management Board Management For Against 12 Advisory Vote on Compensation of Emile Hermes SARL Management For Against 13 Advisory Vote on Compensation of Patrick Thomas, Chairman of the Management Board up to Jan. 31, 2014 Management For Against 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For Against 15 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares Management For For 16 Authorize up to 2 Percent of Issued Capital for Use in Stock Option Plans Management For Against 17 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plans Management For Against 18 Amend Article 18.1 of Bylaws Re: Appointment of Employee Representatives to Supervisory Board Management For For 19 Authorize Filing of Required Documents/Other Formalities Management For For HERTZ GLOBAL HOLDINGS, INC. Meeting Date:MAY 14, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:HTZ Security ID:42805T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Durham Management For For 1.2 Elect Director Mark P. Frissora Management For For 1.3 Elect Director Henry C. Wolf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Declassify the Board of Directors Management For For 4 Approve Reverse Stock Split Management For For 5 Ratify Auditors Management For For HESS CORPORATION Meeting Date:MAY 07, 2014 Record Date: Meeting Type:ANNUAL Ticker:HES Security ID:US42809H1077 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: T.J. CHECKI Management For For 1.2 ELECTION OF DIRECTOR: E.E. HOLIDAY Management For For 1.3 ELECTION OF DIRECTOR: J.H. MULLIN Management For For 1.4 ELECTION OF DIRECTOR: J.H. QUIGLEY Management For For 1.5 ELECTION OF DIRECTOR: R.N. WILSON Management For For 2. ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4A. ELIMINATION OF 80% SUPERMAJORITY VOTING REQUIREMENT IN THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS. Management For For 4B. ELIMINATION OF TWO-THIRDS SUPERMAJORITY VOTING REQUIREMENT IN THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION. Management For For 5. ELIMINATION OF PROVISIONS IN THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION CONCERNING $3.50 CUMULATIVE CONVERTIBLE PREFERRED STOCK. Management For For 6. STOCKHOLDER PROPOSAL RECOMMENDING A REPORT REGARDING CARBON ASSET RISK. Shareholder Against Against HIMAX TECHNOLOGIES INC. Meeting Date:SEP 04, 2013 Record Date:JUL 19, 2013 Meeting Type:ANNUAL Ticker:HIMX Security ID:43289P106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve to Adopt Audited Financial Reports of the Company for the Fiscal Year Ended December 31, 2012 Management For For 2 Other Business (Voting) Management For For HOLCIM LTD. Meeting Date:APR 29, 2014 Record Date: Meeting Type:ANNUAL Ticker:HOLN Security ID:H36940130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Discharge of Board and Senior Management Management For For 3.1 Approve Allocation of Income Management For For 3.2 Approve Dividends of CHF 1.30 per Share from Capital Contribution Reserves Management For For 4.1.1 Reelect Wolfgang Reitzle as Director Management For For 4.1.2 Elect Wolfgang Reitzle as Board Chairman Management For For 4.1.3 Reelect Beat Hess as Director Management For For 4.1.4 Reelect Alexander Gut as Director Management For For 4.1.5 Reelect Adrian Loader as Director Management For For 4.1.6 Reelect Thomas Schmidheiny as Director Management For For 4.1.7 Reelect Hanne Breinbjerg Sorensen as Director Management For For 4.1.8 Reelect Dieter Spaelti as Director Management For For 4.1.9 Reelect Anne Wade as Director Management For For 4.2.1 Elect Juerg Oleas as Director Management For For 4.3.1 Appoint Adrian Loader as Member of the Compensation Committee Management For For 4.3.2 Appoint Wolfgang Reitzle as Member of the Compensation Committee Management For For 4.3.3 Appoint Thomas Schmidheiny as Member of the Compensation Committee Management For For 4.3.4 Appoint Hanne Breinbjerg Sorensen as Member of the Compensation Committee Management For For 4.4 Ratify Ernst & Young Ltd as Auditors Management For For 4.5 Designate Thomas Ris as Independent Proxy Management For For HOMEAWAY INC Meeting Date:JUN 04, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:AWAY Security ID:43739Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Jeffrey D. Brody Management For For 1.1 Elect Jeffrey D. Brody Management For For 1.2 Elect Christopher P. Marshall Management For For 1.2 Elect Christopher P. Marshall Management For For 1.3 Elect Kevin Krone Management For For 1.3 Elect Kevin Krone Management For For 2 Ratification of Auditor Management For For 2 Ratification of Auditor Management For For HSBC HOLDINGS PLC Meeting Date:MAY 23, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:HSBA Security ID:404280406 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Approve Variable Pay Cap Management For For 5(a) Elect Kathleen Casey as Director Management For For 5(b) Elect Sir Jonathan Evans as Director Management For For 5(c) Elect Marc Moses as Director Management For For 5(d) Elect Jonathan Symonds as Director Management For For 5(e) Re-elect Safra Catz as Director Management For For 5(f) Re-elect Laura Cha as Director Management For For 5(g) Re-elect Marvin Cheung as Director Management For For 5(h) Re-elect Joachim Faber as Director Management For For 5(i) Re-elect Rona Fairhead as Director Management For For 5(j) Re-elect Renato Fassbind as Director Management For For 5(k) Re-elect Douglas Flint as Director Management For For 5(l) Re-elect Stuart Gulliver as Director Management For For 5(m) Re-elect Sam Laidlaw as Director Management For For 5(n) Re-elect John Lipsky as Director Management For For 5(o) Re-elect Rachel Lomax as Director Management For For 5(p) Re-elect Iain Mackay as Director Management For Withhold 5(q) Re-elect Sir Simon Robertson as Director Management For For 6 Reappoint KPMG Audit plc as Auditors Management For For 7 Authorise the Group Audit Committee to Fix Remuneration of Auditors Management For For 8 Authorise Issue of Equity with Pre-emptive Rights Management For For 9 Authorise Issue of Equity without Pre-emptive Rights Management For For 10 Authorise Directors to Allot Any Repurchased Shares Management For For 11 Authorise Market Purchase of Ordinary Shares Management For For 12 Authorise Issue of Equity with Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 13 Authorise Issue of Equity without Pre-emptive Rights in Relation to Contingent Convertible Securities Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For Against HURON CONSULTING GROUP INC Meeting Date:MAY 02, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:HURN Security ID:447462102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect H. Eugene Lockhart Management For For 1.2 Elect George E. Massaro Management For For 2 Amendment to the 2012 Omnibus Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For IAC INTERACTIVECORP Meeting Date:JUN 18, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:IACI Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Edgar Bronfman, Jr. Management For For 1.1 Elect Edgar Bronfman, Jr. Management For For 1.1 Elect Alan G. Spoon Management For For 1.1 Elect Alan G. Spoon Management For For 1.11 Elect Alexander von Furstenberg Management For For 1.11 Elect Alexander von Furstenberg Management For For 1.12 Elect Richard F. Zannino Management For For 1.12 Elect Richard F. Zannino Management For For 1.2 Elect Chelsea Clinton Management For For 1.2 Elect Chelsea Clinton Management For For 1.3 Elect Sonali De Rycker Management For For 1.3 Elect Sonali De Rycker Management For For 1.4 Elect Barry Diller Management For For 1.4 Elect Barry Diller Management For For 1.5 Elect Michael D. Eisner Management For For 1.5 Elect Michael D. Eisner Management For For 1.6 Elect Victor A. Kaufman Management For For 1.6 Elect Victor A. Kaufman Management For For 1.7 Elect Donald R. Keough Management For For 1.7 Elect Donald R. Keough Management For For 1.8 Elect Bryan Lourd Management For For 1.8 Elect Bryan Lourd Management For For 1.9 Elect David Rosenblatt Management For For 1.9 Elect David Rosenblatt Management For For 2 Ratification of Auditor Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 3 Advisory Vote on Executive Compensation Management For For IAC/INTERACTIVECORP Meeting Date:JUN 18, 2014 Record Date:APR 24, 2014 Meeting Type:ANNUAL Ticker:IACI Security ID:44919P508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edgar Bronfman, Jr. Management For For 1.2 Elect Director Chelsea Clinton Management For For 1.3 Elect Director Sonali De Rycker Management For For 1.4 Elect Director Barry Diller Management For For 1.5 Elect Director Michael D. Eisner Management For For 1.6 Elect Director Victor A. Kaufman Management For For 1.7 Elect Director Donald R. Keough Management For For 1.8 Elect Director Bryan Lourd Management For For 1.9 Elect Director David Rosenblatt Management For For 1.10 Elect Director Alan G. Spoon Management For For 1.11 Elect Director Alexander von Furstenberg Management For For 1.12 Elect Director Richard F. Zannino Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For IIDA GROUP HOLDINGS CO., LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:3291 Security ID:J23426109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2 Appoint Alternate Statutory Auditor Arai, Isamu Management For For 3 Set Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For For ILLUMINA INC Meeting Date:MAY 28, 2014 Record Date:APR 01, 2014 Meeting Type:ANNUAL Ticker:ILMN Security ID:452327109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Daniel M. Bradbury Management For For 1.2 Elect Robert S. Epstein Management For For 1.3 Elect Roy A. Whitfield Management For For 1.4 Elect Francis deSouza Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Approval of Exclusive Forum Provision Applicable to Derivative Lawsuits Management For For IMAX CORP Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:SPECIAL Ticker:IMAX Security ID:45245E10 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Neil S. Braun Management For For 1.1 Elect Bradley J. Wechsler Management For For 1.2 Elect Eric Demirian Management For For 1.3 Elect Richard L. Gelfond Management For For 1.4 GARTH M. GIRVAN Management For For 1.5 DAVID W. LEEBRON Management For For 1.6 Elect Michael Lynee Management For For 1.7 Elect Michael MacMillan Management For For 1.8 Elect I. Martin Pompadur Management For For 1.9 Elect Marc A. Utay Management For For 2 Ratification of Auditor Management For For 3 Advance Notice Policy Management For For IMPAX LABORATORIES, INC. Meeting Date:MAY 13, 2014 Record Date: Meeting Type:ANNUAL Ticker:IPXL Security ID:US45256B1017 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: LESLIE Z. BENET, PH.D. Management For For 1.2 ELECTION OF DIRECTOR: ROBERT L. BURR Management For For 1.3 ELECTION OF DIRECTOR: ALLEN CHAO, PH.D. Management For For 1.4 ELECTION OF DIRECTOR: NIGEL TEN FLEMING, PHD Management For For 1.5 ELECTION OF DIRECTOR: LARRY HSU, PH.D. Management For For 1.6 ELECTION OF DIRECTOR: MICHAEL MARKBREITER Management For For 1.7 ELECTION OF DIRECTOR: MARY K. PENDERGAST, JD Management For For 1.8 ELECTION OF DIRECTOR: PETER R. TERRERI Management For For 2. TO APPROVE, BY NON-BINDING VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For INCYTE CORP. Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard De Schutter Management For For 1.2 Elect Barry Ariko Management For For 1.3 Elect Julian C. Baker Management For For 1.4 Elect Paul A. Brooke Management For For 1.5 Elect Wendy L. Dixon Management For For 1.6 Elect Paul A. Friedman Management For For 1.7 Elect Herv? Hoppenot Management For For 2 Amendment to the 2010 Stock Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For INCYTE CORP. Meeting Date:MAY 28, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:INCY Security ID:45337C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard De Schutter Management For For 1.2 Elect Barry Ariko Management For For 1.3 Elect Julian C. Baker Management For For 1.4 Elect Paul A. Brooke Management For For 1.5 Elect Wendy L. Dixon Management For For 1.6 Elect Paul A. Friedman Management For For 1.7 Elect Herv? Hoppenot Management For For 2 Amendment to the 2010 Stock Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For ING GROEP NV Meeting Date:MAY 12, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:INGA Security ID:N4578E413 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Announcements Management None None 2a Receive Report of Management Board (Non-Voting) Management None None 2b Receive Report of Supervisory Board (Non-Voting) Management None None 2c Discuss Remuneration Report Management None None 2d Approve Amendments to Remuneration Policy for Management Board Members Management For For 2e Adopt Financial Statements Management For For 3 Receive Explanation on Company's Reserves and Dividend Policy Management None None 4a Discussion on Company's Corporate Governance Structure Management None None 4b Increase Share Capital by EUR 13 Billion by Reduction in Share Premium Reserve and Increase Nominal per Share Management For For 4c Decrease Share Capital by EUR 13 Billion by Reduction in Nominal Value per Share and With Repayment of Capital in Kind to Shareholders Management For For 4d Amend Articles Re: Representation of the Board Management For For 5 Receive Announcements on Sustainability Management None None 6a Approve Discharge of Management Board Management For For 6b Approve Discharge of Supervisory Board Management For For 7 Elect Eric Boyer de la Giroday to Supervisory Board Management For For 8a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management For For 8b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 9a Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 9b Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management For For 10 Other Business (Non-Voting) and Closing Management None None INNATE PHARMA Meeting Date:MAR 27, 2014 Record Date:MAR 21, 2014 Meeting Type:MIX Ticker:IPH Security ID:FR0010331421 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Non-Voting Meeting Note Management None 4 Accounts and Reports; Approval of Non-Tax Deductible Expenses Management For For 5 Consolidated Accounts and Reports Management For For 6 Ratification of Management and Supervisory Board Acts Management For For 7 Allocation of Losses Management For For 8 Related Party Transactions Management For For 9 Appointment of Auditor Management For For 10 Appointment of Alternate Auditor Management For For 11 Elect Bpifrance Participations as Censor Management For For 12 Supervisory Board Members' Fees Management For For 13 Remuneration of Herv? Brailly, Executive Chairman Management For Against 14 Remuneration of Catherine Moukheibir Management For Against 15 Authority to Repurchase Shares Management For For 16 Authority to Issue Shares Through Private Placement Management For For 17 Authority to Issue Shares w/ Preemptive Rights Management For For 18 Authority to Issue Shares w/o Preemptive Rights Management For For 19 Authority to Issue Shares or Convertible Securities Through Private Placement Management For For 20 Authority to Set Offering Price of Shares Management For For 21 Greenshoe Management For For 22 Authority to Increase Capital in Consideration for Contributions in Kind Management For Against INNATE PHARMA Meeting Date:MAR 27, 2014 Record Date:MAR 21, 2014 Meeting Type:MIX Ticker:IPH Security ID:FR0010331421 Proposal No Proposal Proposed By Management Recommendation Vote Cast 23 Authority to Increase Capital in Case of Exchange Offer Management For Against 24 Authority to Issue Restricted Shares Management For Against 25 Authority to Grant Warrants Management For For 26 Authority to Grant Warrants to Employees and Corporate Officers Management For For 27 Authority to Increase Capital Under Employee Savings Plan Management For Against 28 Global Ceiling on Increases in Capital Management For For 29 Authority to Reduce Share Capital Management For For 30 Authorization of Legal Formalities Management For For INOVIO PHARMACEUTICALS INC Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:INO Security ID:45773H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Avtar Dhillon Management For For 1.2 Elect J. Joseph Kim Management For For 1.3 Elect Simon X. Benito Management For For 1.4 Elect Morton Collins Management For For 1.5 Elect Adel A.F. Mahmoud Management For For 1.6 Elect Angel Cabrera Management For For 2 Ratification of Auditor Management For For 3 Reverse Stock Split Management For For 4 Amendement to the 2007 Omnibus Incentive Plan Management For Against 5 Advisory Vote on Executive Compensation Management For For INPEX CORPORATION Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:1605 Security ID:J2467E101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 9 Management For For 2.1 Elect Director Kuroda, Naoki Management For For 2.2 Elect Director Sugioka, Masatoshi Management For For 2.3 Elect Director Kitamura, Toshiaki Management For For 2.4 Elect Director Yui, Seiji Management For For 2.5 Elect Director Sano, Masaharu Management For For 2.6 Elect Director Sugaya, Shunichiro Management For For 2.7 Elect Director Murayama, Masahiro Management For For 2.8 Elect Director Ito, Seiya Management For For 2.9 Elect Director Tanaka, Wataru Management For For 2.10 Elect Director Ikeda, Takahiko Management For For 2.11 Elect Director Kurasawa, Yoshikazu Management For For 2.12 Elect Director Wakasugi, Kazuo Management For For 2.13 Elect Director Kagawa, Yoshiyuki Management For For 2.14 Elect Director Kato, Seiji Management For For 2.15 Elect Director Tonoike, Rentaro Management For For 2.16 Elect Director Okada, Yasuhiko Management For For 3 Approve Annual Bonus Payment to Directors Management For For INTERMUNE, INC. Meeting Date:MAY 29, 2014 Record Date: Meeting Type:ANNUAL Ticker:ITMN Security ID:US45884X1037 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: JAMES I. HEALY M.D. PHD Management For For 1.2 ELECTION OF DIRECTOR: LOUIS DRAPEAU Management For For 1.3 ELECTION OF DIRECTOR: FRANK VERWIEL, M.D. Management For For 2 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For INTERXION HOLDING NV Meeting Date:JUN 30, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:INXN Security ID:N47279109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board of Directors Management For For 3a Elect Frank Esser as Non-Executive Director Management For For 3b Elect Mark Heraghty as Non-Executive Director Management For For 4 Approve Remuneration of Non-Executive Board Members Re: Share Awards With Value of EUR 40,000 and Increase Audit Committee Membership Compensation Management For For 5 Approve Award of 17,995 Performance Shares to Executive Director Management For Against 6 Ratify KPMG as Auditors Management For For 7 Other Business (Non-Voting) Management None None IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker: Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Allocation of Profits/Dividends Management For For 3 Elect John B. McGuckian Management For For 4 Elect Eamonn Rothwell Management For For 5 Elect Garry O'Dea Management For For 6 Elect Tony Kelly Management For For 7 Elect Catherine Duffy Management For For 8 Elect Brian O' Kelly Management For For 9 Elect John Sheehan Management For For 10 Authority to Set Auditor's Fees Management For For 11 Remuneration Report (Advisory) Management For For 12 Authority to Redeem and Cancel Redeemable Shares Management For For 13 Amendments to Articles (Redeemable Shares) Management For For 14 Authority to Issue Shares w/ Preemptive Rights Management For For 15 Authority to Issue Shares w/o Preemptive Rights Management For For 16 Non-Voting Agenda Item Management None 17 Non-Voting Agenda Item Management None 18 Authority to Repurchase Shares Management For For 19 Non-Voting Agenda Item Management None 20 Non-Voting Agenda Item Management None 21 Non-Voting Agenda Item Management None 22 Authority to Set Price Range for Re-Issuance of Treasury Shares Management For For 23 Non-Voting Agenda Item Management None 24 Non-Voting Agenda Item Management None 25 Authority to Set General Meeting Notice Period at 14 Days Management For Against 26 Renew Restricted Share Plan Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:SPECIAL Ticker: Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Share Unit Subdivision Management For For IRISH CONTINENTAL GROUP PLC Meeting Date:MAY 22, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker: Security ID:G49406146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For ISIS PHARMACEUTICALS, INC. Meeting Date:JUN 10, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:ISIS Security ID:464330109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Spencer R. Berthelsen Management For For 2 Elect B. Lynne Parshall Management For For 3 Elect Joseph H. Wender Management For For 4 Advisory vote on Breaux B. Castleman Management For For 5 Advisory vote on Joseph Loscalzo Management For For 6 Increase of Authorized Common Stock Management For For 7 Amendment to the Non-Employee Directors' Stock Option Plan Management For For 8 Advisory Vote on Executive Compensation Management For For 9 Ratification of Auditor Management For For JAPAN DISPLAY INC. Meeting Date:JUN 24, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6740 Security ID:J26295105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Otsuka, Shuichi Management For For 1.2 Elect Director Aruga, Shuji Management For For 1.3 Elect Director Taniyama, Koichiro Management For For 1.4 Elect Director Kobayashi, Yoshimitsu Management For For 1.5 Elect Director Shirai, Katsuhiko Management For For 1.6 Elect Director Kanno, Hiroshi Management For For 2 Appoint Statutory Auditor Sato, Yukihiro Management For For 3 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Management For For JARDINE STRATEGIC HOLDINGS LTD. Meeting Date:APR 08, 2014 Record Date: Meeting Type:SPECIAL Ticker:J37 Security ID:G50764102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Listing Segment from Premium to Standard on the London Stock Exchange Management For For JOHNSON & JOHNSON Meeting Date:APR 24, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary Sue Coleman Management For For 1b Elect Director James G. Cullen Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Susan L. Lindquist Management For For 1f Elect Director Mark B. McClellan Management For For 1g Elect Director Anne M. Mulcahy Management For Against 1h Elect Director Leo F. Mullin Management For For 1i Elect Director William D. Perez Management For For 1j Elect Director Charles Prince Management For Against 1k Elect Director A. Eugene Washington Management For For 1l Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against JUNIPER NETWORKS INC Meeting Date:MAY 21, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:JNPR Security ID:48203R104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pradeep Sindhu Management For For 2 Elect Robert M. Calderoni Management For For 3 Elect Mary B. Cranston Management For For 4 Elect J. Michael Lawrie Management For For 5 Elect David L. Schlotterbeck Management For For 6 Elect Shaygan Kheradpir Management For For 7 Elect Kevin DeNuccio Management For For 8 Elect Gary J. Daichendt Management For For 9 Ratification of Auditor Management For For 10 Advisory Vote on Executive Compensation Management For For KABEL DEUTSCHLAND HOLDING AG Meeting Date:FEB 13, 2014 Record Date:JAN 22, 2014 Meeting Type:SPECIAL Ticker:KD8 Security ID:D6424C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Affiliation Agreement Between Vodafone Vierte Verwaltungs AG and Kabel Deutschland Holding AG Management For For KAO CORP. Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:4452 Security ID:J30642169 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 32 Management For For 2.1 Elect Director Sawada, Michitaka Management For For 2.2 Elect Director Yoshida, Katsuhiko Management For For 2.3 Elect Director Takeuchi, Toshiaki Management For For 2.4 Elect Director Kadonaga, Sonosuke Management For For 2.5 Elect Director Nagashima, Toru Management For For 2.6 Elect Director Oku, Masayuki Management For For 3 Appoint Statutory Auditor Waseda, Yumiko Management For For KAPSTONE PAPER AND PACKAGING CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:KS Security ID:48562P103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John M. Chapman Management For For 1.2 Elect Ronald J. Gidwitz Management For For 1.3 Elect Matthew Kaplan Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 2014 Incentive Plan Management For For KONINKLIJKE KPN NV Meeting Date:JAN 10, 2014 Record Date:DEC 13, 2013 Meeting Type:SPECIAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Decrease Nominal Value per Share from EUR 0.24 to EUR 0.04 Management For For 3 Authorize Repurchase of All Outstanding Preference Shares B and Cancellation of Preference Shares B Management For For 4 Close Meeting Management None None KONINKLIJKE KPN NV Meeting Date:APR 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker: Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Agenda Item Management None 2 Non-Voting Agenda Item Management None 3 Non-Voting Agenda Item Management None 4 Accounts and Reports Management For For 5 Non-Voting Agenda Item Management None 6 Ratification of Management Board Acts Management For For 7 Ratification of Supervisory Board Acts Management For For 8 Appointment of Auditor (2014) Management For For 9 Appointment of Auditor (2015) Management For For 10 Non-Voting Agenda Item Management None 11 Elect C Zuiderwijk to the Supervisory Board Management For For 12 Elect Duco Sickinghe to the Supervisory Board Management For For 13 Non-Voting Agenda Item Management None 14 Non-Voting Agenda Item Management None 15 Amendment to Remuneration Policy Management For For 16 Authority to Repurchase Shares Management For For 17 Cancellation of Shares Management For For 18 Authority to Issue Shares w/ Preemptive Rights Management For For 19 Supression of Preemptive Rights Management For For 20 Non-Voting Agenda Item Management None 21 Non-Voting Meeting Note Management None KONINKLIJKE KPN NV Meeting Date:APR 09, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:KPN Security ID:N4297B146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Ratify PricewaterhouseCoopers as Auditors for Fiscal Year 2014 Management For For 9 Ratify Ernst & Young as Auditors for Fiscal Year 2015 Management For For 10 Opportunity to Make Recommendations Management None None 11 Elect C. Zuiderwijk to Supervisory Board Management For For 12 Elect D.W. Sickinghe to Supervisory Board Management For For 13 Composition of Supervisory Board in 2015 Management None None 14 Announce Intention to Reappoint E. Blok to Management Board Management None None 15 Amend Long-Term Incentive Plan Management For For 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 17 Approve Cancellation of Repurchased Shares Management For For 18 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 19 Authorize Board to Exclude Preemptive Rights from Issuance under Item 18 Management For For 20 Close Meeting Management None None KUKA AG Meeting Date:MAY 28, 2014 Record Date:MAY 06, 2014 Meeting Type:ANNUAL Ticker:KU2 Security ID:D3862Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.30 per Share Management For For 3a Approve Discharge of Management Board Member Till Reuter for Fiscal 2013 Management For For 3b Approve Discharge of Management Board Member Peter Mohnen for Fiscal 2013 Management For For 4a Approve Discharge of Supervisory Board Member Bernd Minning for Fiscal 2013 Management For For 4b Approve Discharge of Supervisory Board Member Michael Leppek for Fiscal 2013 Management For For 4c Approve Discharge of Supervisory Board Member Dirk Abel for Fiscal 2013 Management For For 4d Approve Discharge of Supervisory Board Member Walter Bickel for Fiscal 2013 Management For For 4e Approve Discharge of Supervisory Board Member Wilfried Eberhardt for Fiscal 2013 Management For For 4f Approve Discharge of Supervisory Board Member Uwe Ganzer for Fiscal 2013 Management For For 4g Approve Discharge of Supervisory Board Member Siegfried Greulich for Fiscal 2013 Management For For 4h Approve Discharge of Supervisory Board Member Thomas Kalkbrenner for Fiscal 2013 Management For For 4i Approve Discharge of Supervisory Board Member Armin Kolb for Fiscal 2013 Management For For 4j Approve Discharge of Supervisory Board Member Thomas Knabel for Fiscal 2013 Management For For 4k Approve Discharge of Supervisory Board Member Carola Leitmeir for Fiscal 2013 Management For For 4l Approve Discharge of Supervisory Board Member Uwe Loos for Fiscal 2013 Management For For 4m Approve Discharge of Supervisory Board Member Michael Proeller for Fiscal 2013 Management For For 4n Approve Discharge of Supervisory Board Member Fritz Seifert for Fiscal 2013 Management For For 4o Approve Discharge of Supervisory Board Member Guy Wyser-Pratte for Fiscal 2013 Management For For 5 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 6a Approve Partial Cancellation of Authorization to Issue Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights and Connected Conditional Capital Pool Management For For 6b Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 600 Million; Approve Creation of EUR 33.5 Million Pool of Capital to Guarantee Conversion Rights Management For For 7 Ratify KPMG AG as Auditors for Fiscal 2014 Management For For KYTHERA BIOPHARMACEUTICALS INC Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KYTH Security ID:501570105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect F. Michael Ball Management For For 1.2 Elect Nathaniel David Management For For 1.3 Elect Robert T. Nelsen Management For For 2 Ratification of Auditor Management For For KYTHERA BIOPHARMACEUTICALS INC Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:KYTH Security ID:501570105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect F. Michael Ball Management For For 1.2 Elect Nathaniel David Management For For 1.3 Elect Robert T. Nelsen Management For For 2 Ratification of Auditor Management For For LAS VEGAS SANDS CORP. Meeting Date:JUN 04, 2014 Record Date: Meeting Type:ANNUAL Ticker:LVS Security ID:US5178341070 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: CHARLES D. FORMAN Management For For 1.2 ELECTION OF DIRECTOR: GEORGE JAMIESON Management For For 2. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2014 Management For For 3. TO APPROVE THE EXTENSION OF THE TERM OF THE LAS VEGAS SANDS CORP. 2 Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For LAZARD LTD Meeting Date:APR 29, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:LAZ Security ID:G54050102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Kenneth M. Jacobs as Director Management For For 1.2 Elect Philip A. Laskawy as Director Management For For 1.3 Elect Michael J. Turner as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LENDER PROCESSING SERVICES, INC. Meeting Date:DEC 19, 2013 Record Date:OCT 29, 2013 Meeting Type:SPECIAL Ticker:LPS Security ID:52602E102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For LENNAR CORPORATION Meeting Date:APR 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:LEN Security ID:US5260571048 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: IRVING BOLOTIN Management For For 1.2 ELECTION OF DIRECTOR: STEVEN L. GERARD Management For For 1.3 ELECTION OF DIRECTOR: THERON I. "TIG" GILLIAM Management For For 1.4 ELECTION OF DIRECTOR: SHERRILL W. HUDSON Management For For 1.5 ELECTION OF DIRECTOR: R. KIRK LANDON Management For For 1.6 ELECTION OF DIRECTOR: SIDNEY LAPIDUS Management For For 1.7 ELECTION OF DIRECTOR: STUART A. MILLER Management For For 1.8 ELECTION OF DIRECTOR: TERI P. MCCLURE Management For For 1.9 ELECTION OF DIRECTOR: JEFFREY SONNENFELD Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LENNAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF LENNAR'S NAMED EXECUTIVE OFFICERS. Management For For LENNAR CORPORATION Meeting Date:APR 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:LEN Security ID:US5260571048 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: IRVING BOLOTIN Management For For 1.2 ELECTION OF DIRECTOR: STEVEN L. GERARD Management For For 1.3 ELECTION OF DIRECTOR: THERON I. "TIG" GILLIAM Management For For 1.4 ELECTION OF DIRECTOR: SHERRILL W. HUDSON Management For For 1.5 ELECTION OF DIRECTOR: R. KIRK LANDON Management For For 1.6 ELECTION OF DIRECTOR: SIDNEY LAPIDUS Management For For 1.7 ELECTION OF DIRECTOR: STUART A. MILLER Management For For 1.8 ELECTION OF DIRECTOR: TERI P. MCCLURE Management For For 1.9 ELECTION OF DIRECTOR: JEFFREY SONNENFELD Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS LENNAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF LENNAR'S NAMED EXECUTIVE OFFICERS. Management For For LEOPALACE21 CORP. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8848 Security ID:J38781100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Miyama, Eisei Management For For 1.2 Elect Director Miyama, Tadahiro Management For For 1.3 Elect Director Sekiya, Yuzuru Management For For 1.4 Elect Director Tajiri, Kazuto Management For For 1.5 Elect Director Miike, Yoshikazu Management For For 1.6 Elect Director Kimura, Ko Management For For 1.7 Elect Director Harada, Hiroyuki Management For For 1.8 Elect Director Taya, Tetsuji Management For For LIBERTY GLOBAL PLC Meeting Date:JAN 30, 2014 Record Date:DEC 13, 2013 Meeting Type:SPECIAL Ticker:LBTYA Security ID:G5480U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Omnibus Stock Plan Management For For 2 Approve Non-Employee Director Omnibus Stock Plan Management For For LIBERTY GLOBAL PLC Meeting Date:JUN 26, 2014 Record Date:APR 28, 2014 Meeting Type:ANNUAL Ticker:LBTYK Security ID:G5480U104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Miranda Curtis Management For For 2 Elect Director John W. Dick Management For For 3 Elect Director J.C. Sparkman Management For For 4 Elect Director J. David Wargo Management For For 5 Approve Remuneration Policy Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management Three Years Three Years 8 Approve Remuneration Report Management For For 9 Ratify KPMG LLP as Independent Auditors Management For For 10 Ratify KPMG LLP as Statutory Auditor Management For For 11 Authorize Audit Committee to Fix Remuneration of Statutory Auditors Management For For LIBERTY GLOBAL PLC. Meeting Date:JUN 26, 2014 Record Date: Meeting Type:ANNUAL Ticker:LBTYA Security ID:GB00B8W67662 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1. TO ELECT MIRANDA CURTIS AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 2. TO ELECT JOHN W. DICK AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 3. TO ELECT J.C. SPARKMAN AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 4. TO ELECT J. DAVID WARGO AS A DIRECTOR OF LIBERTY GLOBAL FOR A TERM EXPIRING AT THE ANNUAL GENERAL MEETING TO BE HELD IN 2017. Management For For 5. TO APPROVE THE DIRECTORS' COMPENSATION POLICY CONTAINED IN APPENDIX A OF LIBERTY GLOBAL'S PROXY STATEMENT FOR THE 2(IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO UNITED KINGDOM (U.K.) COMPANIES) TO BE EFFECTIVE A Management For For 6. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN LIBERTY GLOBAL'S PROXY STATEMENT FOR THE 2 MEETING OF SHAREHOLDERS PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EX Management For For 7. THE OPTION OF ONCE EVERY ONE YEAR, TWO YEARS, OR THREE YEARS THAT RECEIVES A MAJORITY OF THE AFFIRMATIVE VOTES CAST FOR THIS RESOLUTION WILL BE DETERMINED TO BE THE FREQUENCY FOR THE ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DIS Management For For 8. TO APPROVE, ON AN ADVISORY BASIS, THE ANNUAL REPORT ON THE IMPLEMENTATION OF THE DIRECTORS' COMPENSATION POLICY FOR THE YEAR ENDED DECEMBER 31, 2013, CONTAINED IN APPENDIX A OF THE PROXY STATEMENT (IN ACCORDANCE WITH REQUIREMENTS APPLICABLE TO U.K. COMPAN Management For For 9. TO RATIFY THE APPOINTMENT OF KPMG LLP (U.S.) AS LIBERTY GLOBAL'S INDEPENDENT AUDITOR FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 10. TO APPOINT KPMG LLP (U.K.) AS LIBERTY GLOBAL'S U.K. STATUTORY AUDITOR UNDER THE U.K. COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE LIBERTY GLOBAL). Management For For 11. TO AUTHORIZE THE AUDIT COMMITTEE OF LIBERTY GLOBAL'S BOARD OF DIRECTORS TO DETERMINE THE U.K. STATUTORY AUDITOR'S COMPENSATION. Management For For LPL FINANCIAL HOLDINGS INC Meeting Date:MAY 06, 2014 Record Date:MAR 13, 2014 Meeting Type:ANNUAL Ticker:LPLA Security ID:50212V100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Richard W. Boyce Management For For 2 Elect John J. Brennan Management For For 3 Elect Mark S. Casady Management For For 4 Elect Anne M. Mulcahy Management For For 5 Elect James S. Putnam Management For For 6 Elect James S. Riepe Management For For 7 Elect Richard P. Schifter Management For For 8 Repeal of Classified Board Management For For 9 Amendment to Certificate Permitting the Removal of Directors Management For For 10 Ratification of Auditor Management For For 11 Advisory Vote on Executive Compensation Management For For M.D.C. HOLDINGS, INC. Meeting Date:MAY 19, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David D. Mandarich Management For For 1.2 Elect Director Paris G. Reece, III Management For For 1.3 Elect Director David Siegel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For MACY'S INC. Meeting Date:MAY 16, 2014 Record Date: Meeting Type:ANNUAL Ticker:M Security ID:US55616P1049 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For 1C. ELECTION OF DIRECTOR: MEYER FELDBERG Management For For 1D. ELECTION OF DIRECTOR: SARA LEVINSON Management For For 1E. ELECTION OF DIRECTOR: TERRY J. LUDGREN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management For For 1G. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1H. ELECTION OF DIRECTOR: PAUL C. VARGA Management For For 1I. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 1J. ELECTION OF DIRECTOR: MARNA C.WHITTINGTON Management For For 2. THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVAL OF MACY'S AMENDED AND RESTATED 2 Management For For MACY'S, INC. Meeting Date:MAY 16, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL Ticker:M Security ID:55616P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Bollenbach Management For For 1b Elect Director Deirdre P. Connelly Management For For 1c Elect Director Meyer Feldberg Management For For 1d Elect Director Sara Levinson Management For For 1e Elect Director Terry J. Lundgren Management For For 1f Elect Director Joseph Neubauer Management For For 1g Elect Director Joyce M. Roche Management For For 1h Elect Director Paul C. Varga Management For For 1i Elect Director Craig E. Weatherup Management For For 1j Elect Director Marna C. Whittington Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For MANPOWERGROUP Meeting Date:APR 29, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:MAN Security ID:56418H100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Cari M. Dominguez Management For For 2 Elect Roberto G. Mendoza Management For For 3 Elect Jonas Prising Management For For 4 Elect Elizabeth Sartain Management For For 5 Elect Edward J. Zore Management For For 6 Ratification of Auditor Management For For 7 Amendment to 2011 Equity Incentive Plan Management For For 8 Advisory Vote on Executive Compensation Management For For MARATHON PETROLEUM CORPORATION Meeting Date:APR 30, 2014 Record Date: Meeting Type:ANNUAL Ticker:MPC Security ID:US56585A1025 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: STEVEN A. DAVIS Management For For 1.2 ELECTION OF DIRECTOR: GARY R. HEMINGER Management For For 1.3 ELECTION OF DIRECTOR: JOHN W. SNOW Management For For 1.4 ELECTION OF DIRECTOR: JOHN P. SURMA Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2014 Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S 2 Management For For 4. SHAREHOLDER PROPOSAL SEEKING THE ADOPTION OF QUANTITATIVE GREENHOUSE GAS EMISSION REDUCTION GOALS AND ASSOCIATED REPORTS. Shareholder Against Against 5. SHAREHOLDER PROPOSAL SEEKING A REPORT ON CORPORATE LOBBYING EXPENDITURES, POLICIES AND PROCEDURES. Shareholder Against Against MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date: Meeting Type:ANNUAL Ticker:MA Security ID:US57636Q1040 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1B. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1C. ELECTION OF DIRECTOR: SILVIO BARZI Management For For 1D. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1E. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1F. ELECTION OF DIRECTOR: JULIUS GENACHOWSKI Management For For 1G. ELECTION OF DIRECTOR: MERIT E. JANOW Management For For 1H. ELECTION OF DIRECTOR: NANCY J. KARCH Management For For 1I. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1J. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1K. ELECTION OF DIRECTOR: JOSE OCTAVIO REYES LAGUNES Management For For 1L. ELECTION OF DIRECTOR: JACKSON P. TAI Management For For 1M. ELECTION OF DIRECTOR: EDWARD SUNING TIAN Management For For 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For MASTERCARD INCORPORATED Meeting Date:JUN 03, 2014 Record Date:APR 09, 2014 Meeting Type:ANNUAL Ticker:MA Security ID:57636Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard Haythornthwaite Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Silvio Barzi Management For For 1d Elect Director David R. Carlucci Management For For 1e Elect Director Steven J. Freiberg Management For For 1f Elect Director Julius Genachowski Management For For 1g Elect Director Merit E. Janow Management For For 1h Elect Director Nancy J. Karch Management For For 1i Elect Director Marc Olivie Management For For 1j Elect Director Rima Qureshi Management For For 1k Elect Director Jose Octavio Reyes Lagunes Management For For 1l Elect Director Jackson P. Tai Management For For 1m Elect Director Edward Suning Tian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For MEDA AB Meeting Date:MAY 07, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:MEDA A Security ID:W5612K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Financial Statements and Statutory Reports Management None None 8 Receive President's Report Management None None 9 Allow Questions Management None None 10a Accept Financial Statements and Statutory Reports Management For For 10b Approve Allocation of Income and Dividends of SEK 2.50 Per Share Management For For 10c Approve Discharge of Board and President Management For For 11 Determine Number of Members (8) and Deputy Members of Board (0) Management For For 12 Approve Remuneration of Directors in the Amount of SEK 800,000 for Chairman, and SEK 375,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Management For For 13 Reelect Peter Claesson, Peter von Ehrenheim, Marianne Hamilton, Tuve Johannesson, Karen Sorensen, and Lars Westerberg as Directors; Elect Martin Svalstedt and Guido Oelkers as New Directors; Ratify PricewaterhouseCoopers AB as Auditors Management For For 14 Elect Martin Svalstedt as Chairman Management For For 15 Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Management For For 16 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 17 Approve Issuance of up to 30.2 Million Shares without Preemptive Rights Management For For 18 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 19 Approve Restricted Stock Plan Management For For 20 Other Business Management None None 21 Close Meeting Management None None MEDIA TEK INC Meeting Date:JUN 12, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker: Security ID:Y5945U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Agenda Item Management None 3 Non-Voting Agenda Item Management None 4 Non-Voting Agenda Item Management None 5 Non-Voting Agenda Item Management None 6 Accounts and Reports Management For For 7 Allocation of Profits/Dividends Management For For 8 Amendments to Procedural Rules: Acquisition and Disposal of Assets Management For For 9 Amendments to Procedural Rules: Capital Loans Management For For MEDICINES CO Meeting Date:MAY 29, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:MDCO Security ID:584688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Hugin Management For For 1.2 Elect Clive A. Meanwell Management For For 1.3 Elect Elizabeth H.S. Wyatt Management For For 2 Amendment to the 2013 Stock Incentive Plan Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For MEDICINES CO Meeting Date:MAY 29, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:MDCO Security ID:584688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Hugin Management For For 1.2 Elect Clive A. Meanwell Management For For 1.3 Elect Elizabeth H.S. Wyatt Management For For 2 Amendment to the 2013 Stock Incentive Plan Management For Against 3 Advisory Vote on Executive Compensation Management For For 4 Ratification of Auditor Management For For MERCK & CO INC Meeting Date:MAY 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Leslie A. Brun Management For For 2 Elect Thomas R. Cech Management For For 3 Elect Kenneth C. Frazier Management For For 4 Elect Thomas H. Glocer Management For For 5 Elect William B. Harrison, Jr. Management For For 6 Elect C. Robert Kidder Management For For 7 Elect Rochelle B. Lazarus Management For For 8 Elect Carlos E. Represas Management For For 9 Elect Patricia F. Russo Management For For 10 Elect Craig B. Thompson Management For For 11 Elect Wendell P. Weeks Management For For 12 Elect Peter C. Wendell Management For For 13 Advisory Vote on Executive Compensation Management For For 14 Ratification of Auditor Management For For 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against Against 16 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against Against MERITAGE HOMES CORPORATION Meeting Date:MAY 14, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:MTH Security ID:59001A102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steven J. Hilton Management For For 1.2 Elect Director Raymond Oppel Management For For 1.3 Elect Director Richard T. Burke, Sr. Management For For 1.4 Elect Director Dana C. Bradford Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For MERRIMACK PHARMACEUTICALS INC Meeting Date:MAY 13, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:MACK Security ID:590328100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Robert J. Mulroy Management For For 1.2 Elect Gary L. Crocker Management For For 1.3 Elect James van B. Dresser Management For For 1.4 Elect Gordon J. Fehr Management For For 1.5 Elect John Mendelsohn, M.D. Management For For 1.6 Elect Sarah E. Nash Management For For 1.7 Elect Michael E. Porter, Ph.D. Management For For 1.8 Elect James H. Quigley Management For For 1.9 Elect Anthony J. Sinskey, Sc.D. Management For For 2 Ratification of Auditor Management For For MITSUBISHI MOTORS CORP. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:7211 Security ID:J44131167 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2 Amend Articles To Remove Provisions on Preferred Shares to Reflect Cancellation - Allow Chairman of the Company to Preside over Shareholder Meetings Management For For 3.1 Elect Director Masuko, Osamu Management For For 3.2 Elect Director Aikawa, Tetsuro Management For For 3.3 Elect Director Harunari, Hiroshi Management For For 3.4 Elect Director Nakao, Ryuugo Management For For 3.5 Elect Director Uesugi, Gayuu Management For For 3.6 Elect Director Aoto, Shuuichi Management For For 3.7 Elect Director Hattori, Toshihiko Management For For 3.8 Elect Director Izumisawa, Seiji Management For For 3.9 Elect Director Sasaki, Mikio Management For For 3.10 Elect Director Sakamoto, Harumi Management For For 3.11 Elect Director Tabata, Yutaka Management For For 3.12 Elect Director Ando, Takeshi Management For For 3.13 Elect Director Miyanaga, Shunichi Management For For 3.14 Elect Director Niinami, Takeshi Management For For 4.1 Appoint Statutory Auditor Nagayasu, Katsunori Management For For 4.2 Appoint Statutory Auditor Iwanami, Toshimitsu Management For For 5 Approve Retirement Bonuses and Special Payments in Connection with Abolition of Retirement Bonus System Management For For 6 Approve Retirement Bonus Payment for Statutory Auditors Management For For 7 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Management For For MOHAWK INDUSTRIES, INC. Meeting Date:MAY 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:MHK Security ID:US6081901042 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: MR. ILL Management For For 1.2 ELECTION OF DIRECTOR: MR. LORBERBAUM Management For For 1.3 ELECTION OF DIRECTOR: DR. SMITH BOGART Management For For 2. THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT FOR THE 2 Management For For MOHAWK INDUSTRIES, INC. Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:MHK Security ID:608190104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Ill Management For For 1.2 Elect Director Jeffrey S. Lorberbaum Management For For 1.3 Elect Director Karen A. Smith Bogart Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOODY'S CORPORATION Meeting Date:APR 15, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:MCO Security ID:615369105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jorge A. Bermudez Management For For 1.2 Elect Director Kathryn M. Hill Management For For 1.3 Elect Director Leslie F. Seidman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MSCI INC Meeting Date:APR 30, 2014 Record Date:MAR 05, 2014 Meeting Type:ANNUAL Ticker:MSCI Security ID:55354G100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Henry A. Fernandez Management For For 2 Elect Robert G. Ashe Management For For 3 Elect Benjamin F. duPont Management For For 4 Elect Alice W. Handy Management For For 5 Elect Catherine R. Kinney Management For For 6 Elect Linda H. Riefler Management For For 7 Elect George W. Siguler Management For For 8 Elect Patrick Tierney Management For For 9 Elect Rodolphe M. Vallee Management For For 10 Advisory Vote on Executive Compensation Management For For 11 Ratification of Auditor Management For For MYLAN INC. Meeting Date:APR 11, 2014 Record Date:FEB 20, 2014 Meeting Type:ANNUAL Ticker:MYL Security ID:628530107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Heather Bresch Management For For 1.2 Elect Director Wendy Cameron Management For For 1.3 Elect Director Robert J. Cindrich Management For For 1.4 Elect Director Robert J. Coury Management For For 1.5 Elect Director JoEllen Lyons Dillon Management For For 1.6 Elect Director Neil Dimick Management For For 1.7 Elect Director Melina Higgins Management For For 1.8 Elect Director Douglas J. Leech Management For For 1.9 Elect Director Rajiv Malik Management For For 1.10 Elect Director Joseph C. Maroon Management For For 1.11 Elect Director Mark W. Parrish Management For For 1.12 Elect Director Rodney L. Piatt Management For For 1.13 Elect Director Randall L. 'Pete' Vanderveen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against NEC NETWORKS & SYSTEM INTEGRATION CORP. Meeting Date:JUN 24, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:1973 Security ID:J4884R103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Amend Business Lines Management For For 2.1 Elect Director Wada, Masao Management For For 2.2 Elect Director Hara, Takahiko Management For For 2.3 Elect Director Sato, Yoichi Management For For 2.4 Elect Director Minami, Shogo Management For For 2.5 Elect Director Kodama, Yoshifumi Management For For 2.6 Elect Director Matsui, Takayuki Management For For 2.7 Elect Director Arano, Tetsujiro Management For For 2.8 Elect Director Ichige, Yumiko Management For For 2.9 Elect Director Ushijima, Yushi Management For For 2.10 Elect Director Kisaki, Masamitsu Management For For 3 Appoint Statutory Auditor Kikuchi, Yuji Management For For NETFLIX INC Meeting Date:JUN 09, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:NFLX Security ID:64110L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Reed Hastings Management For For 1.2 Elect Jay C. Hoag Management For For 1.3 Elect A. George Battle Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Performance Bonus Plan Management For For 5 Shareholder Proposal Regarding Declassification of the Board Shareholder Against For 6 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For 7 Shareholder Proposal Regarding Poison Pills Shareholder Against For 8 Shareholder Proposal Regarding Voting Disclosure Shareholder Against Against 9 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against Against NIPPON PAINT CO. LTD. Meeting Date:JUN 27, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:4612 Security ID:J55053128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 12 Management For For 2 Approve Adoption of Holding Company Structure and Transfer of Operations to Wholly Owned Subsidiary Management For For 3 Amend Articles to Indemnify Directors and Statutory Auditors - Amend Business Lines - Change Company Name Management For For 4.1 Elect Director Sakai, Kenji Management For For 4.2 Elect Director Ueno, Hiroaki Management For For 4.3 Elect Director Nishijima, Kanji Management For For 4.4 Elect Director Nakamura, Hideo Management For For 4.5 Elect Director Miwa, Hiroshi Management For For 4.6 Elect Director Minami, Manabu Management For For 4.7 Elect Director Tado, Tetsushi Management For For 4.8 Elect Director Goh Hup Jin Management For For 4.9 Elect Director Ohara, Masatoshi Management For For 5.1 Appoint Statutory Auditor Kanakura, Akihiro Management For For 5.2 Appoint Statutory Auditor Takahashi, Tsukasa Management For For 5.3 Appoint Statutory Auditor Matsumoto, Takeru Management For For 6 Approve Adjustment to Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For For NKSJ HOLDINGS, INC. Meeting Date:JUN 23, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8630 Security ID:J58699109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2 Amend Articles To Change Company Name Management For For 3.1 Elect Director Futamiya, Masaya Management For For 3.2 Elect Director Sakurada, Kengo Management For For 3.3 Elect Director Tsuji, Shinji Management For For 3.4 Elect Director Takemoto, Shoichiro Management For For 3.5 Elect Director Nishizawa, Keiji Management For For 3.6 Elect Director Ehara, Shigeru Management For For 3.7 Elect Director Kumanomido, Atsushi Management For For 3.8 Elect Director Isogai, Takaya Management For For 3.9 Elect Director Nohara, Sawako Management For For 3.10 Elect Director Endo, Isao Management For For 3.11 Elect Director Murata, Tamami Management For For 3.12 Elect Director Scott Trevor Davis Management For For 4.1 Appoint Statutory Auditor Takata, Toshiyuki Management For For 4.2 Appoint Statutory Auditor Yanagida, Naoki Management For For NORDSTROM, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Phyllis J. Campbell Management For For 1b Elect Director Michelle M. Ebanks Management For For 1c Elect Director Enrique Hernandez, Jr. Management For For 1d Elect Director Robert G. Miller Management For For 1e Elect Director Blake W. Nordstrom Management For For 1f Elect Director Erik B. Nordstrom Management For For 1g Elect Director Peter E. Nordstrom Management For For 1h Elect Director Philip G. Satre Management For For 1i Elect Director Brad D. Smith Management For For 1j Elect Director B. Kevin Turner Management For For 1k Elect Director Robert D. Walter Management For For 1l Elect Director Alison A. Winter Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORWEGIAN CRUISE LINE HOLDINGS LTD. Meeting Date:APR 24, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:NCLH Security ID:G66721104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Tan Sri Lim Kok Thay Management For For 1b Elect Director David M. Abrams Management For For 1c Elect Director John Chidsey Management For For 2 Advisory Vote to Ratify Named Executive Officer's Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For NVR, INC. Meeting Date:MAY 06, 2014 Record Date: Meeting Type:ANNUAL Ticker:NVR Security ID:US62944T1051 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: C.E. ANDREWS Management For For 1B. ELECTION OF DIRECTOR: ROBERT C. BUTLER Management For For 1C. ELECTION OF DIRECTOR: TIMOTHY M. DONAHUE Management For For 1D. ELECTION OF DIRECTOR: THOMAS D. ECKERT Management For For 1E. ELECTION OF DIRECTOR: ALFRED E. FESTA Management For For 1F. ELECTION OF DIRECTOR: ED GRIER Management For For 1G. ELECTION OF DIRECTOR: MANUEL H. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: MEL MARTINEZ Management For For 1I. ELECTION OF DIRECTOR: WILLIAM A. MORAN Management For For 1J. ELECTION OF DIRECTOR: DAVID A. PREISER Management For For 1K. ELECTION OF DIRECTOR: W. GRADY ROSIER Management For For 1L. ELECTION OF DIRECTOR: DWIGHT C. SCHAR Management For For 1M. ELECTION OF DIRECTOR: PAUL W. WHETSELL Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. ADOPTION OF THE NVR, INC. 2 Management For For NVR, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:NVR Security ID:62944T105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. E. Andrews Management For For 1.2 Elect Director Robert C. Butler Management For For 1.3 Elect Director Timothy M. Donahue Management For For 1.4 Elect Director Thomas D. Eckert Management For For 1.5 Elect Director Alfred E. Festa Management For For 1.6 Elect Director Ed Grier Management For For 1.7 Elect Director Manuel H. Johnson Management For For 1.8 Elect Director Mel Martinez Management For For 1.9 Elect Director William A. Moran Management For For 1.10 Elect Director David A. Preiser Management For For 1.11 Elect Director W. Grady Rosier Management For For 1.12 Elect Director Dwight C. Schar Management For For 1.13 Elect Director Paul W. Whetsell Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Stock Option Plan Management For Against NXP SEMICONDUCTORS NV Meeting Date:MAR 28, 2014 Record Date:MAR 14, 2014 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Eric Meurice Management For For NXP SEMICONDUCTORS NV Meeting Date:MAR 28, 2014 Record Date:FEB 28, 2014 Meeting Type:SPECIAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect E. Meurice as Non-Executive Director Management For For 3 Other Business (Non-Voting) Management None None NXP SEMICONDUCTORS NV Meeting Date:MAY 20, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Ratification of Board Acts Management For For 3 Elect Richard L. Clemmer Management For For 4 Elect Peter L. Bonfield Management For For 5 Elect Johannes P. Huth Management For For 6 Elect Kenneth Goldman Management For For 7 Elect Marion Helmes Management For For 8 Elect Josef Kaeser Management For For 9 Elect Ian Loring Management For For 10 Elect Eric Meurice Management For For 11 Elect Julie Southern Management For For 12 Elect Rick Lih-Shyng Tsai Management For For 13 Authority to Repurchase Shares Management For For 14 Cancellation of Shares Management For For NXP SEMICONDUCTORS NV Meeting Date:MAY 20, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For NXP SEMICONDUCTORS NV Meeting Date:MAY 20, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker:NXPI Security ID:N6596X109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Discuss Remuneration Report Management None None 2b Receive Explanation on Company's Reserves and Dividend Policy Management None None 2c Adopt Financial Statements Management For For 2d Approve Discharge of Board of Directors Management For For 3a Reelect R.L. Clemmer as Executive Director Management For For 3b Reelect P. Bonfield as Non-Executive Director Management For For 3c Reelect J.P. Huth as as Non-Executive Director Management For For 3d Reelect K.A. Goldman as as Non-Executive Director Management For For 3e Reelect M. Helmes as as Non-Executive Director Management For For 3f Reelect J. Kaeser as as Non-Executive Director Management For For 3g Reelect I. Loring as as Non-Executive Director Management For For 3h Reelect E. Meurice as as Non-Executive Director Management For For 3i Reelect J. Southern as as Non-Executive Director Management For For 3j Elect R. Tsai as as Non-Executive Director Management For For 4 Authorize Repurchase of Shares Management For For 5 Approve Cancellation of Repurchased Shares Management For For 6 Other Business (Non-Voting) Management None None NXSTAGE MEDICAL, INC. Meeting Date:MAY 22, 2014 Record Date: Meeting Type:ANNUAL Ticker:NXTM Security ID:US67072V1035 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: JEFFREY H. BURBANK Management For For 1.2 ELECTION OF DIRECTOR: ROBERT G. FUNARI Management For For 1.3 ELECTION OF DIRECTOR: DANIEL A. GIANNINI Management For For 1.4 ELECTION OF DIRECTOR: EARL R. LEWIS Management For For 1.5 ELECTION OF DIRECTOR: JEAN K. MIXER Management For For 1.6 ELECTION OF DIRECTOR: CRAIG W. MOORE Management For For 1.7 ELECTION OF DIRECTOR: REID S. PERPER Management For For 1.8 ELECTION OF DIRECTOR: BARRY M. STRAUBE Management For For 1.9 ELECTION OF DIRECTOR: JAY W. SHREINER Management For For 2. ADVISORY VOTE ON OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 4. APPROVAL OF BY-LAW AMENDMENT TO ADOPT MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Management For For 5. APPROVAL OF 2014 OMNIBUS INCENTIVE PLAN AND SECTION 162(M) MATERIAL TERMS FOR PAYMENT. Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 02, 2014 Record Date: Meeting Type:ANNUAL Ticker:OXY Security ID:US6745991058 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: SPENCER ABRAHAM Management For For 1B. ELECTION OF DIRECTOR: HOWARD I. ATKINS Management For For 1C. ELECTION OF DIRECTOR: EUGENE L. BATCHELDER Management For For 1D. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1E. ELECTION OF DIRECTOR: EDWARD P. DJEREJIAN Management For For 1F. ELECTION OF DIRECTOR: JOHN E. FEICK Management For For 1G. ELECTION OF DIRECTOR: MARGARET M. FORAN Management For For 1H. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1I. ELECTION OF DIRECTOR: WILLIAM R. KLESSE Management For For 1J. ELECTION OF DIRECTOR: AVEDICK B. POLADIAN Management For For 1K. ELECTION OF DIRECTOR: ELISSE B. WALTER Management For For 2. ONE-YEAR WAIVER OF DIRECTOR AGE RESTRICTION FOR EDWARD P.DJEREJIAN, AN INDEPENDENT DIRECTOR. Management For For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION. Management For For 4. ABILITY OF STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Management For For 5. SEPARATION OF THE ROLES OF THE CHAIRMAN OF THE BOARD AND THE CHIEF EXECUTIVE OFFICER. Management For For 6. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 7. EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against Against 8. REVIEW LOBBYING AT FEDERAL, STATE, LOCAL LEVELS. Shareholder Against Against 9. QUANTITATIVE RISK MANAGEMENT REPORTING FOR HYDRAULIC FRACTURING OPERATIONS. Shareholder Against Against 10. FUGITIVE METHANE EMISSIONS AND FLARING REPORT. Shareholder Against Against OCWEN FINANCIAL CORPORATION Meeting Date:MAY 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:OCN Security ID:US6757463095 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: WILLIAM C. ERBEY Management For For 1.2 ELECTION OF DIRECTOR: RONALD M. FARIS Management For For 1.3 ELECTION OF DIRECTOR: RONALD J. KORN Management For For 1.4 ELECTION OF DIRECTOR: WILLIAM H. LACY Management For For 1.5 ELECTION OF DIRECTOR: WILBUR L. ROSS, JR. Management For For 1.6 ELECTION OF DIRECTOR: ROBERT A. SALCETTI Management For For 1.7 ELECTION OF DIRECTOR: BARRY N. WISH Management For For 2. RE-APPROVAL OF OUR 1998 ANNUAL INCENTIVE PLAN Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OCWEN FINANCIAL CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For 4. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT Management For For OLYMPUS CORP. Meeting Date:JUN 26, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:7733 Security ID:J61240107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Accounting Transfers Management For For 2.1 Elect Director Kimoto, Yasuyuki Management For For 2.2 Elect Director Sasa, Hiroyuki Management For For 2.3 Elect Director Fujizuka, Hideaki Management For For 2.4 Elect Director Takeuchi, Yasuo Management For For 2.5 Elect Director Hayashi, Shigeo Management For For 2.6 Elect Director Goto, Takuya Management For For 2.7 Elect Director Hiruta, Shiro Management For For 2.8 Elect Director Fujita, Sumitaka Management For For 2.9 Elect Director Nishikawa, Motoyoshi Management For For 2.10 Elect Director Imai, Hikari Management For For 2.11 Elect Director Fujii, Kiyotaka Management For For 2.12 Elect Director Unotoro, Keiko Management For For 2.13 Elect Director Kato, Masaru Management For For 3 Approve Takeover Defense Plan (Poison Pill) Management For For OPHTHOTECH CORP Meeting Date:MAY 21, 2014 Record Date: Meeting Type:ANNUAL Ticker:OPHT Security ID:US6837451037 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: NICHOLAS GALAKATOS, PHD Management For For 1.2 ELECTION OF DIRECTOR: MICHAEL ROSS, PH.D. Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OPHTHOTECH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Management For For OSISKO MINING CORPORATION Meeting Date:MAY 30, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:OSK Security ID:688278100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition by Agnico Eagle Mines Limited and Yamana Gold Inc. Management For For 2 Approve Out-of-the-Money Consideration Resolution Management For Against 3 Approve Stock Option Plan Management For For 4 Approve Shareholder Rights Plan Management For For 5 Approve Stock Consolidation Management For For 6.1 Elect Director Victor H. Bradley Management For For 6.2 Elect Director John F. Burzynski Management For For 6.3 Elect Director Marcel Cote Management For For 6.4 Elect Director Michele Darling Management For For 6.5 Elect Director Joanne Ferstman Management For For 6.6 Elect Director Staph Leavenworth Bakali Management For For 6.7 Elect Director William A. MacKinnon Management For For 6.8 Elect Director Charles E. Page Management For For 6.9 Elect Director Sean Roosen Management For For 6.10 Elect Director Gary A. Sugar Management For For 6.11 Elect Director Serge Vezina Management For For 7 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Re-approve Employee Share Purchase Plan Management For For 9 Re-approve Stock Option Plan Management For For 10 Advisory Vote on Executive Compensation Approach Management For For OVASCIENCE INC Meeting Date:JUN 13, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:OVAS Security ID:69014Q101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard Aldrich Management For For 1.2 Elect Stephen Kraus Management For For 1.3 Elect Mary Fisher Management For For 2 Approval of Material Terms under the 2012 Stock Incentive Plan Management For For 3 Ratification of Auditor Management For For PACIRA PHARMACEUTICALS INC Meeting Date:JUN 03, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Yvonne Greenstreet Management For For 1.2 Elect Gary Pace Management For For 1.3 Elect David M. Stack Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to the 2011 Stock Incentive Plan Management For For 5 2014 Employee Stock Purchase Plan Management For For PACIRA PHARMACEUTICALS INC Meeting Date:JUN 03, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:PCRX Security ID:695127100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Yvonne Greenstreet Management For For 1.2 Elect Gary Pace Management For For 1.3 Elect David M. Stack Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to the 2011 Stock Incentive Plan Management For For 5 2014 Employee Stock Purchase Plan Management For For PANAHOME CORP. Meeting Date:JUN 24, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:1924 Security ID:J6354J107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fujii, Yasuteru Management For For 1.2 Elect Director Hatakeyama, Makoto Management For For 1.3 Elect Director Nakata, Mitsuhiko Management For For 1.4 Elect Director Yamada, Tomiharu Management For For 1.5 Elect Director Hongo, Atsushi Management For For 1.6 Elect Director Kitagawa, Kazuo Management For For 1.7 Elect Director Hamatani, Hideyo Management For For 1.8 Elect Director Matsushita, Ryuji Management For For 1.9 Elect Director Watabe, Shinichi Management For For 2.1 Appoint Statutory Auditor Arita, Katsuhiko Management For For 2.2 Appoint Statutory Auditor Matsuda, Shigemitsu Management For For PANDORA MEDIA INC Meeting Date:JUN 04, 2014 Record Date:APR 08, 2014 Meeting Type:ANNUAL Ticker:P Security ID:698354107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Peter Chernin Management For For 1.2 Elect Brian P. McAndrews Management For For 1.3 Elect Tim Westergren Management For For 2 Ratification of Auditor Management For For 3 2014 Employee Stock Purchase Plan Management For For PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For PFIZER INC. Meeting Date:APR 24, 2014 Record Date:FEB 26, 2014 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director Frances D. Fergusson Management For For 1.4 Elect Director Helen H. Hobbs Management For For 1.5 Elect Director Constance J. Horner Management For For 1.6 Elect Director James M. Kilts Management For For 1.7 Elect Director George A. Lorch Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require Shareholder Vote to Approve Political Contributions Policy Shareholder Against Against 6 Review and Assess Membership of Lobbying Organizations Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against Against PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Jennifer Li Management For For 1.5 Elect Director Sergio Marchionne Management For For 1.6 Elect Director Kalpana Morparia Management For For 1.7 Elect Director Lucio A. Noto Management For For 1.8 Elect Director Robert B. Polet Management For For 1.9 Elect Director Carlos Slim Helu Management For For 1.10 Elect Director Stephen M. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Policy to Restrict Non-Required Animal Testing Shareholder Against For PHILIP MORRIS INTERNATIONAL INC. Meeting Date:MAY 07, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:PM Security ID:718172109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold Brown Management For For 1.2 Elect Director Andre Calantzopoulos Management For For 1.3 Elect Director Louis C. Camilleri Management For For 1.4 Elect Director Jennifer Li Management For For 1.5 Elect Director Sergio Marchionne Management For For 1.6 Elect Director Kalpana Morparia Management For For 1.7 Elect Director Lucio A. Noto Management For For 1.8 Elect Director Robert B. Polet Management For For 1.9 Elect Director Carlos Slim Helu Management For For 1.10 Elect Director Stephen M. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Adopt Policy to Restrict Non-Required Animal Testing Shareholder Against Against PIONEER NATURAL RESOURCES COMPANY Meeting Date:MAY 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:PXD Security ID:US7237871071 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: TIMOTHY L. DOVE Management For For 1.2 ELECTION OF DIRECTOR: STACY P. METHVIN Management For For 1.3 ELECTION OF DIRECTOR: CHARLES E. RAMSEY, JR. Management For For 1.4 ELECTION OF DIRECTOR: FRANK A. RISCH Management For For 1.5 ELECTION OF DIRECTOR: EDISON C. BUCHANAN Management For For 1.6 ELECTION OF DIRECTOR: LARRY R. GRILLOT Management For For 1.7 ELECTION OF DIRECTOR: J. KENNETH THOMPSON Management For For 1.8 ELECTION OF DIRECTOR: JIM A. WATSON Management For For 2 RATIFICATION OF SELECTION OF INDEPENDENT EGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 4 REAPPROVAL OF THE SECTION 162(M) MATERIAL TERMS UNDER THE 2006 LONG- TERM INCENTIVE PLAN Management For For POST PROPERTIES, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:PPS Security ID:737464107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Goddard, III Management For For 1.2 Elect Director David P. Stockert Management For For 1.3 Elect Director Herschel M. Bloom Management For For 1.4 Elect Director Walter M. Deriso, Jr. Management For For 1.5 Elect Director Russell R. French Management For For 1.6 Elect Director Toni Jennings Management For For 1.7 Elect Director Ronald de Waal Management For For 1.8 Elect Director Donald C. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Nonqualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For PROTHENA CORPORATION PLC Meeting Date:MAY 21, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:PRTA Security ID:G72800108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Dale B. Schenk Management For For 2 Elect Dr. Dennis J. Selkoe Management For For 3 Elect Richard T. Collier Management For For 4 Ratification of Auditor Management For For 5 Amendment to the 2012 Long-Term Incentive Plan Management For Against PUMA BIOTECHNOLOGY INC Meeting Date:JUN 10, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:PBYI Security ID:74587V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Alan H. Auerbach Management For For 1.2 Elect Thomas R. Malley Management For For 1.3 Elect Jay M. Moyes Management For For 1.4 Elect Troy E. Wilson Management For For 2 Ratification of Auditor Management For For 3 Amendment to the 2011 Incentive Award Plan Management For For QIWI PLC Meeting Date:JUN 02, 2014 Record Date:APR 28, 2014 Meeting Type:CONSENT Ticker:QIWI Security ID:74735M108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For TNA 2 Accounts and Reports Management For TNA 3 Allocation of Dividends Management For TNA 4 Allocation of Dividends Management For TNA 5 Appointment of Auditor and Authority to Set Fees Management For TNA 6 Appointment of Auditor and Authority to Set Fees Management For TNA 7 Elect Andrey Romanenko Management For TNA 8 Elect Igor Mikhaylov Management For TNA 9 Elect Andrei Muravyev Management For TNA 10 Elect Matthew Hammond Management For TNA 11 Elect Boris Kim Management For TNA 12 Elect Andrey Shemetov Management For TNA 13 Elect Sergey Solonin Management For TNA 14 Elect Alexey Rasskazov Management For TNA 15 Elect Nilesh Lakhani Management For TNA 16 Elect Denis Yarotskiy Management For TNA 17 Elect Dickson Chu Management For TNA 18 Elect Osama Bedier Management For TNA 19 Elect Ron Khalifa Management For TNA 20 Elect Sergey Vibornov Management For TNA 21 Elect Marcus Rhodes Management For TNA 22 Elect Dmitry Pleskonos Management For TNA 23 Elect Alexey Savatygin Management For TNA 24 Approval of Directors' Remuneration Management For TNA 25 Approval of Directors' Remuneration Management For TNA 26 Amendments to the Articles of Association Management For TNA QUALYS INC Meeting Date:JUN 04, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:QLYS Security ID:74758T303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Donald R. Dixon Management For For 1.2 Elect General Peter Pace Management For For 2 Ratification of Auditor Management For For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 08, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Denis B. Gillings Management For For 1.2 Elect Jonathan J. Coslet Management For For 1.3 Elect Michael J. Evanisko Management For For 1.4 Elect Christopher R. Gordon Management For For 1.5 Elect Richard Relyea Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year 4 Employee Stock Purchase Plan Management For For 5 Ratification of Auditor Management For For QUINTILES TRANSNATIONAL HOLDINGS INC. Meeting Date:MAY 08, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:Q Security ID:74876Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Denis B. Gillings Management For For 1.2 Elect Jonathan J. Coslet Management For For 1.3 Elect Michael J. Evanisko Management For For 1.4 Elect Christopher R. Gordon Management For For 1.5 Elect Richard Relyea Management For For 2 Advisory Vote on Executive Compensation Management For Against 3 Frequency of Advisory Vote on Executive Compensation Management 1 Year 2 Years 4 Employee Stock Purchase Plan Management For For 5 Ratification of Auditor Management For For RADIAN GROUP INC. Meeting Date:MAY 14, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:RDN Security ID:750236101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Herbert Wender Management For For 1b Elect Director David C. Carney Management For For 1c Elect Director Howard B. Culang Management For For 1d Elect Director Lisa W. Hess Management For For 1e Elect Director Stephen T. Hopkins Management For For 1f Elect Director Sanford A. Ibrahim Management For For 1g Elect Director Brian D. Montgomery Management For For 1h Elect Director Gaetano Muzio Management For For 1i Elect Director Jan Nicholson Management For For 1j Elect Director Gregory V. Serio Management For For 1k Elect Director Noel J. Spiegel Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For REALOGY HOLDINGS CORP. Meeting Date:MAY 02, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:RLGY Security ID:75605Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jessica M. Bibliowicz Management For For 1.2 Elect Director Fiona P. Dias Management For For 2 Declassify the Board of Directors Management For For 3 Amend Certificate of Incorpoation to Eliminate Provisions Related to Apollo Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For RHOEN-KLINIKUM AG Meeting Date:JUN 12, 2014 Record Date:MAY 21, 2014 Meeting Type:ANNUAL Ticker:RHK Security ID:D6530N119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For For 3 Authorize up to EUR 177.4 Million Reduction in Share Capital by Canncelling Shares to be Repurchased; Authorize Repurchase of Shares Corresponding to EUR 177.4 Million for the Purpose of Cancellation Management For For 4 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 5.1 Approve Discharge of Management Board Member Martin Siebert for Fiscal 2013 Management For For 5.2 Approve Discharge of Management Board Member Jens-Peter Neumann for Fiscal 2013 Management For For 5.3 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2013 Management For For 5.4 Approve Discharge of Management Board Member Martin Menger for Fiscal 2013 Management For For 6.1 Approve Discharge of Eugen Muench for Fiscal 2013 Management For For 6.2 Approve Discharge of Joachim Lueddecke for Fiscal 2013 Management For For 6.3 Approve Discharge of Wolfgang Muendel for Fiscal 2013 Management For For 6.4 Approve Discharge of Peter Berghoefer for Fiscal 2013 Management For For 6.5 Approve Discharge of Bettina Boettcher for Fiscal 2013 Management For For 6.6 Approve Discharge of Sylvia Buehler for Fiscal 2013 Management For For 6.7 Approve Discharge of Helmut Buehner for Fiscal 2013 Management For For 6.8 Approve Discharge of Gerhard Ehninger for Fiscal 2013 Management For For 6.9 Approve Discharge of Stefan Haertel for Fiscal 2013 Management For For 6.10 Approve Discharge of Reinhard Hartl for Fiscal 2013 Management For For 6.11 Approve Discharge of Caspar von Hauenschild for Fiscal 2013 Management For For 6.12 Approve Discharge of Stephan Holzinger for Fiscal 2013 Management For For 6.13 Approve Discharge of Detlef Klimpe for Fiscal 2013 Management For For 6.14 Approve Discharge of Heinz Korte for Fiscal 2013 Management For For 6.15 Approve Discharge of Karl W. Lauterbach for Fiscal 2013 Management For For 6.16 Approve Discharge of Michael Mendel for Fiscal 2013 Management For For 6.17 Approve Discharge of Ruediger Merz for Fiscal 2013 Management For For 6.18 Approve Discharge of Brigitte Mohn for Fiscal 2013 Management For For 6.19 Approve Discharge of Annett Mueller for Fiscal 2013 Management For For 6.20 Approve Discharge of Werner Prange for Fiscal 2013 Management For For 6.21 Approve Discharge of Jan Schmitt for Fiscal 2013 Management For For 6.22 Approve Discharge of Georg Schulze-Ziehaus for Fiscal 2013 Management For For 6.23 Approve Discharge of Katrin Vernau for Fiscal 2013 Management For For 7.1 Elect Stephan Holzinger to the Supervisory Board Management For For 7.2 Elect Katrin Vernau to the Supervisory Board Management For For 7.3 Elect Reinhard Hartl to the Supervisory Board Management For For 7.4 Elect Ludwig Georg Braun to the Supervisory Board Management For For 8 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2014 Management For For 9 Approve Increase in Size of Board to 20 Members Management For For 10 Approve Remuneration of Supervisory Board Management For For 11 Approve Variable Remuneration of Supervisory Board up to the Amount of EUR 150 million Management For For 12 Cancel the Resolution of the 2e: Article Amendment to Remove 90 Percent Supermajority Requirement for Certain Material Decisions (Voting Item) Management For For RHOEN-KLINIKUM AG Meeting Date:JUN 12, 2014 Record Date:MAY 21, 2014 Meeting Type:ANNUAL Ticker:RHK Security ID:D6530N119 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.25 per Share Management For For 3 Authorize up to EUR 177.4 Million Reduction in Share Capital by Canncelling Shares to be Repurchased; Authorize Repurchase of Shares Corresponding to EUR 177.4 Million for the Purpose of Cancellation Management For For 4 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 5.1 Approve Discharge of Management Board Member Martin Siebert for Fiscal 2013 Management For For 5.2 Approve Discharge of Management Board Member Jens-Peter Neumann for Fiscal 2013 Management For For 5.3 Approve Discharge of Management Board Member Volker Feldkamp for Fiscal 2013 Management For For 5.4 Approve Discharge of Management Board Member Martin Menger for Fiscal 2013 Management For For 6.1 Approve Discharge of Eugen Muench for Fiscal 2013 Management For For 6.2 Approve Discharge of Joachim Lueddecke for Fiscal 2013 Management For For 6.3 Approve Discharge of Wolfgang Muendel for Fiscal 2013 Management For For 6.4 Approve Discharge of Peter Berghoefer for Fiscal 2013 Management For For 6.5 Approve Discharge of Bettina Boettcher for Fiscal 2013 Management For For 6.6 Approve Discharge of Sylvia Buehler for Fiscal 2013 Management For For 6.7 Approve Discharge of Helmut Buehner for Fiscal 2013 Management For For 6.8 Approve Discharge of Gerhard Ehninger for Fiscal 2013 Management For For 6.9 Approve Discharge of Stefan Haertel for Fiscal 2013 Management For For 6.10 Approve Discharge of Reinhard Hartl for Fiscal 2013 Management For For 6.11 Approve Discharge of Caspar von Hauenschild for Fiscal 2013 Management For For 6.12 Approve Discharge of Stephan Holzinger for Fiscal 2013 Management For For 6.13 Approve Discharge of Detlef Klimpe for Fiscal 2013 Management For For 6.14 Approve Discharge of Heinz Korte for Fiscal 2013 Management For For 6.15 Approve Discharge of Karl W. Lauterbach for Fiscal 2013 Management For For 6.16 Approve Discharge of Michael Mendel for Fiscal 2013 Management For For 6.17 Approve Discharge of Ruediger Merz for Fiscal 2013 Management For For 6.18 Approve Discharge of Brigitte Mohn for Fiscal 2013 Management For For 6.19 Approve Discharge of Annett Mueller for Fiscal 2013 Management For For 6.20 Approve Discharge of Werner Prange for Fiscal 2013 Management For For 6.21 Approve Discharge of Jan Schmitt for Fiscal 2013 Management For For 6.22 Approve Discharge of Georg Schulze-Ziehaus for Fiscal 2013 Management For For 6.23 Approve Discharge of Katrin Vernau for Fiscal 2013 Management For For 7.1 Elect Stephan Holzinger to the Supervisory Board Management For For 7.2 Elect Katrin Vernau to the Supervisory Board Management For For 7.3 Elect Reinhard Hartl to the Supervisory Board Management For For 7.4 Elect Ludwig Georg Braun to the Supervisory Board Management For Against 8 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2014 Management For For 9 Approve Increase in Size of Board to 20 Members Management For For 10 Approve Remuneration of Supervisory Board Management For For 11 Approve Variable Remuneration of Supervisory Board up to the Amount of EUR 150 million Management For For 12 Cancel the Resolution of the 2e: Article Amendment to Remove 90 Percent Supermajority Requirement for Certain Material Decisions (Voting Item) Management For Against RITE AID CORPORATION Meeting Date:JUN 19, 2014 Record Date: Meeting Type:ANNUAL Ticker:RAD Security ID:US7677541044 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: JOHN T. STANDLEY Management For For 1B. ELECTION OF DIRECTOR: JOSEPH B. ANDERSON, JR. Management For For 1C. ELECTION OF DIRECTOR: BRUCE G. BODAKEN Management For For 1D. ELECTION OF DIRECTOR: DAVID R. JESSICK Management For For 1E. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1F. ELECTION OF DIRECTOR: MYRTLE S. POTTER Management For For 1G. ELECTION OF DIRECTOR: MICHAEL N. REGAN Management For For 1H. ELECTION OF DIRECTOR: MARCY SYMS Management For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 4. APPROVE THE ADOPTION OF THE RITE AID CORPORATION 2 Management For For 5. CONSIDER A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against Against ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 22, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Andrew S. Berwick, Jr. Management For For 1.2 Elect Harold M. Messmer, Jr. Management For For 1.3 Elect Barbara J. Novogradac Management For For 1.4 Elect Robert J. Pace Management For For 1.5 Elect Fredrick A. Richman Management For For 1.6 Elect M. Keith Waddell Management For For 2 Ratification of Auditor Management For For 3 Amendment to the Stock Incentive Plan Management For For 4 Advisory Vote on Executive Compensation Management For For ROCKWOOD HOLDINGS, INC. Meeting Date:MAY 09, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:ROC Security ID:774415103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Doug Maine Management For Against 1.2 Elect Director Alejandro Wolff Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For SANGAMO BIOSCIENCES INC Meeting Date:APR 21, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:SGMO Security ID:800677106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Edward O. Lanphier II Management For For 1.2 Elect Paul B. Cleveland Management For For 1.3 Elect Stephen G. Dilly Management For For 1.4 Elect John W. Larson Management For For 1.5 Elect Steven J. Mento Management For For 1.6 Elect Saira Ramasastry Management For For 1.7 Elect William R. Ringo Management For For 2 Advisory Vote on Executive Compensation Management For Against 3 Increase the Number of Authorized Shares of Common Stock Management For For 4 Ratification of Auditor Management For For SANOFI Meeting Date:MAY 05, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:SAN Security ID:80105N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 2.80 per Share Management For For 4 Approve Auditors' Special Report on Related-Party Transactions Management For For 5 Reelect Christopher Viehbacher as Director Management For For 6 Reelect Robert Castaigne as Director Management For Against 7 Reelect Christian Mulliez as Director Management For Against 8 Elect Patrick Kron as Director Management For For 9 Advisory Vote on Compensation of Serge Weinberg, Chairman Management For For 10 Advisory Vote on Compensation of Christopher Viehbacher, CEO Management For For 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 12 Authorize Filing of Required Documents/Other Formalities Management For For SANRIO CO. LTD. Meeting Date:JUN 26, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8136 Security ID:J68209105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Tsuji, Shintaro Management For For 1.2 Elect Director Emori, Susumu Management For For 1.3 Elect Director Fukushima, Kazuyoshi Management For For 1.4 Elect Director Hatoyama, Rehito Management For For 1.5 Elect Director Nakaya, Takahide Management For For 1.6 Elect Director Miyauchi, Saburo Management For For 1.7 Elect Director Sakiyama, Yuuko Management For For 1.8 Elect Director Furuhashi, Yoshio Management For For 1.9 Elect Director Nomura, Kosho Management For For 1.10 Elect Director Shimomura, Yoichiro Management For For 1.11 Elect Director Kishimura, Jiro Management For For 1.12 Elect Director Kitamura, Norio Management For For 1.13 Elect Director Shimaguchi, Mitsuaki Management For For 1.14 Elect Director Hayakawa, Yoshiharu Management For For 1.15 Elect Director Satomi, Haruki Management For For 2 Approve Retirement Bonus Payment for Directors Management For For SAPIENT CORP. Meeting Date:MAY 28, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:SAPE Security ID:803062108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect James M. Benson Management For For 1 Elect James M. Benson Management For For 2 Elect Jerry A. Greenberg Management For For 2 Elect Jerry A. Greenberg Management For For 3 Elect Alan J. Herrick Management For For 3 Elect Alan J. Herrick Management For For 4 Elect Silvia Lagnado Management For For 4 Elect Silvia Lagnado Management For For 5 Elect J. Stuart Moore Management For For 5 Elect J. Stuart Moore Management For For 6 Elect Robert L. Rosen Management For Against 6 Elect Robert L. Rosen Management For Against 7 Elect Eva M. Sage-Gavin Management For For 7 Elect Eva M. Sage-Gavin Management For For 8 Elect Ashok Shah Management For For 8 Elect Ashok Shah Management For For 9 Elect Vijay Singal Management For Against 9 Elect Vijay Singal Management For Against 10 Elect Curtis R. Welling Management For For 10 Elect Curtis R. Welling Management For For 11 Ratification of Auditor Management For For 11 Ratification of Auditor Management For For 12 Advisory Vote on Executive Compensation Management For For 12 Advisory Vote on Executive Compensation Management For For SAWAI PHARMACEUTICAL CO., LTD. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:4555 Security ID:J69811107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 50 Management For For 2.1 Elect Director Sawai, Hiroyuki Management For For 2.2 Elect Director Sawai, Mitsuo Management For For 2.3 Elect Director Iwasa, Takashi Management For For 2.4 Elect Director Toya, Harumasa Management For For 2.5 Elect Director Kimura, Keiichi Management For For 2.6 Elect Director Kodama, Minoru Management For For 2.7 Elect Director Sawai, Kenzo Management For For 2.8 Elect Director Tokuyama, Shinichi Management For For 2.9 Elect Director Sugao, Hidefumi Management For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) Meeting Date:APR 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:SLB Security ID:AN8068571086 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: PETER L.S. CURRIE Management For For 1B. ELECTION OF DIRECTOR: TONY ISAAC Management For For 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH Management For For 1D. ELECTION OF DIRECTOR: MAUREEN KEMPSTON DARKES Management For For 1E. ELECTION OF DIRECTOR: PAAL KIBSGAARD Management For For 1F. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV Management For For 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS Management For For 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN Management For For 1I. ELECTION OF DIRECTOR: LEO RAFAEL REIF Management For For 1J. ELECTION OF DIRECTOR: TORE I. SANDVOLD Management For For 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. TO APPROVE THE COMPANY'S 2 Management For For 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For SCORPIO BULKERS INC Meeting Date:MAY 29, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:SALT Security ID:Y7546A106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emanuele A. Lauro Management For For 1.2 Elect Director Roberto Giorgi Management For For 2 Ratify Auditors Management For For SEGA SAMMY HOLDINGS INC. Meeting Date:JUN 18, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6460 Security ID:J7028D104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles to Amend Business Lines Management For For 2.1 Elect Director Satomi, Hajime Management For For 2.2 Elect Director Tsurumi, Naoya Management For For 2.3 Elect Director Sugano, Akira Management For For 2.4 Elect Director Satomi, Haruki Management For For 2.5 Elect Director Aoki, Shigeru Management For For 2.6 Elect Director Okamura, Hideki Management For For 2.7 Elect Director Oguchi, Hisao Management For For 2.8 Elect Director Iwanaga, Yuji Management For For 2.9 Elect Director Natsuno, Takeshi Management For For 3 Appoint Statutory Auditor Sakaue, Yukito Management For For 4 Approve Stock Option Plan Management For For 5 Approve Deep Discount Stock Option Plan Management For For SHARP CORP. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6753 Security ID:J71434112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Takahashi, Kozo Management For For 1.2 Elect Director Mizushima, Shigeaki Management For For 1.3 Elect Director Onishi, Tetsuo Management For For 1.4 Elect Director Hoshi, Norikazu Management For For 1.5 Elect Director Hashimoto, Yoshihiro Management For For 1.6 Elect Director Ito, Yumiko Management For For 1.7 Elect Director Kato, Makoto Management For For 1.8 Elect Director Nakayama, Fujikazu Management For For 1.9 Elect Director Hashimoto, Akihiro Management For For 1.10 Elect Director Oyagi, Shigeo Management For For 1.11 Elect Director Kitada, Mikinao Management For For 2 Appoint Statutory Auditor Nishio, Yuujiro Management For For 3 Approve Takeover Defense Plan (Poison Pill) Management For Against SIEMENS AG Meeting Date:JAN 28, 2014 Record Date:DEC 16, 2013 Meeting Type:ANNUAL Ticker:SIE Security ID:826197501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2012/2013 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 3 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2012/2013 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2012/2013 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Ratify Ernst & Young as Auditors for Fiscal 2013/2014 Management For For 7 Elect Jim Hagemann Snabe to the Supervisory Board Management For For 8 Approve Creation of EUR 528.6 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Billion; Approve Creation of EUR 240 Million Pool of Capital to Guarantee Conversion Rights Management For For 10 Approve Cancellation of Capital Authorization Management For For 11 Amend Articles Re: Remuneration of the Supervisory Board Management For For SILICON LABORATORIES INC Meeting Date:APR 15, 2014 Record Date:FEB 19, 2014 Meeting Type:ANNUAL Ticker:SLAB Security ID:826919102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Navdeep S. Sooch Management For For 1.2 Elect Laurence G. Walker Management For For 1.3 Elect William P. Wood Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For 4 Amendment to the 2009 Stock Incentive Plan Management For For 5 Approve the Material Terms of the 2009 Stock Incentive Plan Management For For 6 Amendment to the 2009 Employee Stock Purchase Plan Management For For SINGAPORE LAND LTD. Meeting Date:APR 25, 2014 Record Date: Meeting Type:ANNUAL Ticker:S30 Security ID:V80978113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Declare First and Final Dividend Management For For 3 Approve Directors' Fees Management For For 4 Elect Alvin Yeo Khirn Hai as Director Management For Against 5a Elect Wee Cho Yaw as Director Management For Against 5b Elect John Gokongwei, Jr. as Director Management For Against 5c Elect Yang Soo Suan as Director Management For For 5d Elect Hwang Soo Jin as Director Management For For 5e Elect Roberto R. Romulo as Director Management For For 5f Elect James L. Go as Director Management For Against 5g Elect Gwee Lian Kheng as Director Management For Against 6 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 7 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 8 Other Business Management For Against SINOPHARM GROUP CO., LTD. Meeting Date:OCT 18, 2013 Record Date:SEP 17, 2013 Meeting Type:SPECIAL Ticker:01099 Security ID:Y8008N107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Fucheng as Director and Approve Director's Remuneration Management For For 2 Elect Li Dongjiu as Director and Approve Director's Remuneration Management For For SOFTBANK CORP. Meeting Date:JUN 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker: Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Allocation of Profits/Dividends Management For For 3 Elect Yoshimitsu Gotoh Management For For 4 Elect Kazuhiko Fujiwara Management For For 5 Elect Shigenobu Nagamori Management For For SOFTBANK CORP. Meeting Date:JUN 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:9984 Security ID:J75963108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 20 Management For For 2.1 Elect Director Goto, Yoshimitsu Management For For 2.2 Elect Director Fujihara, Kazuhiko Management For For 2.3 Elect Director Nagamori, Shigenobu Management For For SONGA OFFSHORE SE Meeting Date:JUN 04, 2014 Record Date:JUN 02, 2014 Meeting Type:ANNUAL Ticker:SONG Security ID:M8548M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Frederik Mohn as Chairman of the Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Ratify Auditors Management For For 4 Approve Remuneration of External Auditors Management For For 5 Approve Director Remuneration Management For For 6 Approve Remuneration of Remuneration Committee Members Management For For 7 Approve Resignation of Jon Syvertsen from Nomination Committee Management For For 8 Approve Appointment of Johan Mikkelsen as Member of Nomination Committee Management For For 9 Approve Remuneration of Nomination Committee Members Management For For SONY CORPORATION Meeting Date:JUN 19, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:6758 Security ID:835699307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hirai, Kazuo Management For For 1.2 Elect Director Yoshida, Kenichiro Management For For 1.3 Elect Director Anraku, Kanemitsu Management For For 1.4 Elect Director Nagayama, Osamu Management For For 1.5 Elect Director Nimura, Takaaki Management For For 1.6 Elect Director Harada, Eiko Management For For 1.7 Elect Director Ito, Joichi Management For For 1.8 Elect Director Tim Schaaff Management For For 1.9 Elect Director Matsunaga, Kazuo Management For For 1.10 Elect Director Miyata, Koichi Management For For 1.11 Elect Director John V.Roos Management For For 1.12 Elect Director Sakurai, Eriko Management For For 2 Approve Stock Option Plan Management For For SONY CORPORATION Meeting Date:JUN 19, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6758 Security ID:J76379106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hirai, Kazuo Management For For 1.2 Elect Director Yoshida, Kenichiro Management For For 1.3 Elect Director Anraku, Kanemitsu Management For For 1.4 Elect Director Nagayama, Osamu Management For For 1.5 Elect Director Nimura, Takaaki Management For For 1.6 Elect Director Harada, Eiko Management For For 1.7 Elect Director Ito, Joichi Management For For 1.8 Elect Director Tim Schaaff Management For For 1.9 Elect Director Matsunaga, Kazuo Management For For 1.10 Elect Director Miyata, Koichi Management For For 1.11 Elect Director John V.Roos Management For For 1.12 Elect Director Sakurai, Eriko Management For For 2 Approve Stock Option Plan Management For For SONY FINANCIAL HOLDINGS INC. Meeting Date:JUN 24, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:8729 Security ID:J76337104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management For For 2.1 Elect Director Ihara, Katsumi Management For For 2.2 Elect Director Watanabe, Hirotoshi Management For For 2.3 Elect Director Ito, Yutaka Management For For 2.4 Elect Director Shimaoka, Masamitsu Management For For 2.5 Elect Director Ishii, Shigeru Management For For 2.6 Elect Director Niwa, Atsuo Management For For 2.7 Elect Director Nagasaka, Takemi Management For For 2.8 Elect Director Yamamoto, Isao Management For For 2.9 Elect Director Kuniya, Shiro Management For For 3 Appoint Alternate Statutory Auditor Inoue, Toraki Management For For SPIRIT REALTY CAPITAL, INC. Meeting Date:JUN 02, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:SRC Security ID:84860W102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kevin M. Charlton Management For For 1.2 Elect Director Todd A. Dunn Management For For 1.3 Elect Director David J. Gilbert Management For For 1.4 Elect Director Richard I. Gilchrist Management For For 1.5 Elect Director Diane M. Morefield Management For For 1.6 Elect Director Thomas H. Nolan, Jr. Management For For 1.7 Elect Director Sheli Z. Rosenberg Management For For 1.8 Elect Director Thomas D. Senkbeil Management For For 1.9 Elect Director Nicholas P. Shepherd Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 06, 2014 Meeting Type:ANNUAL Ticker:HOT Security ID:85590A401 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Frits van Paasschen Management For For 1b Elect Director Bruce W. Duncan Management For For 1c Elect Director Adam M. Aron Management For For 1d Elect Director Charlene Barshefsky Management For For 1e Elect Director Thomas E. Clarke Management For For 1f Elect Director Clayton C. Daley, Jr. Management For For 1g Elect Director Lizanne Galbreath Management For For 1h Elect Director Eric Hippeau Management For For 1i Elect Director Aylwin B. Lewis Management For For 1j Elect Director Stephen R. Quazzo Management For For 1k Elect Director Thomas O. Ryder Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STATOIL ASA Meeting Date:MAY 14, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:STL Security ID:85771P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Registration of Attending Shareholders and Proxies Management None None 3 Elect Chairman of Meeting Management For For 4 Approve Notice of Meeting and Agenda Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Accept Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 7.00 Per Share Management For For 7 Withdraw Company from Tar Sands Activities in Canada Shareholder Against Against 8 Withdraw Company from Ice-Laden Activities in the Arctic Shareholder Against Against 9 Approve Company's Corporate Governance Statement Management For For 10 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 11 Approve Remuneration of Auditors Management For For 12a Reelect Olaug Svarva as Member of Corporate Assembly Management For For 12b Reelect Idar Kreutzer as Member of Corporate Assembly Management For For 12c Reelect Karin Aslaksen as Member of Corporate Assembly Management For For 12d Reelect Greger Mannsverk as Member of Corporate Assembly Management For For 12e Reelect Steinar Olsen as Member of Corporate Assembly Management For For 12f Reelect Ingvald Strommen as Member of Corporate Assembly Management For For 12g Reelect Rune Bjerke as Member of Corporate Assembly Management For For 12h Reelect Siri Kalvig as Member of Corporate Assembly Management For For 12i Reelect Barbro Haetta as Member of Corporate Assembly Management For For 12j Elect Terje Venold as Member of Corporate Assembly Management For For 12k Elect Tone Lunde Bakker as Member of Corporate Assembly Management For For 12l Elect Linda Litlekalsoy Aase as Member of Corporate Assembly Management For For 12m Reelect Arthur Sletteberg as Deputy Member of Corporate Assembly Management For For 12n Reelect Bassim Haj as Deputy Member of Corporate Assembly Management For For 12o Elect Nina Kivijervi as Deputy Member of Corporate Assembly Management For For 12p Elect Birgitte Vartdal as Deputy Members of Corporate Assembly Management For For 13 Approve Remuneration of Corporate Assembly in the Amount of NOK 116,400 for the Chairman, NOK 61,400 for the Vice Chairman, NOK 43,100 for Other Members, and NOK 6,100 for Deputy Members Management For For 14a Reelect Olaug Svarva as Member and Chairman of Nominating Committee Management For For 14b Reelect Tom Rathe as Member of Nominating Committee Management For For 14c Reelect Elisabeth Berge as Member of Nominating Committee with Johan Alstad as Personal Deputy Management For For 14d Elect Tone Bakker as New Member of Nominating Committee Management For For 15 Approve Remuneration of Nominating Committee in the Amount of NOK 11,600 for the Chairman and NOK 8,600 for Other Members Management For For 16 Approve Quaterly Dividend Payment Management For For 17 Approve Equity Plan Financing Management For For 18 Authorize Share Repurchase Program and Cancellation of Repurchased Shares Management For For 19 Terminate Engagement in Angola and Azerbaijan Shareholder Against Against STEALTHGAS INC. Meeting Date:SEP 23, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:GASS Security ID:Y81669106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Michael G. Jolliffe as Director Management For For 1.2 Elect John Kostoyannis as Director Management For For 2 Ratify Deloitte Hadjipavlou, Sofianos & Cambanis S.A. as Auditors Management For For STHREE Meeting Date:APR 24, 2014 Record Date:APR 22, 2014 Meeting Type:ANNUAL Ticker: Security ID:G8499E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accounts and Reports Management For For 2 Allocation of Profits/Dividends Management For For 3 Remuneration Report (Advisory) Management For For 4 Remuneration Policy (Binding) Management For For 5 Elect Clay Brendish Management For For 6 Elect Gary Elden Management For For 7 Elect Alex Smith Management For For 8 Elect Justin Hughes Management For For 9 Elect Steve Quinn Management For For 10 Elect Alicja Lesniak Management For For 11 Elect Tony Ward Management For For 12 Elect Nadhim Zahawi Management For For 13 Appointment of Auditor Management For For 14 Authority to Set Auditor's Fees Management For For 15 Authorisation of Political Donations Management For For 16 Authority to Offer Minority Interest in Subsidiaries to Employees Management For For 17 Authority to Issue Shares w/ Preemptive Rights Management For For 18 Authority to Set General Meeting Notice Period at 14 Days Management For Against 19 Authority to Issue Shares w/o Preemptive Rights Management For For 20 Authority to Repurchase Shares Management For For 21 Non-Voting Meeting Note Management None SUNEDISON, INC. Meeting Date:MAY 29, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:SUNE Security ID:86732Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter Blackmore Management For For 1b Elect Director Ahmad R. Chatila Management For For 1c Elect Director Marshall Turner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Stock Option Exchange Relating to Spin Off of SunEdison Semiconductor Ltd Management For For 5 Increase Authorized Common Stock Management For For 6 Approve Issuance of Common Stock Upon Conversion of Convertible Notes and Exercise of Related Warrants Management For For 7 Provide Right to Call Special Meeting Management For For SUNNY OPTICAL TECHNOLOGY (GROUP) CO., LTD. Meeting Date:MAY 13, 2014 Record Date:MAY 07, 2014 Meeting Type:ANNUAL Ticker: Security ID:G8586D109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Non-Voting Meeting Note Management None 2 Non-Voting Meeting Note Management None 3 Accounts and Reports Management For For 4 Allocation of Profits/Dividends Management For For 5 Elect WANG Wenjie Management For For 6 Elect YE Liaoning Management For For 7 Elect ZHANG Yuqing Management For For 8 Directors' Fees Management For For 9 Appointment of Auditor and Authority to Set Fees Management For For 10 Authority to Issue Shares w/o Preemptive Rights Management For Against 11 Authority to Repurchase Shares Management For For 12 Authority to Issue Repurchase Shares Management For Against SUNSTONE HOTEL INVESTORS, INC. Meeting Date:MAY 01, 2014 Record Date:MAR 07, 2014 Meeting Type:ANNUAL Ticker:SHO Security ID:867892101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John V. Arabia Management For For 1.2 Elect Director Andrew Batinovich Management For For 1.3 Elect Director Z. Jamie Behar Management For For 1.4 Elect Director Kenneth E. Cruse Management For For 1.5 Elect Director Thomas A. Lewis, Jr. Management For For 1.6 Elect Director Keith M. Locker Management For For 1.7 Elect Director Douglas M. Pasquale Management For For 1.8 Elect Director Keith P. Russell Management For For 1.9 Elect Director Lewis N. Wolff Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For SYNTA PHARMACEUTICALS INC. Meeting Date:JUN 12, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:SNTA Security ID:87162T206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Donald W. Kufe Management For For 1.2 Elect William S. Reardon Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For Against T-MOBILE US, INC. Meeting Date:JUN 05, 2014 Record Date:APR 10, 2014 Meeting Type:ANNUAL Ticker:TMUS Security ID:872590104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director W. Michael Barnes Management For For 1.2 Elect Director Thomas Dannenfeldt Management For For 1.3 Elect Director Srikant M. Datar Management For For 1.4 Elect Director Lawrence H. Guffey Management For For 1.5 Elect Director Timotheus Hottges Management For For 1.6 Elect Director Bruno Jacobfeuerborn Management For For 1.7 Elect Director Raphael Kubler Management For For 1.8 Elect Director Thorsten Langheim Management For For 1.9 Elect Director John J. Legere Management For For 1.10 Elect Director Teresa A. Taylor Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Human Rights Risk Assessment Process Shareholder Against Against TADANO LTD. Meeting Date:JUN 25, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:6395 Security ID:J79002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Tadano, Koichi Management For For 2.2 Elect Director Suzuki, Tadashi Management For For 2.3 Elect Director Okuyama, Tamaki Management For For 2.4 Elect Director Nishi, Yoichiro Management For For 2.5 Elect Director Ito, Nobuhiko Management For For 2.6 Elect Director Yoshida, Yasuyuki Management For For 3.1 Appoint Statutory Auditor Kodama, Yoshihito Management For For 3.2 Appoint Statutory Auditor Inokawa, Kazushi Management For For 4 Appoint Alternate Statutory Auditor Nabeshima, Akihito Management For For 5 Approve Takeover Defense Plan (Poison Pill) Management For For TARGACEPT INC Meeting Date:JUN 05, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL Ticker:TRGT Security ID:87611R306 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Julia R. Brown Management For Withhold 1.2 Elect Stephen A. Hill Management For For 1.3 Elect John P. Richard Management For Withhold 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For TARGET CORPORATION Meeting Date:JUN 11, 2014 Record Date: Meeting Type:ANNUAL Ticker:TGT Security ID:US87612E1064 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For For 1B. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1C. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1D. ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For 1E. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: MARY E. MINNICK Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: DERICA W. RICE Management For For 1I. ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 4. SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against Against 5. SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder Against Against 6. SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against Against TAUBMAN CENTERS, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:TCO Security ID:876664103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert S. Taubman Management For For 1.2 Elect Director Lisa A. Payne Management For For 1.3 Elect Director William U. Parfet Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TELEFONICA CZECH REPUBLIC AS Meeting Date:MAR 12, 2014 Record Date:MAR 05, 2014 Meeting Type:SPECIAL Ticker:BAATELEC Security ID:X89734101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Meeting Procedures Management For For 2.2 Elect Meeting Officials Management For For 3 Recall Lubomir Vinduska, Antonin Botlik, and Jiri Trupl from Supervisory Board Shareholder None Against 4 Elect Martin Stefunko, Ladislav Bartonicek, and Vladimir Mlynar as New Supervisory Board Members Shareholder None Against 5 Approve Agreements with New Supervisory Board Members Shareholder None Against 6 Elect Members of Audit Committee Shareholder None Against 7 Approve Agreements with New Members of Audit Committee Shareholder None Against 8 Amend Articles of Association Shareholder None Against 9 Close Meeting Management None None TELEFONICA CZECH REPUBLIC AS Meeting Date:MAY 19, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:BAATELEC Security ID:X89734101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Meeting Procedures Management For For 2.2 Elect Meeting Chairman and Other Meeting Officials Management For For 3 Amend Articles of Association Management For For 4 Close Meeting Management None None TELEFONICA CZECH REPUBLIC AS Meeting Date:JUN 25, 2014 Record Date:JUN 18, 2014 Meeting Type:ANNUAL Ticker:BAATELEC Security ID:X89734101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2.1 Approve Meeting Procedures Management For For 2.2 Elect Meeting Chairman and Other Meeting Officials Management For For 3 Receive Management Board Report on Company's Operations and State of Its Assets in Fiscal 2013 Management None None 4 Receive Statutory Report Management None None 5.1 Approve Financial Statements Management For For 5.2 Approve Consolidated Financial Statements and Statutory Reports Management For For 6 Approve Allocation of Income Management For For 7 Ratify KPMG Ceska Republika Audit as Auditor Management For For 8 Close Meeting Management None None TEMP HOLDINGS CO., LTD. Meeting Date:JUN 20, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:2181 Security ID:J8298W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 14 Management For For 2.1 Elect Director Shinohara, Yoshiko Management For For 2.2 Elect Director Hibino, Mikihiko Management For For 2.3 Elect Director Mizuta, Masamichi Management For For 2.4 Elect Director Takahashi, Hirotoshi Management For For 2.5 Elect Director Saburi, Toshio Management For For 2.6 Elect Director Wada, Takao Management For For 2.7 Elect Director Carl T. Camden Management For For TENNECO INC. Meeting Date:MAY 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:TEN Security ID:US8803491054 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: THOMAS C. FREYMAN Management For For 1.2 ELECTION OF DIRECTOR: DENNIS J. LETHAM Management For For 1.3 ELECTION OF DIRECTOR: HARI N. NAIR Management For For 1.4 ELECTION OF DIRECTOR: ROGER B. PORTER Management For For 1.5 ELECTION OF DIRECTOR: DAVID B. PRICE, JR. Management For For 1.6 ELECTION OF DIRECTOR: GREGG M. SHERRILL Management For For 1.7 ELECTION OF DIRECTOR: PAUL T. STECKO Management For For 1.8 ELECTION OF DIRECTOR: JANE L. WARNER Management For For 2 APPROVE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR 2014. Management For For 3 APPROVE EXECUTIVE COMPENSATION IN AN ADVISORY VOTE. Management For For TERADATA CORPORATION Meeting Date:APR 29, 2014 Record Date: Meeting Type:ANNUAL Ticker:TDC Security ID:US88076W1036 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: NANCY E. COOPER Management For For 1B. ELECTION OF DIRECTOR: DAVID E. KEPLER Management For For 1C. ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Management For For 2. AN ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF AN AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE DECLASSIFICATION OF OUR BOARD OF DIRECTORS. Management For For 4. APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 17, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Daniel A. Carp Management For For 1d Elect Director Carrie S. Cox Management For For 1e Elect Director Ronald Kirk Management For For 1f Elect Director Pamela H. Patsley Management For For 1g Elect Director Robert E. Sanchez Management For For 1h Elect Director Wayne R. Sanders Management For For 1i Elect Director Ruth J. Simmons Management For For 1j Elect Director Richard K. Templeton Management For For 1k Elect Director Christine Todd Whitman Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Amend Omnibus Stock Plan Management For For THE COCA-COLA COMPANY Meeting Date:APR 23, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:KO Security ID:191216100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Herbert A. Allen Management For For 1.2 Elect Director Ronald W. Allen Management For For 1.3 Elect Director Ana Botin Management For For 1.4 Elect Director Howard G. Buffett Management For For 1.5 Elect Director Richard M. Daley Management For For 1.6 Elect Director Barry Diller Management For For 1.7 Elect Director Helene D. Gayle Management For For 1.8 Elect Director Evan G. Greenberg Management For For 1.9 Elect Director Alexis M. Herman Management For For 1.10 Elect Director Muhtar Kent Management For For 1.11 Elect Director Robert A. Kotick Management For For 1.12 Elect Director Maria Elena Lagomasino Management For For 1.13 Elect Director Sam Nunn Management For For 1.14 Elect Director James D. Robinson, III Management For For 1.15 Elect Director Peter V. Ueberroth Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For 5 Require Independent Board Chairman Shareholder Against For THE DOW CHEMICAL COMPANY Meeting Date:MAY 15, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:DOW Security ID:260543103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Arnold A. Allemang Management For For 1b Elect Director Ajay Banga Management For For 1c Elect Director Jacqueline K. Barton Management For For 1d Elect Director James A. Bell Management For For 1e Elect Director Jeff M. Fettig Management For For 1f Elect Director Andrew N. Liveris Management For For 1g Elect Director Paul Polman Management For For 1h Elect Director Dennis H. Reilley Management For For 1i Elect Director James M. Ringler Management For For 1j Elect Director Ruth G. Shaw Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Provide Right to Act by Written Consent Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Francis S. Blake Management For For 1c Elect Director Ari Bousbib Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For For 1h Elect Director Helena B. Foulkes Management For For 1i Elect Director Wayne M. Hewett Management For For 1j Elect Director Karen L. Katen Management For For 1k Elect Director Mark Vadon Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Bylaws Call Special Meetings Shareholder Against For 5 Prepare Employment Diversity Report Shareholder Against For THE MANITOWOC COMPANY, INC. Meeting Date:MAY 06, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:MTW Security ID:563571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald M. Condon Management For For 1.2 Elect Director Keith D. Nosbusch Management For For 1.3 Elect Director Glen E. Tellock Management For For 1.4 Elect Director Robert G. Bohn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:JUN 18, 2014 Record Date:APR 30, 2014 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David H. Edwab Management For For 1.2 Elect Director Douglas S. Ewert Management For For 1.3 Elect Director Rinaldo S. Brutoco Management For For 1.4 Elect Director Sheldon I. Stein Management For For 1.5 Elect Director William B. Sechrest Management For For 1.6 Elect Director Grace Nichols Management For For 1.7 Elect Director Allen I. Questrom Management For For 1.8 Elect Director B. Michael Becker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE PRICELINE GROUP INC. Meeting Date:JUN 05, 2014 Record Date: Meeting Type:ANNUAL Ticker:PCLN Security ID:US7415034039 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: TIMOTHY M. ARMSTRONG Management For For 1.2 ELECTION OF DIRECTOR: HOWARD W. BARKER, JR. Management For For 1.3 ELECTION OF DIRECTOR: JEFFERY H. BOYD Management For For 1.4 ELECTION OF DIRECTOR: JAN L. DOCTER Management For For 1.5 ELECTION OF DIRECTOR: JEFFREY E. EPSTEIN Management For For 1.6 ELECTION OF DIRECTOR: JAMES M. GUYETTE Management For For 1.7 ELECTION OF DIRECTOR: DARREN R. HUSTON Management For For 1.8 ELECTION OF DIRECTOR: NANCY B. PERETSMAN Management For For 1.9 ELECTION OF DIRECTOR: THOMAS E. ROTHMAN Management For For 1.10 ELECTION OF DIRECTOR: CRAIG W. RYDIN Management For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 08, 2013 Record Date:AUG 09, 2013 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Angela F. Braly Management For For 1b Elect Director Kenneth I. Chenault Management For For 1c Elect Director Scott D. Cook Management For For 1d Elect Director Susan Desmond-Hellmann Management For For 1e Elect Director A.G. Lafley Management For For 1f Elect Director Terry J. Lundgren Management For For 1g Elect Director W. James McNerney, Jr. Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Mary Agnes Wilderotter Management For For 1j Elect Director Patricia A. Woertz Management For For 1k Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Reduce Supermajority Vote Requirement Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE SHERWIN-WILLIAMS COMPANY Meeting Date:APR 16, 2014 Record Date:FEB 25, 2014 Meeting Type:ANNUAL Ticker:SHW Security ID:824348106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Arthur F. Anton Management For For 1.2 Elect Director Christopher M. Connor Management For For 1.3 Elect Director David F. Hodnik Management For For 1.4 Elect Director Thomas G. Kadien Management For For 1.5 Elect Director Richard J. Kramer Management For For 1.6 Elect Director Susan J. Kropf Management For For 1.7 Elect Director Christine A. Poon Management For For 1.8 Elect Director Richard K. Smucker Management For For 1.9 Elect Director John M. Stropki Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE TIMKEN COMPANY Meeting Date:MAY 13, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:TKR Security ID:887389104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip R. Cox Management For For 1.2 Elect Director Diane C. Creel Management For For 1.3 Elect Director Richard G. Kyle Management For For 1.4 Elect Director John A. Luke, Jr. Management For For 1.5 Elect Director Christopher L. Mapes Management For For 1.6 Elect Director Joseph W. Ralston Management For For 1.7 Elect Director John P. Reilly Management For For 1.8 Elect Director Frank C. Sullivan Management For For 1.9 Elect Director John M. Timken, Jr. Management For For 1.10 Elect Director Ward J. Timken, Jr. Management For For 1.11 Elect Director Jacqueline F. Woods Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For THE TORO COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 22, 2014 Meeting Type:ANNUAL Ticker:TTC Security ID:891092108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jeffrey M. Ettinger Management For For 1.2 Elect Director Katherine J. Harless Management For For 1.3 Elect Director Michael J. Hoffman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE WALT DISNEY COMPANY Meeting Date:MAR 18, 2014 Record Date:JAN 17, 2014 Meeting Type:ANNUAL Ticker:DIS Security ID:254687106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan E. Arnold Management For For 1b Elect Director John S. Chen Management For For 1c Elect Director Jack Dorsey Management For For 1d Elect Director Robert A. Iger Management For For 1e Elect Director Fred H. Langhammer Management For For 1f Elect Director Aylwin B. Lewis Management For For 1g Elect Director Monica C. Lozano Management For For 1h Elect Director Robert W. Matschullat Management For For 1i Elect Director Sheryl K. Sandberg Management For For 1j Elect Director Orin C. Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Call Special Meeting Management For For 5 Adopt Proxy Access Right Shareholder Against For 6 Pro-rata Vesting of Equity Awards Shareholder Against For THE WHITEWAVE FOODS COMPANY Meeting Date:MAY 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:WWAV Security ID:US9662441057 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: GREGG L. ENGLES Management For For 1.2 ELECTION OF DIRECTOR: JOSEPH S. HARDIN, JR. Management For For 2. PROPOSAL TO APPROVE AMENDMENTS TO OUR CHARTER PROMPTED BY THE CONVERSION OF OUR CLASS B COMMON STOCK INTO CLASS A COMMON STOCK. Management For For 3. PROPOSAL TO APPROVE AMENDMENTS TO OUR CHARTER PROMPTED BY THE COMPLETION OF OUR SEPARATION FROM DEAN FOODS COMPANY. Management For For 4. PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR 2014. Management For For TIFFANY & CO. Meeting Date:MAY 22, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Frederic P. Cumenal Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director Charles K. Marquis Management For For 1h Elect Director Peter W. May Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For TIM PARTICIPACOES S.A. Meeting Date:APR 10, 2014 Record Date:MAR 21, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:TIMP3 Security ID:88706P205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Capital Budget for Upcoming Fiscal Year Management For For 3 Approve Allocation of Income and Dividends Management For For 4 Elect Fiscal Council Members Management For For 5 Approve Remuneration of Company's Management Management For Against 1 Approve Stock Option Plan Management For Against 2 Approve Prolonging of Cooperation and Support Agreement between Telecom Italia S.p.A., and Tim Celular S.A. and Intelig Telecomunicacoes Ltda. Management For For TIME WARNER CABLE INC Meeting Date:JUN 05, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Carole Black Management For For 2 Elect Glenn A. Britt Management For For 3 Elect Thomas H. Castro Management For For 4 Elect David C. Chang Management For For 5 Elect James E. Copeland, Jr. Management For For 6 Elect Peter R. Haje Management For For 7 Elect Donna A. James Management For For 8 Elect Don Logan Management For For 9 Elect Robert D. Marcus Management For For 10 Elect N.J. Nicholas, Jr. Management For For 11 Elect Wayne H. Pace Management For For 12 Elect Edward D. Shirley Management For For 13 Elect John E. Sununu Management For For 14 Ratification of Auditor Management For For 15 Advisory Vote on Executive Compensation Management For For 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against 17 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against TIME WARNER INC. Meeting Date:JUN 13, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:TWX Security ID:887317303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James L. Barksdale Management For For 1.2 Elect Director William P. Barr Management For For 1.3 Elect Director Jeffrey L. Bewkes Management For For 1.4 Elect Director Stephen F. Bollenbach Management For For 1.5 Elect Director Robert C. Clark Management For For 1.6 Elect Director Mathias Dopfner Management For For 1.7 Elect Director Jessica P. Einhorn Management For For 1.8 Elect Director Carlos M. Gutierrez Management For For 1.9 Elect Director Fred Hassan Management For For 1.10 Elect Director Kenneth J. Novack Management For For 1.11 Elect Director Paul D. Wachter Management For For 1.12 Elect Director Deborah C. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against TL ACQUISITIONS INC Meeting Date:AUG 08, 2013 Record Date:JUL 22, 2013 Meeting Type:WRITTEN CONSENT Ticker: Security ID:87255MAD2 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Proposal to Direct the Trustee to Continue to Serve as a Memberof the Committee Management None Did Not Vote TOKYU FUDOSAN HOLDINGS CORPORATION Meeting Date:JUN 26, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:3289 Security ID:J88764105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4.5 Management For For 2.1 Elect Director Ueki, Masatake Management For For 2.2 Elect Director Kanazashi, Kiyoshi Management For For 2.3 Elect Director Nakajima, Yoshihiro Management For For 2.4 Elect Director Okamoto, Ushio Management For For 2.5 Elect Director Saegusa, Toshiyuki Management For For 2.6 Elect Director Okuma, Yuuji Management For For 2.7 Elect Director Nomoto, Hirofumi Management For For 2.8 Elect Director Iki, Koichi Management For For 2.9 Elect Director Sakaki, Shinji Management For For 3.1 Appoint Statutory Auditor Nakajima, Kazuto Management For For 3.2 Appoint Statutory Auditor Imamura, Toshio Management For For 4 Set Aggregate Compensation Ceilings for Directors and Statutory Auditors Management For For TOYOTA MOTOR CORP. Meeting Date:JUN 17, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:7203 Security ID:892331307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 100 Management For For 2.1 Elect Director Uchiyamada, Takeshi Management For Against 2.2 Elect Director Toyoda, Akio Management For Against 2.3 Elect Director Ozawa, Satoshi Management For Against 2.4 Elect Director Kodaira, Nobuyori Management For Against 2.5 Elect Director Kato, Mitsuhisa Management For Against 2.6 Elect Director Maekawa, Masamoto Management For Against 2.7 Elect Director Ihara, Yasumori Management For Against 2.8 Elect Director Sudo, Seiichi Management For Against 2.9 Elect Director Saga, Koei Management For Against 2.10 Elect Director Fukuichi, Tokuo Management For Against 2.11 Elect Director Terashi, Shigeki Management For Against 2.12 Elect Director Ishii, Yoshimasa Management For Against 2.13 Elect Director Uno, Ikuo Management For Against 2.14 Elect Director Kato, Haruhiko Management For Against 2.15 Elect Director Mark T. Hogan Management For Against 3.1 Appoint Statutory Auditor Nakatsugawa, Masaki Management For Against 3.2 Appoint Statutory Auditor Kitayama, Teisuke Management For Against 4 Appoint Alternate Statutory Auditor Sakai, Ryuuji Management For For 5 Approve Annual Bonus Payment to Directors Management For For 6 Approve Disposal of Treasury Shares for a Private Placement Management For For TRIPADVISOR INC. Meeting Date:JUN 12, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:TRIP Security ID:896945201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Gregory B. Maffei Management For For 1.1 Elect Gregory B. Maffei Management For For 1.2 Elect Stephen Kaufer Management For For 1.2 Elect Stephen Kaufer Management For For 1.3 Elect Jonathan F. Miller Management For For 1.3 Elect Jonathan F. Miller Management For For 1.4 Elect Dipchand Nishar Management For For 1.4 Elect Dipchand Nishar Management For For 1.5 Elect Jeremy Philips Management For For 1.5 Elect Jeremy Philips Management For For 1.6 Elect Spencer M. Rascoff Management For For 1.6 Elect Spencer M. Rascoff Management For For 1.7 Elect Christopher W. Shean Management For For 1.7 Elect Christopher W. Shean Management For For 1.8 Elect Sukhinder Singh Cassidy Management For For 1.8 Elect Sukhinder Singh Cassidy Management For For 1.9 Elect Robert S. Wiesenthal Management For For 1.9 Elect Robert S. Wiesenthal Management For For 2 Ratification of Auditor Management For For 2 Ratification of Auditor Management For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For TRONOX LIMITED Meeting Date:MAY 21, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:TROX Security ID:Q9235V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas Casey Management For For 1.2 Elect Director Andrew P. Hines Management For For 1.3 Elect Director Wayne A. Hinman Management For Withhold 1.4 Elect Director Peter Johnston Management For Withhold 1.5 Elect Director Ilan Kaufthal Management For Withhold 1.6 Elect Director Jeffry N. Quinn Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TRW AUTOMOTIVE HOLDINGS CORP. Meeting Date:MAY 13, 2014 Record Date:MAR 14, 2014 Meeting Type:ANNUAL Ticker:TRW Security ID:87264S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Francois J. Castaing Management For Withhold 1.2 Elect Director Michael R. Gambrell Management For For 1.3 Elect Director David W. Meline Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TSAKOS ENERGY NAVIGATION LIMITED Meeting Date:MAY 30, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:TNP Security ID:G9108L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Richard L. Paniguian as Director Management For For 1.2 Elect Efthimios E. Mitropoulos as Director Management For For 2 Increase Authorized Common Stock Management For For 3 Amend Bylaws Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Appoint Ernst & Young (Hellas), Athens, Greece as Auditors and Authorize the Audit Committee to Fix Their Remuneration Management For For TURQUOISE HILL RESOURCES LTD. Meeting Date:MAY 08, 2014 Record Date:MAR 19, 2014 Meeting Type:ANNUAL Ticker:TRQ Security ID:900435108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rowena Albones Management For For 1.2 Elect Director Jill Gardiner Management For For 1.3 Elect Director R. Peter Gillin Management For For 1.4 Elect Director David Klingner Management For For 1.5 Elect Director Kay Priestly Management For For 1.6 Elect Director Russel C. Robertson Management For For 1.7 Elect Director Jeffery D. Tygesen Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For TW TELECOM INC. Meeting Date:JUN 05, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:TWTC Security ID:87311L104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory J. Attorri Management For For 1.2 Elect Director Irene M. Esteves Management For For 1.3 Elect Director Spencer B. Hays Management For For 1.4 Elect Director Larissa L. Herda Management For For 1.5 Elect Director Kevin W. Mooney Management For For 1.6 Elect Director Kirby G. Pickle Management For For 1.7 Elect Director Roscoe C. Young, II Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Require Independent Board Chairman Shareholder Against Against TYCO INTERNATIONAL LTD. Meeting Date:MAR 05, 2014 Record Date:JAN 06, 2014 Meeting Type:ANNUAL Ticker:TYC Security ID:H89128104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3a Elect Director Edward D. Breen Management For For 3b Elect Director Herman E. Bulls Management For For 3c Elect Director Michael E. Daniels Management For For 3d Elect Director Frank M. Drendel Management For For 3e Elect Director Brian Duperreault Management For For 3f Elect Director Rajiv L. Gupta Management For For 3g Elect Director George R. Oliver Management For For 3h Elect Director Brendan R. O'Neill Management For For 3i Elect Director Jurgen Tinggren Management For For 3j Elect Director Sandra S. Wijnberg Management For For 3k Elect Director R. David Yost Management For For 4 Elect Board Chairman Edward D. Breen Management For For 5a Elect Rajiv L. Gupta as Member of Remuneration Committee Management For For 5b Elect Sandra S. Wijnberg as Member of Remuneration Committee Management For For 5c Elect R. David Yost as Member of Remuneration Committee Management For For 6a Appoint Deloitte AG as Statutory Auditor Management For For 6b Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm Management For For 6c Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 7 Designate Bratschi Wiederkehr & Buob as Independent Proxy Management For For 8 Approve Allocation of Income Management For For 9 Approve Ordinary Cash Dividend Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For U.S. BANCORP Meeting Date:APR 15, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Y. Marc Belton Management For For 1c Elect Director Victoria Buyniski Gluckman Management For For 1d Elect Director Arthur D. Collins, Jr. Management For For 1e Elect Director Richard K. Davis Management For For 1f Elect Director Roland A. Hernandez Management For For 1g Elect Director Doreen Woo Ho Management For For 1h Elect Director Joel W. Johnson Management For For 1i Elect Director Olivia F. Kirtley Management For For 1j Elect Director Jerry W. Levin Management For For 1k Elect Director David B. O'Maley Management For For 1l Elect Director O'dell M. Owens Management For For 1m Elect Director Craig D. Schnuck Management For For 1n Elect Director Patrick T. Stokes Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against UNION PACIFIC CORPORATION Meeting Date:MAY 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:UNP Security ID:US9078181081 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: A.H. CARD, JR. Management For For 1B. ELECTION OF DIRECTOR: E.B. DAVIS, JR. Management For For 1C. ELECTION OF DIRECTOR: D.B. DILLON Management For For 1D. ELECTION OF DIRECTOR: J.R. HOPE Management For For 1E. ELECTION OF DIRECTOR: J.J. KORALESKI Management For For 1F. ELECTION OF DIRECTOR: C.C. KRULAK Management For For 1G. ELECTION OF DIRECTOR: M.R. MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: M.W. MCCONNELL Management For For 1I. ELECTION OF DIRECTOR: T.F. MCLARTY III Management For For 1J. ELECTION OF DIRECTOR: S.R. ROGEL Management For For 1K. ELECTION OF DIRECTOR: J.H. VILLARREAL Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY ON PAY"). Management For For 4. AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK. Management For For 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVES TO RETAIN SIGNIFICANT STOCK IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Against Against UNION PACIFIC CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:UNP Security ID:907818108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew H. Card, Jr. Management For For 1.2 Elect Director Erroll B. Davis, Jr. Management For For 1.3 Elect Director David B. Dillon Management For For 1.4 Elect Director Judith Richards Hope Management For For 1.5 Elect Director John J. Koraleski Management For For 1.6 Elect Director Charles C. Krulak Management For For 1.7 Elect Director Michael R. McCarthy Management For For 1.8 Elect Director Michael W. McConnell Management For For 1.9 Elect Director Thomas F. McLarty, III Management For For 1.10 Elect Director Steven R. Rogel Management For For 1.11 Elect Director Jose H. Villarreal Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Increase Authorized Common Stock Management For For 5 Stock Retention/Holding Period Shareholder Against For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 08, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director F. Duane Ackerman Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director D. Scott Davis Management For For 1e Elect Director Stuart E. Eizenstat Management For For 1f Elect Director Michael L. Eskew Management For For 1g Elect Director William R. Johnson Management For For 1h Elect Director Candace Kendle Management For For 1i Elect Director Ann M. Livermore Management For For 1j Elect Director Rudy H.P. Markham Management For For 1k Elect Director Clark T. "Sandy" Randt, Jr. Management For For 1l Elect Director Carol B. Tome Management For For 1m Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For UNITEDHEALTH GROUP INC Meeting Date:JUN 02, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:UNH Security ID:91324P102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect William C. Ballard, Jr. Management For For 2 Elect Edson Bueno Management For For 3 Elect Richard T. Burke Management For For 4 Elect Robert J. Darretta Management For For 5 Elect Stephen J. Hemsley Management For For 6 Elect Michele J. Hooper Management For For 7 Elect Rodger A. Lawson Management For For 8 Elect Douglas W. Leatherdale Management For For 9 Elect Glenn M. Renwick Management For For 10 Elect Kenneth I. Shine Management For For 11 Elect Gail R. Wilensky Management For For 12 Advisory Vote on Executive Compensation Management For For 13 Ratification of Auditor Management For For 14 Shareholder Proposal Regarding Cumulative Voting Shareholder Against Against 15 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against UNIVERSAL HEALTH SERVICES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:UHS Security ID:913903100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Lawrence S. Gibbs Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For UNIVERSAL HEALTH SERVICES, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:UHS Security ID:913903100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Lawrence S. Gibbs Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For VANDA PHARMACEUTICALS INC. Meeting Date:MAY 22, 2014 Record Date: Meeting Type:ANNUAL Ticker:VNDA Security ID:US9216591084 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 ELECTION OF DIRECTOR: RICHARD W. DUGAN Management For For 1.2 ELECTION OF DIRECTOR: VINCENT J. MILANO Management For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3 TO APPROVE ON AN ADVISORY BASIS THE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For VANTIV INC Meeting Date:APR 29, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VNTV Security ID:92210H105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John Maldonado Management For For 1.1 Elect John Maldonado Management For For 1.2 Elect Christopher Pike Management For For 1.2 Elect Christopher Pike Management For For 1.3 Elect Daniel T. Poston Management For For 1.3 Elect Daniel T. Poston Management For For 2 Advisory Vote on Executive Compensation Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For 3 Ratification of Auditor Management For For VERIFONE SYSTEMS INC Meeting Date:JUN 17, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:PAY Security ID:92342Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Robert W. Alspaugh Management For For 2 Elect Paul Galant Management For For 3 Elect Alex W. Hart Management For For 4 Elect Robert B. Henske Management For For 5 Elect Wenda Harris Millard Management For For 6 Elect Eitan Raff Management For For 7 Elect Jonathan I. Schwartz Management For For 8 Elect Jane Thompson Management For For 9 Advisory Vote on Executive Compensation Management For Against 10 Ratification of Auditor Management For For VERINT SYSTEMS, INC. Meeting Date:JUN 26, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:VRNT Security ID:92343X100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Dan Bodner Management For For 1.2 Elect Victor A. DeMarines Management For For 1.3 Elect John Egan Management For For 1.4 Elect Larry Myers Management For For 1.5 Elect Richard Nottenburg Management For For 1.6 Elect Howard Safir Management For For 1.7 Elect Earl Shanks Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For VERISIGN INC. Meeting Date:MAY 22, 2014 Record Date:MAR 28, 2014 Meeting Type:ANNUAL Ticker:VRSN Security ID:92343E10 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect D. James Bidzos Management For For 2 Elect William L. Chenevich Management For For 3 Elect Kathleen A. Cote Management For For 4 Elect Roger H. Moore Management For For 5 Elect John D. Roach Management For For 6 Elect Louis A. Simpson Management For For 7 Elect Timothy Tomlinson Management For For 8 Restoration of Right to Call a Special Meeting Management For For 9 Advisory Vote on Executive Compensation Management For For 10 Ratification of Auditor Management For For VERISK ANALYTICS INC Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Frank J. Coyne Management For For 1.2 Elect Christopher M. Foskett Management For For 1.3 Elect David B. Wright Management For For 1.4 Elect Thomas F. Motamed Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For VERISK ANALYTICS, INC. Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:VRSK Security ID:92345Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frank J. Coyne Management For For 1.2 Elect Director Christopher M. Foskett Management For For 1.3 Elect Director David B. Wright Management For For 1.4 Elect Director Thomas F. Motamed Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERIZON COMMUNICATIONS INC. Meeting Date:JAN 28, 2014 Record Date:DEC 09, 2013 Meeting Type:SPECIAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Increase Authorized Common Stock Management For For 3 Adjourn Meeting Management For For VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against Against 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 9 Provide Right to Act by Written Consent Shareholder Against Against 10 Approve Proxy Voting Authority Shareholder Against Against VERIZON COMMUNICATIONS INC. Meeting Date:MAY 01, 2014 Record Date:MAR 03, 2014 Meeting Type:ANNUAL Ticker:VZ Security ID:92343V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shellye L. Archambeau Management For For 1.2 Elect Director Richard L. Carrion Management For For 1.3 Elect Director Melanie L. Healey Management For For 1.4 Elect Director M. Frances Keeth Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Lowell C. McAdam Management For For 1.7 Elect Director Donald T. Nicolaisen Management For For 1.8 Elect Director Clarence Otis, Jr. Management For For 1.9 Elect Director Rodney E. Slater Management For For 1.10 Elect Director Kathryn A. Tesija Management For For 1.11 Elect Director Gregory D. Wasson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5 Report on Net Neutrality Shareholder Against Against 6 Report on Lobbying Payments and Policy Shareholder Against Against 7 Submit Severance Agreement (Change-in-Control) to Shareholder Vote Shareholder Against For 8 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For 9 Provide Right to Act by Written Consent Shareholder Against For 10 Approve Proxy Voting Authority Shareholder Against Against VERSO PAPER CORP. Meeting Date:MAY 29, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:VRS Security ID:92531L108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Ducey Management For For 1.2 Elect Director Scott M. Kleinman Management For For 1.3 Elect Director David B. Sambur Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For VERTEX PHARMACEUTICALS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Margaret G. McGlynn Management For For 1.2 Elect Wayne J. Riley Management For For 1.3 Elect William D. Young Management For For 2 Amendment to the 2013 Stock and Option Plan Management For For 3 Ratification of Auditor Management For For 4 Advisory Vote on Executive Compensation Management For For VERTEX PHARMACEUTICALS, INC. Meeting Date:MAY 07, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:VRTX Security ID:92532F100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Margaret G. McGlynn Management For For 1.2 Elect Wayne J. Riley Management For For 1.3 Elect William D. Young Management For For 2 Amendment to the 2013 Stock and Option Plan Management For For 3 Ratification of Auditor Management For Against 4 Advisory Vote on Executive Compensation Management For Against VMWARE INC. Meeting Date:MAY 28, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:VMW Security ID:928563402 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pamela J. Craig Management For For 2 Advisory Vote on Executive Compensation Management For For 3 Ratification of Auditor Management For For VODAFONE GROUP PLC Meeting Date:JUL 23, 2013 Record Date:JUN 03, 2013 Meeting Type:ANNUAL Ticker:VOD Security ID:92857W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Re-elect Gerard Kleisterlee as Director Management For For 3 Re-elect Vittorio Colao as Director Management For For 4 Re-elect Andy Halford as Director Management For For 5 Re-elect Stephen Pusey as Director Management For For 6 Re-elect Renee James as Director Management For For 7 Re-elect Alan Jebson as Director Management For For 8 Re-elect Samuel Jonah as Director Management For For 9 Elect Omid Kordestani as Director Management For For 10 Re-elect Nick Land as Director Management For For 11 Re-elect Anne Lauvergeon as Director Management For For 12 Re-elect Luc Vandevelde as Director Management For For 13 Re-elect Anthony Watson as Director Management For For 14 Re-elect Philip Yea as Director Management For For 15 Approve Final Dividend Management For For 16 Approve Remuneration Report Management For For 17 Reappoint Deloitte LLP as Auditors Management For For 18 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Management For For 19 Authorise Issue of Equity with Pre-emptive Rights Management For For 20 Authorise Issue of Equity without Pre-emptive Rights Management For For 21 Authorise Market Purchase of Ordinary Shares Management For For 22 Authorise EU Political Donations and Expenditure Management For For 23 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VODAFONE GROUP PLC Meeting Date:JAN 28, 2014 Record Date:DEC 12, 2013 Meeting Type:SPECIAL Ticker:VOD Security ID:92857W209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For 1 Approve Disposal of All of the Shares in Vodafone Americas Finance 1 by Vodafone 4 Limited to Verizon Communications Inc Management For For 2 Approve Matters Relating to the Return of Value to Shareholders Management For For 3 Authorise Market Purchase of Ordinary Shares Management For For 4 Authorise Board to Ratify and Execute Approved Resolutions Management For For VOLVO AB Meeting Date:APR 02, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:VOLV B Security ID:928856301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7 Receive Board and Board Committee Reports Management None None 8 Receive Financial Statements and Statutory Reports Management None None 9 Accept Financial Statements and Statutory Reports Management For For 10 Approve Allocation of Income and Dividends of SEK 3.00 Per Share Management For For 11 Approve Discharge of Board and President Management For For 12 Determine Number of Members (9) and Deputy Members of Board (0) Management For For 13 Approve Remuneration of Directors in the Amount of SEK 3.25 Million for Chairman and SEK 950,000 for Other Members; Approve Remuneration for Committee Work Management For For 14 Approve Remuneration of Auditors Management For For 15 Reelect Jean-Baptiste Duzan, Hanne de Mora, Anders Nyren, Olof Persson, Carl-Henric Svanberg (Chairman), and Lars Westerberg as Directors; Elect Matti Alahuhta, James Griffith, and Kathryn Marinello as New Directors Management For For 16 Ratify PricewaterhouseCoopers as Auditors Management For For 17 Elect Carl-Olof By, Lars Forberg, Yngve Slyngstad, Hakan Sandberg, and Carl-Henric Svanberg (Chairman of the Board) as Members of Nominating Committee Management For For 18 Amend Instructions for the Nomination Committee Management For For 19 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 20a Approve 2014-2016 Share Matching Plan Management For For 20b Approve Financing of 2014-2016 Share Matching Plan Management For For W. P. CAREY INC. Meeting Date:JUN 19, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:WPC Security ID:92936U109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Trevor P. Bond Management For For 1.2 Elect Director Nathaniel S. Coolidge Management For For 1.3 Elect Director Mark J. DeCesaris Management For For 1.4 Elect Director Eberhard Faber, IV Management For For 1.5 Elect Director Benjamin H. Griswold, IV Management For For 1.6 Elect Director Axel K.A. Hansing Management For For 1.7 Elect Director Jean Hoysradt Management For For 1.8 Elect Director Richard C. Marston Management For For 1.9 Elect Director Robert E. Mittelstaedt, Jr. Management For For 1.10 Elect Director Charles E. Parente Management For For 1.11 Elect Director Mary M. VanDeWeghe Management For For 1.12 Elect Director Nick J.M. van Ommen Management For For 1.13 Elect Director Karsten von Koller Management For For 1.14 Elect Director Reginald Winssinger Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For WAGEWORKS INC Meeting Date:MAY 13, 2014 Record Date:MAR 17, 2014 Meeting Type:ANNUAL Ticker:WAGE Security ID:930427109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect John W. Larson Management For For 1.2 Elect Mariann Byerwalter Management For For 1.3 Elect Edward C. Nafus Management For For 2 Ratification of Auditor Management For For WAL-MART STORES, INC. Meeting Date:JUN 06, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Douglas N. Daft Management For For 1f Elect Director Michael T. Duke Management For Against 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For Against 1j Elect Director Gregory B. Penner Management For Against 1k Elect Director Steven S Reinemund Management For For 1l Elect Director Jim C. Walton Management For Against 1m Elect Director S. Robson Walton Management For Against 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For WAL-MART STORES, INC. Meeting Date:JUN 06, 2014 Record Date:APR 11, 2014 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For For 1b Elect Director James I. Cash, Jr. Management For For 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Pamela J. Craig Management For For 1e Elect Director Douglas N. Daft Management For For 1f Elect Director Michael T. Duke Management For Against 1g Elect Director Timothy P. Flynn Management For For 1h Elect Director Marissa A. Mayer Management For For 1i Elect Director C. Douglas McMillon Management For For 1j Elect Director Gregory B. Penner Management For For 1k Elect Director Steven S Reinemund Management For For 1l Elect Director Jim C. Walton Management For For 1m Elect Director S. Robson Walton Management For Against 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Require Independent Board Chairman Shareholder Against For 5 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For 6 Report on Lobbying Payments and Policy Shareholder Against For WALGREEN CO. Meeting Date:JAN 08, 2014 Record Date:NOV 11, 2013 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For Did Not Vote 1b Elect Director David J. Brailer Management For Did Not Vote 1c Elect Director Steven A. Davis Management For Did Not Vote 1d Elect Director William C. Foote Management For Did Not Vote 1e Elect Director Mark P. Frissora Management For Did Not Vote 1f Elect Director Ginger L. Graham Management For Did Not Vote 1g Elect Director Alan G. McNally Management For Did Not Vote 1h Elect Director Dominic P. Murphy Management For Did Not Vote 1i Elect Director Stefano Pessina Management For Did Not Vote 1j Elect Director Nancy M. Schlichting Management For Did Not Vote 1k Elect Director Alejandro Silva Management For Did Not Vote 1l Elect Director James A. Skinner Management For Did Not Vote 1m Elect Director Gregory D. Wasson Management For Did Not Vote 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 3 Ratify Auditors Management For Did Not Vote 4 Stock Retention/Holding Period Shareholder Against Did Not Vote 5 Adopt Proxy Access Right Shareholder Against Did Not Vote WARTSILA OYJ Meeting Date:MAR 06, 2014 Record Date:FEB 24, 2014 Meeting Type:ANNUAL Ticker:WRT1V Security ID:X98155116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 1.05 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 120,000 for Chairman, EUR 90,000 for Vice Chair, and EUR 60,000 for Other Directors; Approve Meeting Fees; Approve Remuneration for Committee Work Management For For 11 Fix Number of Directors at Nine Management For For 12 Reelect Maarit Aarni-Sirvio, Kaj-Gustaf Bergh (Vice Chairman), Sune Carlsson, Alexander Ehrnrooth, Paul Ehrnrooth, Gunilla Nordstrom, Mikael Lilius (Chairman), and Markus Rauramo as Directors; Elect Risto Murto as New Director New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify KPMG as Auditors Management For For 15a Authorize Share Repurchase of up to 19 Million Issued Shares Management For For 15b Authorize Reissuance of up to 19 Million Repurchased Shares Management For For 16 Close Meeting Management None None WELLS FARGO & COMPANY Meeting Date:APR 29, 2014 Record Date:MAR 04, 2014 Meeting Type:ANNUAL Ticker:WFC Security ID:949746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John D. Baker, II Management For For 1b Elect Director Elaine L. Chao Management For For 1c Elect Director John S. Chen Management For For 1d Elect Director Lloyd H. Dean Management For For 1e Elect Director Susan E. Engel Management For For 1f Elect Director Enrique Hernandez, Jr. Management For For 1g Elect Director Donald M. James Management For For 1h Elect Director Cynthia H. Milligan Management For For 1i Elect Director Federico F. Pena Management For For 1j Elect Director James H. Quigley Management For For 1k Elect Director Judith M. Runstad Management For For 1l Elect Director Stephen W. Sanger Management For For 1m Elect Director John G. Stumpf Management For For 1n Elect Director Susan G. Swenson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Review Fair Housing and Fair Lending Compliance Shareholder Against For WEST CORPORATION Meeting Date:MAY 13, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:WSTC Security ID:952355204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Thomas B. Barker Management For For 2 Elect Anthony J. DiNovi Management For For 3 Ratification of Auditor Management For For 4 Advisory Vote on Executive Compensation Management For For 5 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year 6 Approval of Performance Measures for 2013 Long-Term Incentive Plan Management For For 7 Amendment to Executive Incentive Compensation Plan Management For For WEX INC Meeting Date:MAY 16, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:WEX Security ID:96208T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Michael E. Dubyak Management For For 2 Elect Eric Duprat Management For For 3 Elect Ronald T. Maheu Management For For 4 Elect Rowland T. Moriarty Management For For 5 Advisory Vote on Executive Compensation Management For For 6 Ratification of Auditor Management For For WHITEWAVE FOODS COMPANY Meeting Date:SEP 24, 2013 Record Date:AUG 16, 2013 Meeting Type:SPECIAL Ticker:WWAV Security ID:966244105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Conversion of Securities Management For For 2 Adjourn Meeting Management For For WING HANG BANK LTD Meeting Date:APR 30, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:00302 Security ID:Y9588K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Cheng Hon Kwan as Director Management For For 3b Elect Tse Hau Yin Aloysius as Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Approve KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For WOWOW INC. Meeting Date:JUN 19, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:4839 Security ID:J9517J105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles To Indemnify Directors and Statutory Auditors Management For For 2.1 Elect Director Wazaki, Nobuya Management For For 2.2 Elect Director Hashimoto, Hajime Management For For 2.3 Elect Director Sato, Kazuhito Management For For 2.4 Elect Director Yamazaki, Ichiro Management For For 2.5 Elect Director Sakata, Nobutsune Management For For 2.6 Elect Director Makino, Tsutomu Management For For 2.7 Elect Director Otaka, Nobuyuki Management For For 2.8 Elect Director Iijima, Kazunobu Management For For 2.9 Elect Director Maruyama, Kimio Management For For 2.10 Elect Director Yamamoto, Toshihiro Management For For 2.11 Elect Director Fujita, Tetsuya Management For For 2.12 Elect Director Kanno, Hiroshi Management For For 3 Appoint Statutory Auditor Yamanouchi, Fumihiro Management For For WUXI PHARMATECH INC Meeting Date:NOV 07, 2013 Record Date:OCT 04, 2013 Meeting Type:ANNUAL Ticker:WX Security ID:929352102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ge Li Management For For 2 Elect Stewart Hen Management For For WYNDHAM WORLDWIDE CORPORATION Meeting Date:MAY 15, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:WYN Security ID:98310W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James E. Buckman Management For For 1.2 Elect Director George Herrera Management For For 1.3 Elect Director Brian Mulroney Management For For 1.4 Elect Director Michael H. Wargotz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For XENOPORT INC Meeting Date:JUN 11, 2014 Record Date:APR 15, 2014 Meeting Type:ANNUAL Ticker:XNPT Security ID:98411C100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 RONALD W. BARRETT, PH.D Management For For 1.1 KEVIN J. CAMERON Management For TNA 1.1 RONALD W. BARRETT, PH.D Management For For 1.2 JERYL L. HILLEMAN Management For For 1.2 RAEL MAZANSKY, M.D. Management For TNA 1.2 JERYL L. HILLEMAN Management For For 1.3 WENDELL WIERENGA, PH.D. Management For For 1.3 CHARLES A. ROWLAND, JR. Management For TNA 1.3 WENDELL WIERENGA, PH.D. Management For For 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS XENOPORT S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management TNA 2 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS XENOPORT S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF XENOPORT S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management TNA 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF XENOPORT S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For 4 TO APPROVE THE XENOPORT, INC. 2 Management For 4 TO APPROVE THE XENOPORT, INC. 2 Management TNA 4 TO APPROVE THE XENOPORT, INC. 2 Management For 5 STOCKHOLDER PROPOSAL TO AMEND XENOPORT S BYLAWS TO PROVIDE FOR THE REPEAL OF ANY PROVISION OF XENOPORT S BYLAWS NOT IN EFFECT ON AUGUST 11, 2005, IF PROPERLY PRESENTED BEFORE THE MEETING. Management Against 5 TO ADOPT A RESOLUTION THAT WOULD REPEAL ANY PROVISION OF THE BYLAWS OF THE COMPANY (THE BYLAWS ) IN EFFECT AT THE TIME OF THE ANNUAL MEETING THAT WAS NOT INCLUDED IN THE BYLAWS PUBLICLY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 11, 2005 Management TNA 5 STOCKHOLDER PROPOSAL TO AMEND XENOPORT S BYLAWS TO PROVIDE FOR THE REPEAL OF ANY PROVISION OF XENOPORT S BYLAWS NOT IN EFFECT ON AUGUST 11, 2005, IF PROPERLY PRESENTED BEFORE THE MEETING. Management Against 6 STOCKHOLDER PROPOSAL TO AMEND SECTION 24 OF ARTICLE IV OF XENOPORT S BYLAWS TO PROVIDE THAT THE COMPENSATION OF AN INCUMBENT DIRECTOR NOT UP FOR ELECTION AT AN ANNUAL MEETING OF STOCKHOLDERS BE LIMITED TO $35, PERFORMANC Management Against 6 TO AMEND THE BYLAWS TO REQUIRE THAT PROPOSALS WITH RESPECT TO THE PERFORMANCE OF EACH INCUMBENT DIRECTOR NOT UP FOR ELECTION AT THE ANNUAL MEETING OF THE COMPANY BE SUBMITTED FOR A STOCKHOLDER VOTE AT SUCH ANNUAL MEETING AND THAT ANY INCUMBENT DIRECTOR WI Management TNA 6 STOCKHOLDER PROPOSAL TO AMEND SECTION 24 OF ARTICLE IV OF XENOPORT S BYLAWS TO PROVIDE THAT THE COMPENSATION OF AN INCUMBENT DIRECTOR NOT UP FOR ELECTION AT AN ANNUAL MEETING OF STOCKHOLDERS BE LIMITED TO $35, PERFORMANC Management Against 7 STOCKHOLDER PROPOSAL TO AMEND SUBSECTION (A) OF SECTION 28 OF ARTICLE V OF XENOPORT S BYLAWS TO DISQUALIFY FROM SERVING AS AN OFFICER OF XENOPORT ANY DIRECTOR OR ANY NOMINEE FOR DIRECTOR WHO RECEIVES A VOTE OF THE HOLDERS OF LESS THAN A MAJORITY OF THE OU Management Against 7 TO AMEND THE BYLAWS TO REQUIRE THAT ANY DIRECTOR NOMINEE WHO FAILS TO RECEIVE AT ANY ANNUAL MEETING OF THE COMPANY S STOCKHOLDERS VOTES FOR HIS OR HER ELECTION REPRESENTING AT LEAST A MAJORITY OF OUTSTANDING SHARES OF THE COMPANY ENTITLED TO VOTE WILL I Management TNA 7 STOCKHOLDER PROPOSAL TO AMEND SUBSECTION (A) OF SECTION 28 OF ARTICLE V OF XENOPORT S BYLAWS TO DISQUALIFY FROM SERVING AS AN OFFICER OF XENOPORT ANY DIRECTOR OR ANY NOMINEE FOR DIRECTOR WHO RECEIVES A VOTE OF THE HOLDERS OF LESS THAN A MAJORITY OF THE OU Management Against 8 STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO TAKE ALL AVAILABLE STEPS TO AMEND XENOPORT S CERTIFICATE OF INCORPORATION AND ITS BYLAWS TO ELIMINATE ANY SUPERMAJORITY STOCKHOLDER APPROVAL VOTE REQUIREMENTS IN RESPECT OF AMENDMENTS TO XENOPORT S Management For 8 TO ADOPT A RESOLUTION REQUESTING THE BOARD TO TAKE ALL AVAILABLE STEPS TO AMEND THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY AND BYLAWS TO ELIMINATE ANY SUPERMAJORITY STOCKHOLDER APPROVAL VOTE REQUIREMENTS TO AMEND THE BYLAWS. Management TNA 8 STOCKHOLDER PROPOSAL REQUESTING THE BOARD OF DIRECTORS TO TAKE ALL AVAILABLE STEPS TO AMEND XENOPORT S CERTIFICATE OF INCORPORATION AND ITS BYLAWS TO ELIMINATE ANY SUPERMAJORITY STOCKHOLDER APPROVAL VOTE REQUIREMENTS IN RESPECT OF AMENDMENTS TO XENOPORT S Management For 9 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF PAUL L. BERNS AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 9 WITH RESPECT TO A RESOLUTION APPROVING THE PERFORMANCE OF PAUL L. BERNS AS A DIRECTOR OF THE COMPANY SINCE THE COMPANY S 2(THE 2013 ANNUAL MEETING ). Management TNA 9 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF PAUL L. BERNS AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 10 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF DENNIS M. FENTON AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 10 WITH RESPECT TO A RESOLUTION APPROVING THE PERFORMANCE OF DENNIS M. FENTON AS A DIRECTOR OF THE COMPANY SINCE THE 2 Management TNA 10 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF DENNIS M. FENTON AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 11 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF JOHN G. FREUND AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 11 WITH RESPECT TO A RESOLUTION APPROVING THE PERFORMANCE OF JOHN G. FREUND AS A DIRECTOR OF THE COMPANY SINCE THE 2 Management TNA 11 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF JOHN G. FREUND AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 12 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF CATHERINE J. FRIEDMAN AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 12 WITH RESPECT TO A RESOLUTION APPROVING THE PERFORMANCE OF CATHERINE J. FRIEDMAN AS A DIRECTOR OF THE COMPANY SINCE THE 2 Management TNA 12 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF CATHERINE J. FRIEDMAN AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 13 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF ERNEST MARIO AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 13 WITH RESPECT TO A RESOLUTION APPROVING THE PERFORMANCE OF ERNEST MARIO AS A DIRECTOR OF THE COMPANY SINCE THE 2 Management TNA 13 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF ERNEST MARIO AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 14 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF WILLIAM J. RIEFLIN AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For 14 WITH RESPECT TO A RESOLUTION APPROVING THE PERFORMANCE OF WILLIAM J. RIEFLIN AS A DIRECTOR OF THE COMPANY SINCE THE 2 Management TNA 14 STOCKHOLDER PROPOSAL TO APPROVE OF THE PERFORMANCE OF WILLIAM J. RIEFLIN AS A DIRECTOR OF XENOPORT SINCE THE 2, IF PROPERLY PRESENTED BEFORE THE MEETING. Management For XYLEM INC. Meeting Date:MAY 06, 2014 Record Date: Meeting Type:ANNUAL Ticker:XYL Security ID:US98419M1009 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A. ELECTION OF DIRECTOR: STEN E. JAKOBSSON Management For For 1B. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1C. ELECTION OF DIRECTOR: EDWARD J. LUDWIG Management For For 1D. ELECTION OF DIRECTOR: JEROME A. PERIBERE Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. THE APPROVAL OF THE PERFORMANCE- BASED PROVISIONS OF THE 2 Management For For 5. THE APPROVAL OF THE PERFORMANCE- BASED PROVISIONS OF THE XYLEM ANNUAL INCENTIVE PLAN FOR EXECUTIVE OFFICERS. Management For For 6. PROPOSED AMENDMENT TO OUR ARTICLES OF INCORPORATION TO ALLOW SHAREOWNERS TO CALL A SPECIAL MEETING. Management For For 7. TO VOTE ON A SHAREOWNER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK". Shareholder Against Against YELP INC Meeting Date:MAY 21, 2014 Record Date:MAR 24, 2014 Meeting Type:ANNUAL Ticker:YELP Security ID:985817105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Diane Irvine Management For For 1.2 Elect Max Levchin Management For For 1.3 Elect Mariam Naficy Management For For 2 Ratification of Auditor Management For For 3 Advisory Vote on Executive Compensation Management For For YRC WORLDWIDE INC. Meeting Date:MAR 14, 2014 Record Date:FEB 04, 2014 Meeting Type:SPECIAL Ticker:YRCW Security ID:984249AB8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Increase Authorized Common Stock Management For For 2 Approve Conversion of Securities Management For For YRC WORLDWIDE INC. Meeting Date:APR 29, 2014 Record Date:FEB 28, 2014 Meeting Type:ANNUAL Ticker:YRCW Security ID:984249AB8 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond J. Bromark Management For For 1.2 Elect Director Matthew A. Doheny Management For For 1.3 Elect Director Robert L. Friedman Management For For 1.4 Elect Director James E. Hoffman Management For For 1.5 Elect Director Michael J. Kneeland Management For For 1.6 Elect Director James L. Welch Management For For 1.7 Elect Director James F. Winestock Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For ZIGGO NV Meeting Date:APR 17, 2014 Record Date:MAR 20, 2014 Meeting Type:ANNUAL Ticker:ZIGGO Security ID:N9837R105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Discuss Remuneration Report Management None None 4 Adopt Financial Statements Management For For 5a Receive Explanation on Dividend Policy Management None None 5b Approve Allocation of Income and Dividends of EUR 0.95 per Share Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Announce Intention to Appoint Hendrik de Groot to Executive Board Management None None 9 Ratify Ernst and Young as Auditors Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11b Authorize Board to Exclude Preemptive Rights from Issuance under Item 11a Management For For 12 Other Business (Non-Voting) Management None None 13 Close Meeting Management None None ZILLOW INC. Meeting Date:JUN 04, 2014 Record Date:APR 02, 2014 Meeting Type:ANNUAL Ticker:Z Security ID:98954A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect J. William Gurley Management For For 1.2 Elect Jay C. Hoag Management For For 1.3 Elect Gregory B. Maffei Management For Withhold Franklin Pelagos Commodities Strategy Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Pelagos Managed Futures Fund The Fund liquidated effective March 27, 2014 There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Alternative Strategies Funds By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
